
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.54


--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

AIMCO JV PORTFOLIO #1, LLC

--------------------------------------------------------------------------------

THE MEMBERSHIP INTERESTS IN AIMCO JV PORTFOLIO #1, LLC (THE "INTERESTS") ARE
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN ARTICLE 3 OF THIS AGREEMENT
AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT. THE INTERESTS HAVE BEEN
ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN REGISTERED (i) UNDER ANY STATE
SECURITIES LAWS OR (ii) UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED FROM TIME TO TIME, AND ANY CORRESPONDING PROVISIONS OF SUCCEEDING LAW
(THE "FEDERAL ACT"). NEITHER THE INTERESTS NOR ANY PART THEREOF MAY BE OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF ARTICLE 3 OF THIS
AGREEMENT AND (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER ANY
APPLICABLE STATE SECURITIES LAWS OR IN A TRANSACTION WHICH IS EXEMPT FROM
REGISTRATION UNDER SUCH SECURITIES LAWS OR WHICH IS OTHERWISE IN COMPLIANCE WITH
SUCH SECURITIES LAWS AND (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE FEDERAL ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION
UNDER THE FEDERAL ACT OR WHICH IS OTHERWISE IN COMPLIANCE WITH THE FEDERAL ACT.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
 
  PAGE

--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS   1  
Section 1.1
Definitions
 
1
OTHER TERMS
 
27  
Section 1.2
Schedules and Exhibits
 
27   Section 1.3 Currency   27
ARTICLE 2
ORGANIZATIONAL MATTERS; PURPOSE; TERM
 
27  
Section 2.1
Formation of Company
 
27   Section 2.2 Name   28   Section 2.3 Registered Office; Registered Agent;
Principal Office   28   Section 2.4 Foreign Qualification   28   Section 2.5
Purpose and Scope   28   Section 2.6 Term   28   Section 2.7 No State Law
Partnership   28   Section 2.8 Warranties, Representations and Covenants—AIMCO
Members   29   Section 2.9 Warranties and Representations—Investor   29  
Section 2.10 Formation Costs   30   Section 2.11 Investment Representations of
the Members   31   Section 2.12 Warranty Regarding Brokers   31   Section 2.13
Publicity   31   Section 2.14 Filings by Company   32   Section 2.15 Bankruptcy
Covenants   32   Section 2.16 Separateness Covenants   33   Section 2.17 Limited
Liability and Bankruptcy Remoteness   34
ARTICLE 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS
 
35  
Section 3.1
Members
 
35   Section 3.2 Dispositions of Membership Interests   35   Section 3.3
Creation of Additional Membership Interests   36   Section 3.4 Resignation   37
  Section 3.5 Information   37   Section 3.6 Liability to Third Parties   37  
Section 3.7 Withholding   37
ARTICLE 4
MANAGEMENT OF COMPANY
 
37  
Section 4.1
Members
 
37   Section 4.2 Management of the Company   38   Section 4.3 Annual Business
Plan   40   Section 4.4 Intentionally Omitted   43   Section 4.5 Intentionally
Omitted   43   Section 4.6 Intentionally Omitted   43   Section 4.7 Officers  
43   Section 4.8 Removal of Manager   44   Section 4.9 Reimbursement of Expenses
  45   Section 4.10 Compensation of Members and Manager   45   Section 4.11
Transactions with Affiliates   45        


i

--------------------------------------------------------------------------------

  Section 4.12 Property and Asset Management Agreements; Other Fees and
Agreements; Services   46   Section 4.13 Use of Name   47   Section 4.14
Indemnification; Reimbursement of Expenses; Insurance   47   Section 4.15
Conflicts of Interest   48   Section 4.16 Integrity Policy; Terrorism Compliance
Procedures   48   Section 4.17 No Employees   49   Section 4.18 Insurance   49  
Section 4.19 Selection of Company Counsel   50
ARTICLE 5
ACCOUNTING AND REPORTING
 
50  
Section 5.1
Fiscal Year, Accounts, Reports
 
50   Section 5.2 Bank Accounts   51
ARTICLE 6
CAPITAL CONTRIBUTIONS
 
51  
Section 6.1
Project Capital Contributions
 
51   Section 6.2 Additional Capital Contributions   52   Section 6.4 Shortfalls
  53   Section 6.5 Return of Contributions   55   Section 6.6 Balances   55  
Section 6.7 General Provisions Concerning Capital Contributions   55
ARTICLE 7
FINANCING
 
55  
Section 7.1
Financing
 
55   Section 7.2 Intentionally Omitted   56   Section 7.3 No Commitment   56  
Section 7.4 Acknowledgment and Waiver   56
ARTICLE 8
DISTRIBUTIONS
 
57  
Section 8.1
Distributions in General
 
57   Section 8.2 Distribution of Available Cash   59   Section 8.3 Distribution
of Capital Proceeds   59   Section 8.4 Net Refinancing Proceeds   61
ARTICLE 9
CAPITAL ACCOUNTS, ALLOCATIONS, AND TAX MATTERS
 
62  
Section 9.1
Capital Accounts
 
62   Section 9.2 Adjustment of Gross Asset Value   62   Section 9.3 Profits,
Losses and Distributive Shares of Tax Items   63   Section 9.4 Tax Returns   66
  Section 9.5 Tax Elections   66   Section 9.6 Tax Matters Member   67   Section
9.7 Allocations on Transfer of Interests   67   Section 9.8 Maintenance of
Indebtedness   67   Section 9.9 REIT Compliance Restrictions   68
ARTICLE 10
WITHDRAWAL, DISSOLUTION, LIQUIDATION, AND TERMINATION
 
70  
Section 10.1
Dissolution, Liquidation, and Termination Generally
 
70   Section 10.2 Liquidation and Termination   70   Section 10.3 Deficit
Capital Accounts   70   Section 10.4 Cancellation of Certificate   70        

ii

--------------------------------------------------------------------------------


ARTICLE 11
MISCELLANEOUS PROVISIONS
 
70  
Section 11.1
Notices
 
70   Section 11.2 Governing Law   71   Section 11.3 Entireties; Amendments   71
  Section 11.4 Waiver   71   Section 11.5 Severability   71   Section 11.6
Ownership of Property and Right of Partition   71   Section 11.7 Captions,
References   71   Section 11.8 Involvement of Members in Certain Proceedings  
71   Section 11.9 Interest   71   Section 11.10 Right to Take Action   71  
Section 11.11 Cumulative Remedies   72   Section 11.12 Jurisdiction   72  
Section 11.13 Arbitration   73   Section 11.14 Facsimile as Writing   74  
Section 11.15 Counterpart Execution   74
ARTICLE 12
BUY-SELL OPTION
 
74  
Section 12.1
Exercise
 
74   Section 12.2 Closing   77   Section 12.3 Default   78   Section 12.4
Reserves and Thresholds   79   Section 12.5 Intentionally Omitted   79   Section
12.6 Release of Capital Contribution Obligations   79   Section 12.7 Offset   79
  Section 12.9 Operations in Pre-Closing Period   80   Section 12.10 Suspension
of Rights Under ARTICLE 13   80   Section 12.11 Changes in Distribution Rights  
80   Section 12.12 Ramblewood Project—Liquidation Event   80
ARTICLE 13
REQUIRED SALE; RIGHT OF FIRST OFFER
 
81  
Section 13.1
Required Sales
 
81   Section 13.2 Sale Process   83   Section 13.3 Response   84   Section 13.4
No Suspension of Rights Under ARTICLE 12   85   Section 13.5 Changes in
Distribution Rights   85   Section 13.6 Sale of Subsidiaries   85   Section 13.7
Ramblewood Project   86

iii

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT
OF
AIMCO JV PORTFOLIO #1, LLC


        THIS LIMITED LIABILITY COMPANY AGREEMENT is entered into as of
December 30, 2003 (the "Effective Date"), between AIMCO BRE I, LLC, a Delaware
limited liability company, as a Member and the initial Manager (the "AIMCO
Managing Member"), AIMCO BRE II, LLC, a Delaware limited liability company, as a
Member ("AIMCO Sub"; the AIMCO Sub and the AIMCO Managing Member, as members of
the Company, are sometimes referred to herein as the "AIMCO Members") and
SRV-AJVP#1, LLC, a Delaware limited liability company, as a Member ("Investor").


ARTICLE 1
DEFINITIONS


        Section 1.1    Definitions.    As used in this Agreement, the following
terms shall have the following meanings:

        "8.25% Return Account" means, for each Project, a notional account
maintained for Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, the following
amounts will be added to such Account:

        (a)   an amount equal to the product of (x) 2.0016% of the balance in
Investor's Capital Contribution Account as of the first day of the Fiscal Year
quarter in which such Calculation Date occurs, multiplied by (y) a fraction, the
numerator of which is the number of days that have theretofore elapsed during
such Fiscal Year quarter and the denominator of which is the total number of
days in such Fiscal Year quarter; and

        (b)   an amount equal to the product of (x) 2.0016% of the balance in
the 8.25% Return Account as of the first day of the Fiscal Year quarter in which
such Calculation Date occurs, multiplied by (y) a fraction, the numerator of
which is the number of days that have theretofore elapsed during such Fiscal
Year quarter and the denominator of which is the total number of days in such
Fiscal Year quarter; and

         (ii)  on each Calculation Date after the Effective Date, the following
amounts that generated by such Project under Section 8.1(f) hereof will be
deducted from such Account until the balance is reduced to zero:

        (a)   the amount of distributions of Available Cash of such Project
allocable during such Fiscal Year quarter to such Account under
Section 8.1(f)(4) hereof;

        (b)   the amount of distributions of Capital Proceeds made during such
quarter to Investor under Section 8.3 hereof that are applied to reduce the
balance in such Account in accordance with Section 8.1(f) hereof;

        (c)   the amount of distributions of Net Refinancing Proceeds made
during such quarter to Investor under Section 8.4(b) hereof; and

        (d)   the amount of RSD Payments made to Investor during such quarter
and allocated to the 8.25% Return Account under Section 13.1(c)(6)(i) hereof.

1

--------------------------------------------------------------------------------




        "8.75% Return Account" means, for each Project, a notional account
maintained for Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, the following
amounts will be added to such Account:

        (a)   an amount equal to the product of (x) 2.1192% of the balance in
Investor's Capital Contribution Account as of the first day of the Fiscal Year
quarter in which such Calculation Date occurs, multiplied by (y) a fraction, the
numerator of which is the number of days that have theretofore elapsed during
such Fiscal Year quarter and the denominator of which is the total number of
days in such Fiscal Year quarter; and

        (b)   an amount equal to the product of (x) 2.1192% of the balance in
the 8.75% Return Account as of the first day of the Fiscal Year quarter in which
such Calculation Date occurs, multiplied by (y) a fraction, the numerator of
which is the number of days that have theretofore elapsed during such Fiscal
Year quarter and the denominator of which is the total number of days in such
Fiscal Year quarter; and

         (ii)  on each Calculation Date after the Effective Date, the following
amounts that generated by such Project under Section 8.1(f) hereof will be
deducted from such Account until the balance is reduced to zero:

        (a)   all amounts deducted from the 8.25% Return Account for such
Project on such Calculation Date;

        (b)   the amount of distributions of Available Cash of such Project
allocable during such Fiscal Year quarter to such Account under
Section 8.1(f)(4) hereof;

        (c)   the amount of distributions of Capital Proceeds made during such
quarter to Investor under Section 8.3 hereof that are applied to reduce the
balance in such Account in accordance with Section 8.1(f) hereof;

        (d)   the amount of distributions of Net Refinancing Proceeds made
during such quarter to Investor under Section 8.4(c) hereof; and

        (e)   the amount of RSD Payments made to Investor during such quarter
and allocated to the 8.75% Return Account under Section 13.1(c)(6)(iii) hereof.

        "11% Gross Return Account" means a notional account maintained for
Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, an amount will
be added to such account equal to the product of (x) 2.6433% of the aggregate
balances in the Capital Contribution Accounts for all Projects as of the first
day of such Fiscal Year quarter, multiplied by (y) a fraction, the numerator of
which is the number of days that have elapsed during such Fiscal Year quarter
and the denominator of which is the number of days in such Fiscal Year quarter;
and

         (ii)  on each Calculation Date after the Effective Date, an amount will
be deducted from such account equal to all funds distributed to Investor under
either ARTICLE 8 hereof or Section 13.1(c)(6) hereof, to the extent such
distributed amounts were not credited to reduce the balances in any of the
Capital Contribution Accounts.

2

--------------------------------------------------------------------------------




        "11% Return Account" means, for each Project, a notional account
maintained for Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, the following
amounts will be added to such Account:

        (a)   an amount equal to the product of (x) 2.6433% of the balance in
Investor's Capital Contribution Account as of the first day of the Fiscal Year
quarter in which such Calculation Date occurs, multiplied by (y) a fraction, the
numerator of which is the number of days that have theretofore elapsed during
such Fiscal Year quarter and the denominator of which is the total number of
days in such Fiscal Year quarter; and

        (b)   an amount equal to the product of (x) 2.6433% of the balance in
the 11% Return Account as of the first day of the Fiscal Year quarter in which
such Calculation Date occurs, multiplied by (y) a fraction, the numerator of
which is the number of days that have theretofore elapsed during such Fiscal
Year quarter and the denominator of which is the total number of days in such
Fiscal Year quarter; and

         (ii)  on each Calculation Date after the Effective Date, the following
amounts that generated by such Project under Section 8.1(f) hereof will be
deducted from such Account until the balance is reduced to zero:

        (a)   all amounts deducted from the 8.75% Return Account for such
Project on such date;

        (b)   the amount of distributions of Available Cash of such Project
allocable during such Fiscal Year quarter to such Account under
Section 8.1(f)(4) hereof;

        (c)   the amount of distributions of Capital Proceeds made during such
quarter to Investor under Section 8.3 hereof that are applied to reduce the
balance in such Account in accordance with Section 8.1(f) hereof;

        (d)   the amount of distributions of Net Refinancing Proceeds made
during such quarter to Investor under Section 8.4(d); and

        (e)   the amount of RSD Payments made to Investor during such quarter
and allocated to the 11% Return Account under Section 13.1(c)(6)(iv) hereof.

        "11.25% Gross Return Account" means a notional account maintained for
Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, an amount will
be added to such account equal to the product of (x) 2.7011% of the aggregate
balances in the Capital Contribution Accounts for all Projects as of the first
day of such Fiscal Year quarter, multiplied by (y) a fraction, the numerator of
which is the number of days that have elapsed during such Fiscal Year quarter
and the denominator of which is the number of days in such Fiscal Year quarter;
and

         (ii)  on each Calculation Date after the Effective Date, an amount will
be deducted from such account equal to all funds distributed to Investor under
either ARTICLE 8 hereof or Section 13.1(c)(6) hereof, to the extent such
distributed amounts were not credited to reduce the balances in any of the
Capital Contribution Accounts.

3

--------------------------------------------------------------------------------




        "11.25% Return Account" means, for each Project, a notional account
maintained for Investor in accordance with the following:

          (i)  on each Calculation Date after the Effective Date, the following
amounts will be added to such Account:

        (a)   an amount equal to the product of (x) 2.7011% of the balance in
Investor's Capital Contribution Account as of the first day of the Fiscal Year
quarter in which such Calculation Date occurs, multiplied by (y) a fraction, the
numerator of which is the number of days that have theretofore elapsed during
such Fiscal Year quarter and the denominator of which is the total number of
days in such Fiscal Year quarter; and

        (b)   an amount equal to the product of (x) 2.7011% of the balance in
the 11.25% Return Account as of the first day of the Fiscal Year quarter in
which such Calculation Date occurs, multiplied by (y) a fraction, the numerator
of which is the number of days that have theretofore elapsed during such Fiscal
Year quarter and the denominator of which is the total number of days in such
Fiscal Year quarter; and

         (ii)  on each Calculation Date after the Effective Date, the following
amounts that generated by such Project under Section 8.1(f) hereof will be
deducted from such Account until the balance is reduced to zero:

        (a)   all amounts deducted from the 11% Return Account for such Project
on such date;

        (b)   the amount of distributions of Available Cash of such Project
allocable during such Fiscal Year quarter to such Account under
Section 8.1(f)(4) hereof;

        (c)   the amount of distributions of Capital Proceeds made during such
quarter to Investor under Section 8.3 hereof that are applied to reduce the
balance in such ac count in accordance with Section 8.1(f) hereof;

        (d)   the amount of distributions of Net Refinancing Proceeds made
during such quarter to Investor under Section 8.4(e) hereof that are allocable
to such Project in accordance with Section 8.1(f) hereof; and

        (e)   the amount of RSD Payments made to Investor during such quarter
and allocated to the 11.25% Return Account under Section 13.1(c)(6)(v) hereof.

        "120% Ramblewood Threshold Deposit" means a cash deposit made by AIMCO
Sub into an escrow account reasonably acceptable to the Members at a national
banking institution in the amount that would need to be added to the Capital
Proceeds to be distributed under a Hypothetical Calculation so as to cause the
Hypothetical AIMCO Sub Distribution to equal one hundred twenty percent (120%)
of the RP Value.

        "AAA" means the American Arbitration Association or any successor
organization.

        "Accounts" means, collectively for a Project, such Project's Return
Accounts and Capital Contribution Account.

        "Act" means the Delaware Limited Liability Company Act, as it may be
amended from time to time.

        "Additional Capital Contributions" means contributions to the capital of
the Company made or deemed to be made by or on behalf of the Members other than
Project Capital Contributions.

        "Adjusted Capital Account" means, with respect to any Member, the
balance, if any, in such Member's Capital Account as of the end of the relevant
taxable year, after: (i) crediting to such

4

--------------------------------------------------------------------------------




Capital Account any amounts that such Member is obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) (or is deemed to be obligated to
restore pursuant to the penultimate sentences of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5)) and (ii) debiting from such Capital Account the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6).

        "Adjusted Capital Account Deficit" means, for each Member, the deficit
balance, if any, in that Member's Adjusted Capital Account. The definition of
Adjusted Capital Account Deficit is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

        "Adjustment Date" has the meaning given to it in Section 9.3(a)(1)
hereof.

        "Affiliate" (including the term "Affiliated with") means, with respect
to any Person, (a) any other Person, directly or indirectly, through one or more
intermediaries, Controlling, Controlled by, or under common Control with such
Person, (b) any other Person with respect to which such Person possesses the
right to exercise, directly or indirectly, through one or more intermediaries,
ten percent (10%) or more of the voting rights attributable to the ownership
interests of such other Person, or (c) any other Person with respect to which
such Person is entitled to receive, directly or indirectly, through one or more
intermediaries, ten percent (10%) or more of all dividends or distributions, as
applicable, paid by such Person. For the avoidance of doubt, for purposes of
this Agreement, the AIMCO Members are Affiliates of AIMCO REIT, and GECC and
General Electric Company are Affiliates of Investor.

        "Agreement" means this Limited Liability Company Agreement of the
Company, including the exhibits and schedules attached hereto, as amended and in
effect from time to time.

        "AIMCO Affiliate Agreement" has the meaning given to it in
Section 4.2(a) hereof.

        "AIMCO Competitor" means an owner and operator in the multi-family
housing sector of the real estate industry which owns and operates more than
100,000 apartment units.

        "AIMCO Entities" means the AIMCO Members, AIMCO REIT, AIMCO OP, AIMCO
Associated Properties, L.P., AIMCO-LP, Inc., AIMCO-GP, Inc., and, other than
Interest Holders, any other direct or indirect owner of the AIMCO Members.

        "AIMCO Individuals" means, individually and collectively, any one or
more or all of the following officers (and any successor or replacement
officers) of any of the AIMCO Entities: Chairman, Vice Chairman, Chief Executive
Officer, Chief Financial Officer, President, Executive Vice President Property
Operations, General Counsel and Secretary. The AIMCO Individuals as of the date
hereof are: Terry Considine (Chairman and Chief Executive Officer), Peter K.
Kompaniez (President and Vice Chairman), Paul J. McAuliffe (Chief Financial
Officer), Ronald D. Monson (Executive Vice President Property Operations), David
Zweig (Divisional Vice President), and Miles Cortez (General Counsel and
Secretary).

        "AIMCO OP" means AIMCO Properties, L.P., a Delaware limited partnership.

        "AIMCO OP LP Transfer Event" means any Transfer by a third party owner
of any limited partnership interests in AIMCO OP that is (1) in violation of the
provisions set forth in Section 2.8 hereof, Section 3.2(c) hereof or
Section 4.16 hereof, or (2) a Terrorism Law Offense.

        "AIMCO REIT" means Apartment Investment and Management Company, a
Maryland corporation.

        "Allocated CapEx Amount" has the meaning given to it in
Section 4.3(d)(4) hereof.

        "AML Policy" has the meaning given to it in Section 4.16 hereof.

        "Annual Business Plan" has the meaning given to it in Section 4.3(a)
hereof.

5

--------------------------------------------------------------------------------




        "Appraiser Deadlock" has the meaning given to it in Section 11.13(b)
hereof.

        "Auditor" means KPMG LLP, Ernst & Young LLP or such other "Final Four"
national accounting firm approved by the Members.

        "Available Cash" means with respect to any period and for any Person for
which such calculation is being made, the difference of (A) the sum of (i) all
cash receipts of such Person from whatever source, including, without
limitation, funds from a Capital Transaction that do not constitute Capital
Proceeds, funds from a financing or refinancing that do not constitute Net
Refinancing Proceeds, all Capital Contributions, proceeds of loans and
distributions, dividends, rents and payments received during such period (but
specifically excluding Capital Proceeds and Net Refinancing Proceeds), plus
(ii) the amount of any reduction in reserves (including, without limitation, the
Capital Reserve and the Tax and Insurance Reserve); less (B) the sum of the
following (without duplication): (i) all interest, scheduled or required
principal payments (including, without limitation, loan amortization payments)
and other debt and escrow account payments made during such period on account of
loans (other than Default Loans and Shortfall Loans), and money borrowed, if
any; (ii) all cash expenditures (including, without limitation, all cash capital
contributions made by such Person to a Subsidiary, all cash expenditures for
Capital Enhancements, Capital Replacements and Deferred Maintenance paid by such
Person to a Subsidiary, and all other operating and capital expenditures paid in
cash by such Person during such period; and (iii) the amount of any reserves
(including, without limitation, the Capital Reserve and the Tax and Insurance
Reserve) established or increased during such period. For the avoidance of
doubt, Available Cash is neither Capital Proceeds nor Net Refinancing Proceeds
and neither Capital Proceeds nor Net Refinancing Proceeds are Available Cash.

        "Bankruptcy" shall mean, with respect to any Person, if such Person
(i) makes an assignment for the benefit of creditors, (ii) files a voluntary
petition in bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has
entered against it an order for relief, in any bankruptcy or insolvency
proceedings, (iv) files a petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment, liquidation or similar
relief under any statute, law or regulation, (v) files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against it in any proceeding of this nature, (vi) seeks, consents to or
acquiesces in the appointment of a trustee, receiver or liquidator of the Person
or of all or any substantial part of its properties, or (vii) if one hundred and
twenty (120) days after the commencement of any proceeding against the Person
seeking reorganization, arrangement, composition, readjustment, liquidation or
similar relief under any statute, law or regulation, the proceeding has not been
dismissed, or if within ninety (90) days after the appointment without such
Person's consent or acquiescence of a trustee, receiver or liquidator of such
Person or of all or any substantial part of its properties, the appointment is
not vacated or stayed, or if within ninety (90) days after the expiration of any
such stay, the appointment is not vacated.

        "Baseline Houston Concentration Percentage" means twenty-two percent
(22%).

        "Business Day" means any day other than a Saturday, a Sunday or other
day on which commercial banks in New York, New York are authorized or required
to close under the laws of the State of New York.

        "Buy-Sell Closing Date" has the meaning given to it in Section 12.2(a)
hereof.

        "Buy-Sell Option" has the meaning given to it in Section 12.1 hereof.

        "Calculation Date" means, for each Fiscal Year quarter, the earlier of
(x) the date upon which a distribution is made for amounts received during such
Fiscal Year quarter, or (y) the last day of such Fiscal Year quarter.

6

--------------------------------------------------------------------------------




        "Capital Account" has the meaning given to it in Section 9.1 hereof.

        "Capital Contribution Account" means, for each Project, a notional
account maintained for Investor:

          (i)  to which the amount of Capital Contributions made by Investor for
such Project (with the initial credits to Capital Contribution Account for each
Project indicated on Schedule 6.1(a) attached hereto) will be added when made,
and

         (ii)  from which the following amounts that are allocable to such
Project under Section 8.1(f) hereof will be deducted on each Calculation Date
until the balance is reduced to zero:

        (a)   the amount of distributions to Investor allocable to such Project
on such date under Section 8.3 hereof that are applied to reduce the balance in
such Account in accordance with Section 8.1(f) hereof;

        (c)   the amount of distributions to Investor allocable to such Project
on such date under Section 8.4(a) hereof and Section 8.4(f) hereof; and

        (d)   the amount of RSD Payments to Investor allocated to the Capital
Contribution Account for such Project on such date under Section 13.1(c)(6)(ii)
hereof.

        "Capital Contributions" means, with respect to each Member, such
Member's Project Capital Contributions and Additional Capital Contributions. For
the avoidance of doubt, neither Default Loans nor Shortfall Loans made hereunder
are Capital Contributions.

        "Capital Enhancements" means capital expenditures that add a new feature
or revenue source at a Project. For the avoidance of doubt, the costs of
undertaking Capital Enhancements shall include, without duplication, capitalized
labor costs of on-site personnel incurred in connection therewith in accordance
with the Annual Business Plan for the Fiscal Year in which such capital
expenditure is undertaken, but only so long as such labor costs are
correspondingly recast in such Annual Business Plan so as to be excluded from
the labor costs line item of Operating Expenses set forth in such Annual
Business Plan.

        "Capital Proceeds" means the funds arising from a Capital Transaction
(including, without limitation, condemnation awards, amounts paid to the Company
pursuant to Section 4.3(d)(4), any RP True-Up Amounts contributed pursuant to
Section 13.7(b)(3) hereof, receipt of title insurance proceeds or casualty loss
insurance proceeds, other than business interruption or rental loss insurance
proceeds, to the extent such awards and proceeds are not applied to repay
mortgage indebtedness of such Project and not used to repair damage caused by a
casualty or taking or in alleviation of any title defect), net of the actual
costs incurred by such Person in consummating the Capital Transaction and net of
any indebtedness relating to the Project that is the subject of the Capital
Transaction, which indebtedness is paid and satisfied with the proceeds of such
Capital Transaction; provided, however, that, notwithstanding the foregoing,
Available Cash and Net Refinancing Proceeds shall not constitute Capital
Proceeds.

        "Capital Replacements" means capital expenditures necessary to maintain
a Project. For the avoidance of doubt, the costs of undertaking Capital
Replacements shall include, without duplication, capitalized labor costs of
on-site personnel incurred in connection therewith in accordance with the Annual
Business Plan for the Fiscal Year in which such capital expenditure is
undertaken, but only so long as such labor costs are correspondingly recast in
such Annual Business Plan so as to be excluded from the labor costs line item of
Operating Expenses set forth in such Annual Business Plan.

        "Capital Reserve" has the meaning given to it in Section 4.3(d)(1)
hereof.

7

--------------------------------------------------------------------------------

        "Capital Reserve Account" has the meaning given to it in
Section 4.3(d)(1) hereof.

        "Capital Sharing Ratios" means the percentages in which the Members
participate in, and bear, certain Company items. The Capital Sharing Ratios of
the Members are as follows:

AIMCO Managing Member   7.02 % AIMCO Sub   17.98 % Investor   75 %.

Each individual AIMCO Member's Capital Sharing Ratio may change from time to
time as determined by the Manager based on the relative amount of Capital
Contributions (including, without limitation, Additional Capital Contributions)
made by the AIMCO Members and Transfers of Membership Interests between the
AIMCO Members; however, the aggregate Capital Sharing Ratios of the AIMCO
Members shall at all times equal twenty-five percent (25%).

        "Capital Transaction" means the sale, exchange, or similar transaction
of or involving any Project or any Subsidiary (including, without limitation, a
Transfer under the Buy-Sell Option). Specifically, a Capital Transaction shall
not include a financing or refinancing of a Project.

        "Cash On Cash Return" means, for any period, and with respect to any
Project or Projects, the percentage obtained by dividing (a) the annualized Net
Operating Income of such Project(s) for such period, by (b) the sum of
unreturned capital contributions, the sums due and owing under all Default Loans
and all Shortfall Loans of all Members relating to such Project(s), as of the
last day of such period, and the then outstanding principal balance of all
Mortgage Loans secured by such Project(s), as of the last day of such period.

        "Cause" means the existence or occurrence of any of the following events
or conditions with respect to any one or more of the followings Persons: (1) any
AIMCO Entity; (2) any Affiliate of the Person listed in clause (1) above or any
of their Affiliates in their capacity as the Person conducting property
management services for any one or more of the Projects; (3) any AIMCO
Individual; or (4) any other officer or employee of the entities listed in
clause (1) or (2);

        (a)   the indictment for any Terrorism Law Offense (whether or not
convicted),

        (b)   the willful misapplication, conversion, theft or embezzlement of
any funds belonging to the Company or a Subsidiary, including, without
limitation, rents, security deposits, insurance proceeds or condemnation or
eminent domain awards or payments,

        (c)   the commission of fraud, knowing misrepresentation, gross
negligence or willful misconduct with respect to the Company, any Subsidiary or
any Project;

        (d)   any breach or violation of the representations, warranties or
covenants set forth in Section 2.8 hereof (but specifically excluding those set
forth on Schedule 2.8), Section 3.2(c) hereof or Section 4.16 hereof, or any
Terrorism Law Offense;

        (e)   any of the Persons referred to in clause (1), (2), (3) or
(4) above is or becomes a Prohibited Person;

provided, however, that the occurrence or existence of any such events or
conditions described in clauses (a), (b), (c), or (e) of this definition shall
not constitute "Cause" if

          (i)  for an indictment under clause (a), the indictment is of an
individual; and

         (ii)  for events or conditions under clauses (b), (c) or (e), the same
were caused, be it individually or on behalf of an entity, by (X) any individual
other than an AIMCO Individual, or (Y) one or more AIMCO Individuals and the
aggregate monetary loss or damage to the Company and all Subsidiaries is less
than the lesser of (x) one-tenth of one percent (0.1%) of all Capital
Contributions, and (y) $500,000; and

8

--------------------------------------------------------------------------------





        (iii)  the following actions are undertaken:

        (X)  said individual is immediately removed from all responsibilities
regarding the Company, all Subsidiaries, and all Projects, upon the earlier to
occur of (i) notice from Investor or (ii) any AIMCO Member becoming aware of the
existence or occurrence of such event or condition, and thereafter such
individual is precluded and prevented from being, and is not, involved in any
fashion with the Company, any Subsidiary or any Project, and

        (Y)  if the Company, Investor or any Subsidiary has suffered monetary
loss or damage as a result thereof, then, within fifteen (15) Business Days
after notice thereof from Investor, the AIMCO Members compensate the Company,
Investor or such Subsidiary for any such loss or damage; and

        provided further, however, that with respect to events or conditions
under clause (d) of this definition,

        (A)  if any events or conditions under clause (d) of this definition
involve any exchange or exchanges of consideration for goods, services or
property, which transaction

        (I)   was, at the time of consummation, undertaken in violation of any
Terrorism Compliance Procedures, and

        (II)  was consummated with a Prohibited Person or when consummated
constituted a Terrorism Law Offense,

then the same shall constitute Cause immediately without notice or the right to
cure unless the same (i) was consented to or approved by Investor, and (ii) the
AIMCO Members had provided Investor with all relevant information in the control
of the AIMCO Members and their Affiliates relating to the transaction, after
undertaking diligent investigations in accordance with the Terrorism Compliance
Procedures, in which case the same shall not constitute Cause, and

        (B)  with respect to any other breach or violation under clause (d) of
this definition, the AIMCO Members shall have ninety (90) days after notice from
Investor to cure or remediate such breach or violation.

        "Certificate" has the meaning given to it in Section 2.1 hereof.

        "Change in Control" shall mean the occurrence of any of the following:
(i) the acquisition, directly or indirectly, by any individual or entity or
group (as such term is used in Section 13(d)(3) of the Securities Exchange Act
of 1934, as amended (the "Exchange Act") of beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act, except that such individual or entity shall
be deemed to have beneficial ownership of all shares that any such individual or
entity has the right to acquire, whether such right is exercisable immediately
or only after passage of time) of more than twenty-five percent (25%) of AIMCO
REIT's outstanding capital stock with voting power, under ordinary
circumstances, to elect directors of AIMCO REIT; (ii) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board of Directors of AIMCO REIT (together with any new directors whose
election by such Board of Directors or whose nomination for election by the
stockholders of AIMCO REIT was approved by a vote of sixty-six and two-thirds
percent (662/3%) of the directors of AIMCO REIT (the "Incumbent Board") then
still in office who were either directors at the beginning of such period, or
whose election or nomination for election was previously so approved) cease for
any reason to constitute a majority of the Board of Directors of AIMCO REIT then
in office, provided, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened "Election Contest" (as described in

9

--------------------------------------------------------------------------------




Rule 14a-11 promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a "Proxy Contest") including, without limitation, by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest;
(iii) AIMCO REIT or one of its subsidiaries is not the sole general partner of
AIMCO OP; or (iv) (A) AIMCO REIT consolidates with or merges with or into
another entity or conveys, transfers or leases all or substantially all of its
assets (including, but not limited to, real property investments) to any
individual or entity, (B) any corporation consolidates with or merges into AIMCO
REIT, or (C) AIMCO REIT otherwise consummates a share exchange, reorganization
or business combination involving AIMCO REIT which, in any event (A), (B) or
(C), is pursuant to a transaction in which the outstanding voting capital stock
of AIMCO REIT is reclassified or changed into or exchanged for cash, securities
or other property; provided, however, that (A) no Change in Control shall have
occurred if, immediately after the events otherwise constituting the Change in
Control, (1) GECC is the direct or indirect controlling party of the AIMCO
Member, or (2) GECC provides financing (debt or equity) for the transaction that
results in such Change in Control, and (B) the events described in clause (iv)
shall not be deemed to be a Change in Control (a) if the sole purpose of such
event is that AIMCO REIT is seeking to change its domicile or to change its form
of organization from a corporation to a statutory business trust or (b) if
(x) the holders of the exchanged securities of AIMCO REIT immediately after such
transaction beneficially own at least a majority of the securities of the
surviving entity normally entitled to vote in elections of directors, (y) the
chairman and the president of AIMCO REIT immediately prior to the execution of
the transaction agreement are the chairman and the president of the surviving
entity, and (z) the individuals who were members of the Incumbent Board
immediately prior to the execution of the transaction agreement constitute at
least a majority of the members of the board of directors of the surviving
entity.

        "Citrus Grove Project" means that certain Project known as "Citrus
Grove", owned by AIMCO Citrus Grove, L.P. and located in Redlands, California.

        "Citrus Sunset Project" means that certain Project known as "Citrus
Sunset", owned by AIMCO Citrus Sunset, L.P. and located in Vista, California.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any corresponding provisions of succeeding law.

        "Commitment Termination Date" means the earliest to occur of (i) the
date that is eighteen (18) months after the Effective Date, (ii) the date on
which the sum of the initial Project Capital Contributions of Investor, plus the
aggregate Capital Contributions of Investor made or committed to be contributed
to the Company, exceed $300,000,000; (iii) for Investor, the date on which
Investor elects (if at all) to terminate its commitment to make Capital
Contributions evidenced by written notice by Investor to the AIMCO Managing
Member following the occurrence or existence of a Removal Event, or (iv) for
Investor, on the one hand, and each of the AIMCO Members on the other hand, the
date on which any other Member defaults in its obligation to make any
corresponding Capital Contribution.

        "Company" means AIMCO JV Portfolio #1, LLC, a Delaware limited liability
company.

        "Company Minimum Gain" means "partnership minimum gain" as defined in
Regulations Section 1.704-2(b)(2) and 1.704-2(d).

        "Compliance Certificate" means the form of certificate attached hereto
as Schedule 1.1(CA).

        "Concentration of Houston Projects" means, at any time, the ratio of
(x) the Net Project Value of the Projects then-owned by the Company and its
Subsidiaries in the metropolitan Houston, Texas area to (y) the Net Project
Value of all Projects then owned by the Company or any Subsidiary.

10

--------------------------------------------------------------------------------




        "Confidentiality Terms" has the meaning given to it in Section 2.18(b)
hereof.

        "Contribution Agreement—AIMCO Sub" means that certain Contribution
Agreement of even date herewith by and among AIMCO Sub, Investor and the
Company.

        "Contribution Agreement—AIMCO Managing Member" means that certain
Contribution Agreement of even date herewith by and among the AIMCO Managing
Member, Investor and the Company.

        "Contribution and Sale Agreements" means, collectively, the Contribution
Agreement—AIMCO Sub, the Contribution Agreement—AIMCO Managing Member, and the
Sale Agreement, and such other contribution or sale agreements entered into
after the date hereof by the Company or a Subsidiary and approved by the
Members, and with respect to any Project.

        "Control" (including, as used in the terms "Controlling", "Controlled
by" or "under common Control with") means the possession, directly or
indirectly, through one or more intermediaries, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

        "Controlled Affiliate" means, with respect to the AIMCO Members, AIMCO
REIT, AIMCO OP, or any Person, directly or indirectly, through one or more
intermediaries, controlled by AIMCO REIT or AIMCO OP and in which AIMCO REIT or
AIMCO OP owns, directly or indirectly, through one or more intermediaries,
capital stock or other equity interests representing the right to receive at
least eighty percent (80%) of all dividends or distributions, as applicable,
paid by such Person.

        "CPI Increase" means, with respect to each Fiscal Year, the percentage,
if any, by which the Consumer Price Index ("CPI") for the month of November in
each Fiscal Year for which the CPI is then available has increased from the CPI
for the month of November 2003. "CPI" means the Consumer Price Index for All
Urban Consumers for All Items, U.S. City Average, as set forth in the Consumer
Price Index for Standard Metropolitan Statistical Areas (1982-84=100), published
by the United States Department of Labor, Bureau of Labor Statistics (the
"Index"). If the Index is changed so that the base year differs from that in
effect on the Effective Date, the Index shall be converted in accordance with
the conversion factor published with the United States Department of Labor,
Bureau of Labor Statistics. If the Index is discontinued or revised during the
term of this Agreement, such other government index or computation with which it
is replaced shall be used in order to obtain substantially the same result as
would be obtained if the Index had not been discontinued or revised. If the
Index is not replaced with any other government index or computation, then the
Members shall, in good faith, agree on a suitable substitute.

        "Customary Recourse Carveouts" means exceptions to non-recourse
provisions that are customary industry-wide market exceptions for traditional
first priority mortgage loans secured by multifamily apartments.

        "Default Loan" has the meaning given to it in Section 6.4 hereof.

        "Default Rate" means a per annum rate of interest equal to eighteen
percent (18%); provided, however, in no event will the Default Rate exceed the
maximum lawful rate of interest permitted by applicable law.

        "Defaulted Acquirer" has the meaning given to it in Section 12.3(a)
hereof.

        "Deferred Maintenance" means the required deferred maintenance for a
Project; the scope and cost of all Deferred Maintenance is set forth in
Schedule 1.1 (DM) to each of the Contribution and Sale Agreements.

        "Deferred Maintenance Default" has the meaning given to it in
Section 6.3(c) hereof.

11

--------------------------------------------------------------------------------




        "Deferred Maintenance Default Notice" has the meaning given to it in
Section 6.3(c) hereof.

        "Depreciation" means, for each taxable year or other period, an amount
equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for the year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of the year or
other period, Depreciation will be an amount which bears the same ratio to the
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for the year or other period bears to the
beginning adjusted tax basis, provided that if the federal income tax
depreciation, amortization, or other cost recovery deduction for the year or
other period is zero, Depreciation will be determined with reference to the
beginning Gross Asset Value using any reasonable method selected by the Members.
Notwithstanding the foregoing of this definition, if the Company has adopted the
"remedial allocation method" described in Regulations Section 1.704-3(d) with
respect to any asset, Depreciation for such asset shall be determined in
accordance with Regulations Section 1.704-3(d)(2), rather than in accordance
with the preceding sentence.

        "Electing Notice" has the meaning given to it in Section 12.1 hereof.

        "Emergency Situation Responses" means reasonable actions, as determined
in the reasonable discretion of the Manager and the Property Manager in light of
the circumstances, taken in direct response to unanticipated emergency
situations that create an imminent threat of material property damage or
personal injury or death in order to maintain value of the Projects and resolve
such emergency in short order.

        "Encumbrance" has the meaning given to it in Section 3.2(a) hereof.

        "Executive Orders" means any Presidential Executive Orders, including,
without limitation, Presidential Executive Order No. 13224 (September 23, 2001).

        "Exhibit "A" Projects" means the portfolio of apartment properties
listed on Schedule 1.1 (Ex. A) hereto.

        "Existing Mortgage Loans" means those Loans secured by the Exhibit "A"
Projects and listed on Schedule 1.1 (EML) hereto, with aggregate outstanding
balances as of the Effective Date in an amount equal to $202,685,055.

        "Existing Ramblewood Debt" has the meaning given to it in Section 9.8(a)
hereof.

        "Federal Act" means the Securities Act of 1933, as amended from time to
time, and any corresponding provisions of succeeding law.

        "Final AIMCO Sub Distribution" means the amount of Capital Proceeds that
are distributed to the AIMCO Sub pursuant to the Final Calculation.

        "Final Calculation" means the calculation of the amount of Capital
Proceeds that would be distributed to each Member upon a Liquidation Event under
ARTICLE 12 hereof or ARTICLE 13 hereof, where (1) in the case of a Liquidation
Event under ARTICLE 12 hereof,

        (x)   the Projects (or their corresponding Subsidiary Interests) are
sold for the Valuation Amount;

        (y)   upon such Transfer the Company or the Subsidiaries pay, as a part
of the actual costs incurred in consummating the Capital Transaction, all
closing costs and expenses to be incurred by the Company or the Subsidiaries in
connection with the exercise of the Buy-Sell Option and which the Company or the
Subsidiaries are responsible to pay (but specifically

12

--------------------------------------------------------------------------------




excluding the costs and expenses that the AIMCO Sub is required to pay in
connection with distributing the Ramblewood Project to AIMCO Sub); and

        (z)   the resulting Capital Proceeds are distributed to the Members
under Section 8.3 hereof;

and (2) in the case of a Liquidation Event under ARTICLE 13 hereof,

        (w)  the Remaining Projects and the Ramblewood Project (or their
respective corresponding Subsidiary Interests) are sold for the Total Portfolio
Purchase Price;

        (x)   upon such Transfer the Company or the Subsidiaries pay, as a part
of the actual costs incurred in consummating the Capital Transaction, all
closing costs and expenses in connection with the sale of the Remaining Projects
which are required to be paid by the Company or the Subsidiaries, including,
without limitation and as applicable, satisfying and paying in full or
assigning, as the case may be, all Mortgage Loans applicable to the Projects and
paying all corresponding any prepayment fees, yield maintenance, penalties and
other costs associated with any payoff or assumption of any Mortgage Loans;

        (y)   the AIMCO Sub pays all costs and expenses in connection with
distributing the Ramblewood Project to the AIMCO Sub that are in excess of the
costs and expenses that would have been paid by the Company or the Subsidiaries
if the Ramblewood Project was sold to third parties along with the Remaining
Projects, including, without limitation, all costs and expenses under the
Mortgage Loans encumbering the Ramblewood Project; and

        (z)   the resulting Capital Proceeds are distributed to the Members
under Section 8.3 hereof

        "Financial Institution" means a "financial institution" as defined in
the Patriot Act, the Bank Secrecy Act, any other law of similar import, or any
regulations promulgated under any of them.

        "Financial Rights" means the right to receive distributions of funds and
allocations of income, gain, loss, deduction and credit.

        "Financial Transaction" means any transaction subject to regulation
under OFAC Laws and Regulations.

        "Fiscal Year" has the meaning given to it in Section 5.1(a) hereof.

        "Formation Expenses" has the meaning given to it in Section 2.10 hereof.

        "GECC" means General Electric Capital Corporation, a Delaware
corporation, and its successor by merger, reorganization or reincorporation
under the laws of another jurisdiction. GECC is an Affiliate of Investor.

        "GECC Affiliate" means any Person, directly or indirectly, through one
or more intermediaries, Controlling, Controlled by, or under common Control
with, GECC or General Electric Company.

        "Government Lists" means (i) the SDN List, (2) the Denied Persons List
and the Entity List maintained by the United States Department of Commerce,
(3) the List of Terrorists and List of Disbarred Parties maintained by the
United States Department of State, (4) any other list of terrorists, terrorist
organizations or narcotics traffickers maintained pursuant to any of the OFAC
Laws and Regulations and made publicly available, (5) any other similar list
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order of the President of the United States of America and made
publicly available, and (6) any list or qualification of "Designated Nationals"
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, as all
such Government Lists may be updated from time to time.

13

--------------------------------------------------------------------------------




        "Governmental Authority" means the United States of America, any of the
several states, any county or municipality in which a Project is located, and
any agency, authority, court, department, commission, board, bureau or
instrumentality of any of them.

        "Governmental Requirements" means, collectively, all applicable laws,
statutes, ordinances, regulations, tariffs, judicial or administrative orders,
and procedural requirements imposed by any political subdivision, any agency
thereof, any regulated public utility company, or other Governmental Authority
regulating or affecting the applicable Person or Project.

        "Gross Asset Value" has the meaning given to it in Section 9.2 hereof.

        "Gross Project Value" means, for a Project, the Gross Project Value for
such Project set forth on Schedule 1.1(GPV) attached hereto, as such schedule is
amended from time to time to include the Gross Project Value of each additional
Project acquired by the Company or a Subsidiary.

        "HLBV" has the meaning given to it in Section 5.1(c) hereof.

        "Hypothetical AIMCO Sub Distribution" means the amount of Capital
Proceeds that would be distributed to the AIMCO Sub pursuant to the Hypothetical
Calculation.

        "Hypothetical Calculation" means the hypothetical calculation of the
amount of Capital Proceeds that would be distributed to each Member upon the
sale under ARTICLE 13 hereof of the Projects where

        (w)  the Remaining Projects (or their corresponding Subsidiary
Interests) are sold for the Hypothetical Remaining Projects Purchase Price;

        (x)   the Ramblewood Project is sold for an amount equal to the RP
Value;

        (y)   upon such Transfers the Company or the Subsidiaries pay, as a part
of the actual costs incurred in consummating the Capital Transaction, all
closing costs and expenses in connection with such Transfers, including, without
limitation, (1) satisfying and paying in full all Mortgage Loans applicable to
the Remaining Projects and paying all corresponding prepayment fees, yield
maintenance, penalties and other costs associated with any payoff of any
Mortgage Loans applicable to the Remaining Projects, and (2) the assumption of
the Mortgage Loans encumbering the Ramblewood Project and paying all such
corresponding fees and costs; and

        (z)   the resulting Capital Proceeds are distributed to the Members
under Section 8.3 hereof.

        "Hypothetical Remaining Projects Purchase Price" means the Purchase
Price of the Remaining Projects, assuming that the Company and Subsidiaries pay
(1) all Mortgage Loans applicable to the Remaining Projects in full at closing
and (2) all closing costs and expenses in connection with such sale, including,
without limitation, paying all prepayment fees, yield maintenance, penalties and
other costs associated with any payoff of any Mortgage Loans applicable to the
Remaining Projects.

        "Inflation Adjusted" means, when used with respect to any number or
item, that the number or item will be increased by the CPI Increase, if any, for
the applicable period.

        "Initiating Member" has the meaning given to it in Section 13.2 hereof.

        "Initiating Notice" has the meaning given to it in Section 12.1 hereof.

        "Insurance Program" means a complete and detailed program of insurance
(including the insurance required by Section 4.14 hereof) for the Company, its
Subsidiaries and the Projects prepared by the Manager and approved by Investor,
as amended and updated from time to time

14

--------------------------------------------------------------------------------




with the approval of Investor. The initial Insurance Program will form a part of
the Company's initial Annual Business Plan. In no event shall the Insurance
Program provide for less insurance than that reflected in Schedule 1.1 (INS)
hereto without the approval of Investor.

        "Integrity Policy" means the Company's Ethical Business Practices
Policy, a copy of which is attached hereto as Schedule 1.1 (IP), and which is
hereby adopted by the Members, as such policy may be amended from time to time.

        "Interest Holders" means, with respect to any Person, any other third
party Persons who hold direct ownership interests in such Person through
(x) interests in a U.S. Publicly-Traded or Pension Entity, or (y) limited
partnership interests in an "operating partnership" of a real estate investment
trust. For the avoidance of doubt, "Interest Holders" includes Persons whose
only interest (1) in GECC, General Electric Company, or AIMCO REIT is as a
shareholder in such Person, or (2) in AIMCO OP is as a limited partner
(including, without limitation, such Person's assignees or transferees who only
hold such limited partner interests).

        "Internal Rate of Return" or "IRR" means the annual percentage rate
which, when used as a discount rate to determine the net present value of
Investor's Capital Contributions and cash distributions to Investor from the
Company pursuant to ARTICLE 8 hereof and Section 13.1(c)(2) hereof (treating
cash contributions as negative numbers and cash distributions as positive
numbers), results in a net present value of zero, calculated as of the last day
of the Fiscal Year quarter in which Investor's initial Capital Contribution was
made. The Internal Rate of Return shall be calculated on a quarterly basis. For
example, Investor shall have received an annualized 11% Internal Rate of Return
for all Projects if the difference between the aggregate of the following is
zero: (a) the sum of all Capital Contributions heretofore made or deemed made to
the Company by Investor each discounted to present value at an annualized rate
of eleven percent (11%) from the last day of the Fiscal Year quarter in which
such contribution was made and (b) the sum of all cash distributions allocated
to Investor pursuant to Section 8.1(f)(4) hereof, or made to Investor pursuant
to Section 8.3 hereof, Section 8.4 hereof and Section 13.1(c)(2) hereof,
discounted to present value at an annual rate of eleven percent (11%) from the
last day of the respective Fiscal Year quarter in which such distribution was
made, with "present value" being the value as of the last day of the Fiscal Year
quarter in which the Effective Date occurs.

        The IRR for a Project or Projects shall be calculated based on the
Capital Contributions made by Investor with respect to such Project or Projects
and cash distributions received or deemed to have been received from time to
time by Investor and attributable to such Project or Projects. For this purpose,
(i) closing costs incurred in connection with the acquisition of more than one
Project shall be allocated among such Projects pro rata based on their Net
Project Values, (ii) Available Cash shall be attributed to each Project in
accordance with such Project's Available Cash pursuant to Section 8.1(f)(4)
hereof, (iii) distributions of Capital Proceeds shall be allocated and
attributed to a Project or Projects in accordance with Section 8.1 and
Section 8.3 hereof, (iv) distributions of Net Refinancing Proceeds shall be
allocated and attributed to a Project or Projects in accordance with Section 8.1
and Section 8.4 hereof, and (v) RSD Payments made to Investor shall be allocated
to a Project or Projects in accordance with Section 13.1(c)(6) hereof.

        "Lender Indemnities" has the meaning given to it in Section 7.1(c)
hereof.

        "Liquidation Event" means a transaction in which the Company sells,
transfers, conveys, contributes or otherwise disposes of all of the Company's
and its Subsidiaries' remaining Projects.

        "Loan Payoff" has the meaning given to it in Section 12.2 hereof.

        "Loan Assumption" has the meaning given to it in Section 12.2 hereof.

15

--------------------------------------------------------------------------------




        "Major Decisions" means any of the matters described below:

        (1)    Certificate.    Subject to Section 2.14 hereof, amending the
Certificate of the Company that is filed with the Secretary of State of the
State of Delaware, or filing or amending the Certificate of any Subsidiary.

        (2)    Forming Entities.    To the extent not otherwise expressly
approved as part of an approved Annual Business Plan, the establishment of any
Subsidiary, and the terms, provisions and conditions of its governing agreements
and any amendments or modifications thereof, and the designation of any Persons
to serve on its board of directors or other governing body.

        (3)    Annual Business Plan.    Approving or adopting an Annual Business
Plan under Section 4.3 hereof.

        (4)    Transfers.    Any sale, transfer, exchange, hypothecation or
encumbrance of all, any part of, or any direct interest in, a Subsidiary or a
Project and, in each such case, the material terms and conditions thereof,
excluding (A) any sale of a Project consummated in accordance with ARTICLE 13
hereof; (B) the Transfer of an interest in a Project or a Subsidiary pursuant to
the exercise of the Buy-Sell Option under ARTICLE 12 hereof; (C) Transfers
specifically identified in an Annual Business Plan, (D) sales, exchanges,
conveyances, Transfers or other dispositions of personal property or fixtures
used in the operation and management of a Project in the ordinary course of
business, (E) granting easements and similar agreements for the sole benefit of
the Project (and no other property), so long as any such easement (x) does not
materially interfere with the use and operation of the Project, (y) does not
materially and adversely affect the Project's value, and (z) is consistent with
the overall use and operation of, or any development, redevelopment or
renovation plan, for such Project, and (F) Permitted Mortgage Loans. For the
avoidance of doubt, removal of the AIMCO Managing Member as the Manager under
Section 4.8 hereof or otherwise is not a Transfer.

        (5)    Indebtedness.    Regarding the Company or any Subsidiary,
(A) other than Shortfall Loans, Default Loans or Permitted Mortgage Loans,
incurring, becoming liable for, or permitting to exist, any mortgage, financing
or other indebtedness for borrowed money, and selecting the lender therefor,
(B) other than Customary Recourse Carveouts, guaranteeing or assuming the
obligations of any Person, (C) other than Customary Recourse Carveouts,
indemnifying the acts or obligations of any Person, (D) other than a loan to a
Subsidiary or trade payables incurred in the ordinary course of business and in
accordance with an approved Operating Budget or for Emergency Situation
Responses, and receivables from tenants in the ordinary course of business,
loaning any funds or money, extending credit or otherwise providing financial
accommodations to any Person, and (E) except for Default Loans, Shortfall Loans
or Permitted Mortgage Loans, amending, modifying, renewing, extending, prepaying
or terminating (including, without limitation, any deed in lieu of foreclosure
transaction or similar transfer or forfeiture), as applicable, any indebtedness,
guaranty or indemnity, or exercising any material rights or options granted
thereunder.

        (6)    Corporate Transactions.    Regarding the Company or any
Subsidiary, the issuance or sale of any securities, and any valuation of assets
or pricing of securities relating to the foregoing; soliciting, committing to,
or entering into any merger, consolidation, reorganization, business
combination, share or equity interest sale, exchange or other disposition,
recapitalization, restructuring or consolidation.

        (7)    Financial Matters.    Regarding Company and Subsidiary financial
affairs, (A) selecting an auditor other than KPMG LLP or Ernst & Young LLP,
(B) changing major accounting policies, including, without limitation, selecting
accounting methods and treating and allocating transactions for federal and
state income, franchise or other tax purposes,

16

--------------------------------------------------------------------------------

(C) selecting any banks for Company and Subsidiary funds other than an
institutional lender with a national reputation for maintaining commercial
deposit accounts; or (D) withholding, creating, increasing or decreasing any
Company or Subsidiary reserves other than as required by generally accepted
accounting principles and, for cash reserves only, other than in accordance with
the approved Operating Budget.

        (8)    Additional Capital Contributions.    Except as may be otherwise
expressly provided for herein for Deferred Maintenance, the making of any
request that the Members make Additional Capital Contributions to the Company.

        (9)    Leasing.    Regarding leases of space in the Projects: (i) using
any lease form other than the standard lease form adopted by AIMCO OP and its
Affiliates for its other properties, as modified from time to time, or
(ii) other than as set forth in the Annual Business Plan or in accordance with
sound commercial business practices applicable to national multifamily apartment
community operators, approving or changing leasing guidelines (including,
without limitation, minimum rental rates, minimum and maximum length of lease
terms and credit standing of tenants).

        (10)    Project Decisions.    (A) Engaging a Property Manager other than
an Affiliate of AIMCO OP, other than pursuant to Section 4.8(c) hereof;
(B) entering into a Property Management Agreement on a form that that has not
been approved in advance by the Members, other than pursuant to Section 4.8(c)
hereof; (C) other than as set forth in the Annual Business Plan, changing or
varying the zoning conditions or other entitlements for a Project which change
or variance is inconsistent with the current use or which would have a material
adverse impact on the value of the Project, or filing any application or other
petition therefor; and (D) any decision to not comply with health, access and
other Governmental Requirements.

        (11)    Legal Action.    Taking or initiating any judicial,
administrative or other legal action on behalf of the Company or a Subsidiary in
or before any court, governmental agency or board or arbitrator; settling or
compromising any claim by or against the Company or a Subsidiary, or negotiating
or entering into any agreements with any Governmental Authority or
quasi-governmental authority, excluding, however, (A) initiating any action
(i) to collect rentals and other amounts payable to the Company or any
Subsidiary under leases and other occupancy agreements affecting a Project, or
(ii) to dispossess any defaulting tenant or occupant, or (iii) against vendors,
suppliers or subcontractors in the ordinary course of business, (iv) to appeal
ad valorem or other property tax assessments, and (B) settling suits brought by
a tenant and other liability claims for which the Company or such Subsidiary
maintains insurance so long as the amount claimed in any such action or suit
does not exceed $1,000,000 and is covered by such insurance.

        (12)    Bankruptcy.    Filing of any petition or consenting to the
filing of any petition that would subject the Company or any Subsidiary to a
Bankruptcy.

        (13)    Affiliate Agreements.    Entering into, amending, modifying or
changing any agreement or arrangement with AIMCO REIT, AIMCO OP, or any of their
respective Affiliates other than as expressly herein contemplated (including,
without limitation, Section 4.12 hereof).

        (14)    Distributions.    Except as may be otherwise expressly provided
for herein, any distributions of Available Cash, Capital Proceeds or Net
Refinancing Proceeds by the Company.

17

--------------------------------------------------------------------------------






        (15)    Environmental.    Any environmental matter or decision relating
to the Company, a Subsidiary or a Project, including, without limitation,
selecting environmental consultants (except for consultants then listed on an
Investor-approved list, as such list may be updated or changed by Investor from
time to time) and adopting and implementing any program or action to remove or
otherwise remediate hazardous materials, including, without limitation, any
operation and maintenance program. The Members acknowledge that the Manager is
authorized to implement the specific actions set forth in the initial operation
and maintenance programs that are approved by the Members.

        (16)    Service Contracts.    Except as set forth in an Annual Business
Plan, entering into any material service or supply contract for a Project that
has a term of more than one (1) year or which is not consistent with prudent
business practices for owners of multi-family apartment communities.

        (17)    Material Effect.    Except for Emergency Situation Responses,
entering into any agreement, incurring any obligation or taking any other action
with respect to the Company, a Subsidiary, or a Project which, considered before
the taking thereof, could reasonably be expected to have a Material Adverse
Effect on the Company's or any Subsidiary's business or affairs or which would
be considered by reasonably prudent Person to be out of the ordinary course of
the business of the Company or a Subsidiary.

        "Major Dispute" means (1) the failure of the Members to agree upon or
approve any Major Decision, (2) failure of the Members to agree in advance
whether or not the AIMCO Members will fund any Shortfall with a Shortfall Loan
pursuant to Section 6.4(c)(ii) hereof; (3) failure of the Members to adopt
suggested changes to the Integrity Policy when proposed under Section 4.16
hereof; or (4) an Appraiser Deadlock pursuant to the last sentence of
Section 11.13 hereof and, in the case of clauses (1) through (4), which failure
to agree has continued for a period of thirty (30) days after written notice
thereof (the "Major Dispute Notice") has been given by a Member to Investor, on
the one hand, and the AIMCO Managing Member, on the other hand. In order to be
effective, any Major Dispute Notice must contain a description of the Major
Decision on which the Members have been unable to agree and must contain the
following language typed in BOLD PRINT on the face of the Major Dispute Notice:

THIS NOTICE IS GIVEN PURSUANT TO THE LIMITED LIABILITY COMPANY AGREEMENT OF
AIMCO JV PORTFOLIO #1, LLC (THE "AGREEMENT") IN ORDER TO ADVISE A MEMBER THAT A
MAJOR DISPUTE WILL EXIST UNDER THE AGREEMENT UNLESS INVESTOR ON THE ONE HAND,
AND THE AIMCO MEMBERS ON THE OTHER HAND, ARE ABLE TO AGREE WITHIN THIRTY
(30) DAYS WITH RESPECT TO THE MATTER OR MATTERS SET FORTH IN THIS NOTICE.

        "Management Rights" means the right of a Member to participate in the
management of the Company to the extent herein expressly provided.

        "Manager" means the AIMCO Managing Member, as the initial Manager, and
each Person hereafter designated as a Manager in accordance with this Agreement,
until such Person ceases to be a Manager of the Company. The Manager is not
required to be a Member.

        "Material Adverse Effect" shall mean any actual or reasonably
anticipatable loss, cost, expense, claim, or damage (including, without
limitation, any diminution in value) equal to or in excess of the lesser of
$10,000,000 or two and one-half percent (2.5%) of the aggregate Net Project
Value for all Projects then owned by the Company or a Subsidiary (as Net Project
Value was determined for each Project as of the date such Project is acquired by
or on behalf of the Company, including,

18

--------------------------------------------------------------------------------




without limitation, the Net Project Values for the Exhibit "A" Projects as set
forth in the Contribution and Sale Agreements).

        "Material Damage" means any damage or destruction, the cost or repair of
which exceeds ten percent (10%) of the Valuation Amount of such Project.

        "Material Portion" means any portion of the Project (i) having a value
in excess of ten percent (10%) of the Valuation Amount of such Project, or
(2) containing any vehicular accessway to or from the Project and any public
right-of-way or private easement linking the Project to a public right-of-way,
or (3) containing parking spaces that, if taken, would result in the Project
being in violation of applicable Government Requirements.

        "Member Nonrecourse Debt" means "partner nonrecourse debt" as defined in
Regulations Sections 1.704-2(b)(4) and 1.752-2.

        "Member Nonrecourse Debt Minimum Gain" means "partner nonrecourse debt
minimum gain" as defined in Regulations Section 1.704-2(i)(3).

        "Member Nonrecourse Deductions" means "partner nonrecourse deductions"
as defined in Regulations Section 1.704-2(i)(2).

        "Members" means, initially, Investor, the AIMCO Managing Member, AIMCO
Sub, and, subsequently, each Person hereafter admitted as a member of the
Company in accordance with this Agreement, in each case, until such Person
ceases to be a member of the Company.

        "Membership Interests" means all of the rights and interests of
whatsoever nature of the Members in the Company, including each Member's
respective Management Rights and Financial Rights.

        "Moral Turpitude Event" means, with respect to any Person, the
indictment of such Person for a felony involving a crime of moral turpitude;
provided, however, such indictment shall not constitute a Moral Turpitude Event
if (1) the indictment is of an individual; and (2) the following actions are
undertaken:

        (X)  said individual is immediately removed from all responsibilities
regarding the Company, all Subsidiaries, and all Projects and thereafter such
individual is precluded and prevented from being, and is not, involved in any
fashion with the Company, any Subsidiary or any Project, and

        (Y)  if the Company, Investor or any Subsidiary has suffered monetary
loss or damage as a result thereof, then, within fifteen (15) Business Days
after notice thereof from Investor, the AIMCO Members compensate the Company,
Investor or such Subsidiary, as applicable, for any such loss or damage.

        "Mortgage Loan" means any indebtedness of any Subsidiary secured by,
among other things, a real property interest in a Project.

        "Mortgage Loan Assumption Fees" has the meaning given to it in
Section 12.2 hereof.

        "Mortgage Loan Payoff Fees" has the meaning given to it in Section 12.2
hereof.

        "Net Operating Income" means, with respect to each Subsidiary and for
any period, the amount by which Operating Revenues of the Project(s) owned by
such Subsidiary exceed Operating Expenses of the Project(s) for such period.

        "Net Project Value" means, with respect to a Project, the amount by
which (x) the Gross Project Value of such Project exceeds (y) the sum of (1) the
outstanding balance of, and any accrued but unpaid interest or deferred interest
on, any Mortgage Loan for such Project and

19

--------------------------------------------------------------------------------




(2) the agreed upon projected cost for required Deferred Maintenance for such
Project which has not been completed.

        "Net Refinancing Proceeds" means the funds received from a financing or
refinancing of a Project, net of the actual costs incurred by the Company or the
applicable Subsidiary in consummating such financing or refinancing, and net of
any indebtedness relating to such Project repaid in connection therewith. For
the avoidance of doubt, Available Cash and Capital Proceeds are not Net
Refinancing Proceeds.

        "Non-Controllable Items" means all non-controllable operating expenses
of a Project, being, real estate taxes, utilities, insurance (so long as the
increases are consistent with then-industry-wide insurance practices for
multifamily apartments in the respective markets) and governmental assessments.

        "Non-Initiating Member" has the meaning given to it in Section 13.2
hereof.

        "OFAC" means the Office of Foreign Assets Control, United States
Department of the Treasury, or any other office, agency or department that
succeeds to the duties of OFAC.

        "OFAC Laws and Regulations" means (a) any lists, laws, rules, sanctions
and regulations maintained by OFAC pursuant to any authorizing statute,
Executive Order or regulation, including the Trading with the Enemy Act, 50
U.S.C. App. § 1 et seq., the International Emergency Economic Powers Act, 50
U.S.C. § 1701 et seq., the Iraq Sanctions Act, Pub. L. 101-513, Title V, §§ 586
to 586J, 104 Stat. 2047, the National Emergencies Act, 50 U.S.C. §§ 1601 et
seq., the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.
104-132, 110 Stat. 1214-1319, the United Nations Participation Act, 22 U.S.C. §
287c, the International Security and Development Cooperation Act, 22 U.S.C. §
2349aa-9, the Nuclear Proliferation Prevention Act of 1994, Pub. L. 103-236, 108
Stat. 507, the Foreign Narcotics Kingpin Designation Act, 21 U.S.C. §§ 1901 et
seq., the Iran and Libya Sanctions Act of 1996, Pub. L. 104-172, 110 Stat. 1541,
the Cuban Democracy Act, 22 U.S.C. §§ 6001 et seq., the Cuban Liberty and
Democratic Solidarity Act, 22 U.S.C. §§ 6021-91, and the Foreign Operations,
Export Financing and Related Programs Appropriations Act, 1997, Pub. L. 104-208,
110 Stat. 3009-172 and all amendments thereto; (b) all regulations, executive
orders, or administrative orders of any kind issued under these statutes;
(c) any other applicable civil or criminal federal or state laws, regulations,
or orders that (i) limit the use of and/or seek the forfeiture of proceeds from
illegal transactions; (ii) limit commercial transactions with designated
countries or individuals believed to be terrorists, narcotics dealers or
otherwise engaged in activities contrary to the interests of the United States;
or (iii) are designed to disrupt the flow of funds to terrorist organizations;
and (d) any other civil or criminal federal or state laws, regulations, or
orders of similar import.

        "Offer" has the meaning given to it in Section 13.2 hereof.

        "Offeree" has the meaning given to it in Section 12.1 hereof.

        "Offeror" has the meaning given to it in Section 12.1 hereof.

        "Officers" has the meaning given to it in Section 4.7 hereof.

        "Old Business Plan" has the meaning given to it in Section 4.3(c)(2)
hereof.

        "Operating Budget" means the annual operating budget for the Company,
prepared by the Manager and approved in writing by Investor, and setting forth
by line item the estimated capital and Operating Expenses of the Company for the
then current or immediately succeeding Fiscal Year and for each month and each
calendar quarter of such Fiscal Year, which consolidates all Project Operating
Budgets and is in such detail as Investor shall reasonably require, including

20

--------------------------------------------------------------------------------




rents, revenues and other receipts of the Company. Any reference in this
Agreement to an "approved Operating Budget" means an Operating Budget, as so
approved by the Members.

        "Operating Expenses" means, with respect to each Project and for any
period, the current obligations of the Project for such period, determined in
accordance with generally accepted accounting principles and applicable to
commercial real estate, consistently applied, for (a) operating expenses of the
Project, including any fees paid under this Agreement, or any agreement
expressly contemplated hereby, (b) capital expenditures not paid with Additional
Capital Contributions, (c) increases in reserves (including, without limitation,
the Capital Reserve and the Tax and Insurance Reserve), and (d) expenses
incurred by the Company and properly allocable to such Project, or if not
properly allocable to a particular Project, then such expenses will be allocated
among all Projects pro-rata according to the Net Project Value of the Projects;
provided that Operating Expenses shall not include any of the foregoing items
paid from reserves. Operating Expenses shall include (a) the fees paid to the
Property Manager pursuant to approved Property Management Agreements and (b) all
costs and expenses incurred by Investor and allocated to such Project pursuant
to Section 4.16(c) hereof, but shall not include (i) any debt service on loans
to the Company, (ii) any Formation Expenses or (iii) any Subsidiary nor any
non-cash expenses such as depreciation or amortization.

        "Operating Revenues" means, with respect to each Project and for any
period, the gross revenues of the Project arising from the ownership and
operation of the Project during such period, including proceeds of any business
interruption insurance and amounts advanced by the Company or another Subsidiary
to such Subsidiary to fund reserves for such Project, and decreases in reserves,
but specifically excluding Capital Proceeds, Net Refinancing Proceeds and
Capital Contributions made by the Members with respect to such Project.

        "Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, Public Law 107-56 (October 26, 2001), as the same may be amended
from time to time, and corresponding provisions of future similar laws.

        "Performance Test" means, for a Project, that the Project's
(x) Available Cash for a Fiscal Year quarter is equal to or greater than eighty
percent (80%) of the Available Cash projected for such Project in the applicable
approved Project Operating Budget, or (y) occupancy under written leases at the
Project is equal to or greater than eighty percent (80%) of the occupancy rate
of comparable multifamily projects in the same market for a period of one
calendar quarter.

        "Performance Test Default" means the failure of a Project to meet a
Performance Test.

        "Permitted Liens" means any of the following liens:

          (i)  liens on any Project with respect to the payment of Taxes (as
defined in the Contribution and Sale Agreements) in all cases which are not yet
due and payable or which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves or other appropriate
provisions are being maintained;

         (ii)  liens on any Project arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens on any
Project imposed by law created in the ordinary course of business for amounts
not yet due and payable or which are being contested in good faith by
appropriate proceedings and which have been bonded over within thirty (30) days
after the date upon which notice of the lien is received;

        (iii)  "Permitted Liens", as defined under the Contribution and Sale
Agreements or other liens and encumbrances as approved by the Members; and

21

--------------------------------------------------------------------------------

        (iv)  rights of parties in possession, as tenants only, under the Leases
(as defined in the Contribution and Sale Agreements).

        "Permitted Mortgage Loan" means a first priority Mortgage Loan, secured
by a single Project that is incurred to refinance an Existing Mortgage Loan
under the following conditions:

        (a)    Old Mortgage Loan Prepayment.    No prepayment penalty, yield
maintenance, defeasance or other penalty shall be due, paid or payable in
connection with the refinancing, except in the event that interest savings
(assuming equal principal amounts under the old Mortgage Loan and the new
Mortgage Loan) during the first six (6) months of the new Mortgage Loan will
exceed the amount of such prepayment penalty, yield maintenance, defeasance or
other penalty.

        (b)    Lender.    The lender is an institutional lender (e.g., Freddie
Mac, Fannie Mae, a life insurance company, a pension fund) not affiliated with
AIMCO REIT or any AIMCO Member and with a national reputation in real estate
finance.

        (c)    Ratios.    The loan to value ratio shall not exceed sixty-five
percent (65%), as reasonably determined by the Manager and the applicable
lender, and the debt service coverage ratio at closing must equal or exceed
1.50:1, as reasonably determined by the AIMCO Managing Member.

        (d)    Interest Rate.    The new Mortgage Loan interest rate must not
exceed (x) in the case of a fixed rate loan, prevailing market rates and (y) in
the case of a floating rate loan, the lesser of (a) prevailing market rates or
(b) 300 basis points over 1 month LIBOR.

        (e)    Term.    A term not to exceed the earlier of (x) five (5) years
or (y) the eighth (8th) anniversary of the Effective Date; provided that such
Mortgage Loan is prepayable at par from and after the seventh (7th) anniversary
of the Effective Date.

        (f)    Amortization.    Interest only or amortized on a thirty (30) year
amortization schedule.

        (g)    New Mortgage Loan Prepayment.    The prepayment penalty terms
are: (A) for Mortgage Loans having terms of five (5) years or greater (1) during
the first (1st) Mortgage Loan year, either no prepayment is permissible or
prepayment is permissible with a penalty not to exceed three percent (3%) of the
then-outstanding balance of the Mortgage Loan; (2) during the second (2nd) loan
year, prepayment is permissible with a penalty not to exceed two percent (2%) of
the then-outstanding balance of the Mortgage Loan, (3) during the third (3rd)
loan year, prepayment is permissible with a penalty not to exceed one percent
(1%) of the then-outstanding balance of the Mortgage Loan, and (4) thereafter,
prepayable at par (i.e., without prepayment penalty, yield maintenance,
defeasance or other penalty) at any time; and (B) for Mortgage Loans of less
than five (5) years, (1) during the first (1st) Mortgage Loan year, either no
prepayment is permissible or prepayment is permissible with a penalty not to
exceed one percent (1%) of the then-outstanding balance of the Mortgage Loan,
and (2) thereafter, prepayable at par. Notwithstanding the foregoing, all
Permitted Mortgage Loans must be prepayable at par (X) during the final loan
year and (Y) at any time after the seventh (7th) anniversary of the Effective
Date.

        (h)    Company and Subsidiary Transfers; Assumption.    The new Mortgage
Loan documents must provide (a) that all permitted transfers and remedies under
this Agreement and the organizational and formation documents of the
Subsidiaries, including, without limitation, transfer rights of members in the
Company under Section 3.2 hereof, Removal under Section 4.8 hereof, Transfers
under ARTICLE 13 hereof, the Buy-Sell Option under ARTICLE 12 hereof, and rights
to terminate Property Managers under this Agreement, may be exercised with
notice to the lender but without the approval of, or the imposition of any fee,
payment

22

--------------------------------------------------------------------------------




or other compensation to, the lender, provided that in the case of the
replacement of a Property Manager the replacement Property Manager has
experience in managing multifamily properties, (b) a one time right to transfer
the applicable Project for aggregate fees not to exceed one percent (1%) of the
then-outstanding balance of the Mortgage Loan, provided that no fees or
penalties shall be assessed or due for any transfer under clause (a) above, and
(c) only customary lender approval rights, if any, on other transfers.

        (i)    Recourse.    Recourse only to the Subsidiary borrower or the
single purpose entity general partner or managing member of the Subsidiary
borrower (and specifically not the Company), including, without limitation, for
customary exceptions to non-recourse provisions (for "bad-boy" acts and
environmental matters), and with no assets other than the Project subject to the
financing,

        (j)    Single Asset Borrower; No Cross-Collateralization.    The
borrower under the Mortgage Loan must be a single asset Subsidiary borrower, the
Mortgage Loan must be secured only by the single Project owned by the single
asset Subsidiary borrower, and the Mortgage Loan must not be
cross-collateralized or cross-defaulted with any other Project or other
collateral.

        (k)    Fees.    All broker, origination, commitment and similar fees
must not exceed, in the aggregate, one percent (1%) of the original funded
amount of the Mortgage Loan.

        (l)    Tax Protection Provisions.    The Mortgage Loan will not cause or
result in any consequences to the Company, any General Partner, any Subsidiary
or Investor under any tax protection agreement.

        "Person" means any individual, sole proprietorship, corporation,
partnership, joint venture, association, joint stock company, employee benefit
plan, pension plan or trust, business trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, Governmental
Authority or other form of entity.

        "Pledge" means the granting of a security interest in the equity of a
Person.

        "Prime Rate" means, for each calendar month, the highest prime rate
reported in the Money Rates column or section of The Wall Street Journal
published on the second Business Day of that month, as having been the rate in
effect for corporate loans at large U.S. money center commercial banks (whether
or not such rate has actually been charged by any such bank) as of the first
Business Day of such month. If The Wall Street Journal ceases publication of the
Prime Rate, the "Prime Rate" shall mean the prime rate (or base rate) announced
by Bankers Trust Company, New York, New York, or its successors (whether or not
such rate has actually been charged by such bank). If such bank discontinues the
practice of announcing the Prime Rate, the "Prime Rate" shall mean the highest
rate charged by such bank on short-term, unsecured loans to its most
creditworthy large corporate borrowers.

        "Proceeding" has the meaning given to it in Section 4.14 hereof.

        "Profits" and "Losses" mean, for each taxable year or other period, an
amount equal to the Company's taxable income or loss for the year or other
period, determined in accordance with Section 703(a) of the Code (including all
items of income, gain, loss or deduction required to be stated separately under
Section 703(a)(1) of the Code), with the following adjustments:

        (1)   Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses will be
added to taxable income or loss;

        (2)   Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) expenditures under Regulations
Section 1.704-1(b)(2)(iv)(i),

23

--------------------------------------------------------------------------------




and not otherwise taken into account in computing Profits or Losses, will be
subtracted from taxable income or loss;

        (3)   Gain or loss resulting from any disposition of Company property
with respect to which gain or loss is recognized for federal income tax purposes
will be computed by reference to the Gross Asset Value of the property,
notwithstanding that the adjusted tax basis of the property differs from its
Gross Asset Value;

        (4)   In lieu of depreciation, amortization and other cost recovery
deductions taken into account in computing taxable income or loss, there will be
taken into account Depreciation for the taxable year or other period;

        (5)   Any items which are specially allocated under Section 9.3(c)
hereof or Section 9.3(d) hereof shall not be taken into account in determining
Profits or Losses; and

        (6)   If the Gross Asset Value of any Company asset is adjusted under
Section 9.2(b) hereof or Section 9.2(c) hereof, the adjustment will be taken
into account as gain or loss from disposition of the asset for purposes of
computing Profits or Losses.

        "Prohibited Person" means (a) a person who (1) has been determined by
competent authority to be subject to the prohibitions in any of the OFAC Laws
and Regulations or (2) is on any of the Government Lists, (b) a person who is a
"designated national," "Specially designated national," "specially designated
terrorist," "specially designated global terrorist," "foreign terrorist
organization," "specially designated narcotics trafficker," or "blocked person"
within the definitions set forth in the Foreign Assets Control Regulations
contained in 31 C.F.R., Subtitle B, Chapter V, as amended (the "OFAC
Regulations") or who otherwise appears on the list of Specially Designated
Nationals and Blocked Persons, Appendix A to the OFAC Regulations; (c) the
government, including any political subdivision, agency, instrumentality, or
national thereof, of any country against which the United States maintains
economic sanctions or embargos; (d) a person who is described in section 1 of
Executive Order 13224—Blocking Property and Prohibiting Transactions with
Persons who Commit, Threaten to Commit, or Support Terrorism, effective
September 24, 2001; (e) a Person owned or controlled by any of the Person listed
in subparagraphs (a) - (d) above; or (f) a Person who has been (x) convicted of
an offense or (y) determined by a Governmental Authority to be subject to
criminal or civil penalties, under any other civil or criminal federal or state
law, regulation, or order of similar import to those set forth in subparagraphs
(a) - (d) above, as each such law, regulation, or order has been or may be
amended, adjusted, or modified or revised from time to time.

        "Project" means, individually, any apartment property owned by the
Company or its Subsidiaries, whether an Exhibit "A" Project or another apartment
property acquired after the Effective Date pursuant to this Agreement.

        "Project Capital Contributions" means the cash and Subsidiary Interests
contributed to the Company pursuant to Section 6.1(a) hereof and Project Capital
Contributions for Deferred Maintenance pursuant to Section 6.3 hereof.

        "Project Operating Budget" means the annual budget for each Project
owned by the Company or a Subsidiary, setting forth the estimated rents,
revenues, and other receipts and property Operating Expenses and capital items
for such Project for the then current or immediately succeeding Fiscal Year and
each Fiscal Year quarter of said Fiscal Year as approved by the Members. Any
reference in this Agreement to an "approved Project Operating Budget" means a
Project Operating Budget, as unanimously approved by the Members in accordance
with Section 4.3 hereof.

24

--------------------------------------------------------------------------------




        "Project Operating Budget Overrun" shall occur when the aggregate
Operating Expenses (including, without limitation, Capital Enhancements and
Capital Replacements) for any Project for a Fiscal Year exceed by ten percent
(10%) or more the Operating Expenses set forth in the applicable Project
Operating Budget.

        "Project Shortfall Event" has the meaning given to it in Section 6.4(b)
hereof.

        "Property Level Default" means, with respect to a Project, that either
(1) the Property Manager is in default under the property management agreement
for such Project beyond any applicable notice and cure periods, or (2) a
Performance Test Default has occurred with respect to such Project.

        "Property Management Agreements" has the meaning given to it in
Section 4.12(a) hereof.

        "Property Manager" has the meaning given to it in Section 4.12(a)
hereof.

        "Proposed Purchase Price" has the meaning given to it in Section 13.2
hereof.

        "Purchase Price" has the meaning given to it in Section 13.2(b) hereof.

        "Ramblewood Project" means that certain Project known as "Ramblewood",
owned by AIMCO Ramblewood Residential, LLC and located in Grand Rapids,
Michigan.

        "Regulations" means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Regulations shall include any
corresponding provisions of succeeding, similar, substitute proposed or final
Regulations.

        "Regulatory Allocations" has the meaning given to it in Section 9.3(d)
hereof.

        "Remaining Projects" means all of the Projects then-owned by the Company
or its Subsidiaries, other than the Ramblewood Project.

        "Removal Event" has the meaning given to it in Section 4.8(a) hereof.

        "Replacement Acquirer" has the meaning given to it in Section 12.3(a)
hereof.

        "Replacement Debt" has the meaning given to it in Section 9.8(c) hereof.

        "Requisite Sale Date" has the meaning given to it in Section 13.1(c)(2)
hereof.

        "Residual Sharing Ratios" means the percentages in which Members
participate in distributions of Available Cash and Capital Proceeds pursuant to
Section 8.2(c), Section 8.3(X)(h), Section 8.3(Y)(f) and Section 8.3(Z)(e)
hereof. The Residual Sharing Ratios of the Members are as follows:

AIMCO Managing Member   68 % AIMCO Sub   27 % Investor   5 %.

Each individual AIMCO Member's Residual Sharing Ratio may change from time to
time as determined by the Manager based on the relative amount of Capital
Contributions (including, without limitation, Additional Capital Contributions)
made by the AIMCO Members and Transfers of Membership Interests between the
AIMCO Members; provided, however, that (1) the aggregate Residual Sharing Ratios
of the AIMCO Members shall at all times equal ninety-five percent (95%) and
(2) each individual AIMCO Member's Residual Sharing Ratio shall at all times be
in the same proportion to each other as the AIMCO Members' Capital Sharing
Ratios are to each other.

        "Response Period" has the meaning given to it in Section 13.3 hereof.

25

--------------------------------------------------------------------------------






        "Return Accounts" means, collectively for a Project, such Project's
8.25% Return Account, 8.75% Return Account, 11% Return Account and 11.25% Return
Account.

        "RP Value" means the fair market value of the Ramblewood Project (net of
the outstanding balances of then-existing Mortgage Loans encumbering the
Ramblewood Project) as determined through arbitration in accordance with
Section 11.13(b) hereof.

        "RP True-Up Amount" means, for purposes of the Final Calculation, the
positive cash amount, if any, that the Valuation Amount or the Total Portfolio
Purchase Price, as the case may be, must be increased in order for the Final
Calculation, when calculated without any adjustment to the distribution
waterfall under ARTICLE 8 hereof, to result in a Final AIMCO Sub Distribution
equal to one hundred percent (100%) of the RP Value.

        "RSD Payment" has the meaning given to it in Section 13.1(c)(2) hereof.

        "RSD Payment Date" has the meaning given to it in Section 13.1(c)(2)
hereof.

        "Sale Agreement" means that certain Sale Agreement of even date herewith
by and among AIMCO Managing Member, Investor and the Company.

        "Sale Notice" has the meaning given to it in Section 13.2 hereof.

        "SDN List" means the Specially Designated Nationals and Blocked Persons
Lists maintained by OFAC, as such list is amended from time to time.

        "Section 4.16(e) Breach" has the meaning given to it in Section 4.16(e)
hereof.

        "Shortfall Loan" has the meaning given to it in Section 6.4 hereof.

        "Shortfall Loan Default" has the meaning given to it in Section 6.4(e)
hereof.

        "Shortfall Loan Threshold" means (x) $5,000,000, if at the time of
determination the aggregate Investor's Capital Contribution Account balances for
all Projects is less than $150,000,000, or (y) $7,500,000, if at the time of
determination the Investor's aggregate Capital Contribution Account balances for
all Projects is equal to or greater than $150,000,000.

        "Shortfall Notice" has the meaning given to it in Section 6.4(a) hereof.

        "Special Arrangements" means the arrangements pursuant to which AIMCO OP
obtains certain rebates and discounts as set forth in Schedule 1.1(SA) attached
hereto.

        "Special Reserve Account" means an interest-bearing bank account
maintained by the Company at Bank of America or another institutional lender
with a national reputation for maintaining commercial deposit accounts and into
which only Capital Proceeds will be contributed pursuant to Section 8.3(X)(b)
hereof.

        "Standard Lease Form" means the standard form of lease for a Project or
Projects as approved by the Members.

        "Subsidiary" means any direct or indirect wholly-owned subsidiary of the
Company (each such direct or indirect subsidiary is herein individually referred
to as a "Subsidiary" and collectively as the "Subsidiaries") that either
(a) acquires, operates, owns, leases, manages, repairs, develops, redevelops,
renovates, improves, holds for appreciation or sells Projects, or (b) owns
another Subsidiary that undertakes the same.

        "Subsidiary Interests" means the partnership and membership interests in
the Subsidiaries.

        "Target Capital Account" has the meaning given to it in
Section 9.3(a)(2) hereof.

        "Tax and Insurance Reserve" has the meaning given to it in
Section 4.3(e) hereof.

26

--------------------------------------------------------------------------------




        "Terrorism Compliance Procedures" means the AML Policy and other
policies, procedures and controls approved and adopted by the Members on behalf
of the Company after the date hereof, as the same may be amended from time to
time, governing the Company's and its Subsidiaries' compliance with the all
Governmental Requirements (including the Patriot Act and the regulations
promulgated from time to time thereunder) relating to anti-terrorism and
anti-money laundering.

        "Terrorism Law Offense" means any violation of the applicable civil and
criminal laws of any Governmental Authority, or that would be a civil or
criminal violation if committed within the jurisdiction of the United States of
America or any of the several states, and relating to terrorism or the
laundering of monetary instruments, including, without limitation, any offense
under (a) the Bank Secrecy Act, as amended, (b) the Money Laundering Control Act
of 1986, as amended, (c) the International Emergency Economic Powers Act which
is a civil violation, or (d) the Patriot Act. "Terrorism Law Offense" also
includes the crimes of conspiracy to commit, or aiding and abetting another to
commit, a Terrorism Law Offense.

        "Total Portfolio Purchase Price" means the sum of (x) the Purchase Price
of the Remaining Projects (as defined in Section 13.2(b) hereof), plus (y) the
RP Value, plus (z) if applicable pursuant to Section 13.7(b)(3), the RP True-Up
Amount.

        "Transfer" has the meaning given to it in Section 3.2(a) hereof.

        "Unpermitted Transfer" means a Transfer with respect to a Member that is
not permitted by the terms of this Agreement and is not otherwise consented to
by the other Members.

        "U.S. Publicly-Traded or Pension Entity" means either (i) a Person
(other than an individual) whose securities are listed on a national securities
exchange in the United States of America or quoted on an automated quotation
system in the United States of America or a wholly-owned subsidiary of any such
Person, or (ii) an "employee pension benefit plan" or "pension plan", as such
terms are defined in Section 3(2) of the Federal Employee Retirement Security
Act of 1974, as amended.

        "Valuation Amount" has the meaning given to it in Section 12.1 hereof.

        Other Terms.    All terms used in this Agreement that are not defined in
this ARTICLE 1 shall have the meanings set forth elsewhere in this Agreement.

        Section 1.2    Schedules and Exhibits.    All schedules and exhibits
annexed or attached hereto are expressly incorporated into and made a part of
this Agreement.

        Section 1.3    Currency.    All payments, advances and cash
contributions of capital to be made by a Member to or on behalf of the Company
and all cash distributions and other payments made by the Company to a Member
shall be made in lawful money of the United States of America, which shall at
the time of payment be legal tender for payment of all debts and dues, public
and private and in funds available for immediate credit to the recipient's
account. All references in this Agreement to "dollars ($)" shall mean United
States of America dollars.


ARTICLE 2
ORGANIZATIONAL MATTERS; PURPOSE; TERM


        Section 2.1    Formation of Company.    The Company has been organized
as a Delaware limited liability company by filing a certificate of formation
(the "Certificate") under the Act. The parties hereto acknowledge and agree that
upon the signing of this Agreement the Members are hereby admitted to the
Company as the members of the Company and will be shown as members on the books
and records of the Company as of the Effective Date. The Members execute and
adopt this Agreement as the "limited liability company agreement" of the
Company, as defined in Section 18-101 of the Act. The Company shall be governed
by the Act, subject to the terms and conditions of this Agreement.

27

--------------------------------------------------------------------------------

        Section 2.2    Name.    The name of the Company shall be AIMCO JV
Portfolio #1, LLC, and all Company business must be conducted in that name or
such other name as the Manager and Investor may approve.

        Section 2.3    Registered Office; Registered Agent; Principal
Office.    The registered office and the registered agent of the Company in the
State of Delaware shall be as specified in the Certificate or as designated by
the Manager with Investor's approval. The principal office of the Company shall
be at the principal executive office of the Manager, presently Stanford Place 3,
4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237, or at such
other location as the Manager and Investor may approve.

        Section 2.4    Foreign Qualification.    At the request of the Manager,
each Member shall execute, acknowledge, swear to, and deliver all certificates
and other instruments conforming with this Agreement that are necessary or
appropriate to qualify, continue, or terminate the Company or any Subsidiary as
a foreign entity in all jurisdictions in which the Company or such Subsidiary
may conduct business.

        Section 2.5    Purpose and Scope.    

        (a)   The purposes and scope of the Company's activities are strictly
limited to, either directly or indirectly through its Subsidiaries, acquiring,
operating, repairing, developing, redeveloping, renovating, constructing,
improving, maintaining, owning as an investment, managing, leasing, holding for
appreciation and selling the Exhibit "A" Projects and other properties proposed
by the AIMCO Members and approved by Investor; financing the foregoing
activities; and performing all other activities reasonably necessary or
incidental to the furtherance of such purposes.

        (b)   Without the unanimous approval of the Members, the Company and its
Subsidiaries shall not engage in any other business or activity, including the
loaning of any funds or money, extending credit or otherwise providing financial
accommodations to any Person, other than to a Subsidiary as expressly
contemplated hereunder.

        (c)   The Company intends to cause each Subsidiary to make distributions
of Available Cash, Capital Proceeds and Net Refinancing Proceeds to the Company
not less frequently than quarterly so that the Company may make distributions of
Available Cash, Capital Proceeds and Net Refinancing Proceeds to the Members
pursuant to ARTICLE 8 hereof.

        (d)   Notwithstanding anything to the contrary contained in the
organizational documents of any Subsidiary, no action shall be taken, sum
expended, decision made or obligation incurred by any Subsidiary with respect to
a matter within the scope of any of the Major Decisions, unless such matter has
been expressly approved by the Members or unless express provision therefor has
been made as part of the Annual Business Plan, the Operating Budget or any
Project Operating Budget, in each instance as approved by the Members. The
Manager shall take all reasonable steps necessary to ensure compliance with the
limitations of this Section 2.5 by each Subsidiary and its general partner,
manager, or board of directors, as applicable.

        Section 2.6    Term.    The Company commenced on the date on which the
Certificate was filed with the Office of the Secretary of State of the State of
Delaware, and shall have perpetual existence, unless dissolved as herein
provided. The Members have authorized the AIMCO Managing Member to execute and
file the Certificate.

        Section 2.7    No State Law Partnership.    The Company shall not be a
partnership or joint venture under any state or federal law, and no Member or
Manager shall be a partner or joint venturer of any other Member or Manager for
any purposes (except that the Company intends to be classified and taxed as a
partnership for purposes of the Code and other applicable tax laws), and this
Agreement may not be construed otherwise.

28

--------------------------------------------------------------------------------


        Section 2.8    Warranties, Representations and Covenants—AIMCO
Members.    As a material inducement to Investor's execution and delivery of
this Agreement, each AIMCO Member represents, warrants and covenants to the
Company and Investor as set forth in Schedule 2.8 hereto and as follows:

        (a)   Each AIMCO Member (x) is in compliance with and shall comply with
all OFAC Laws and Regulations, and (y) has not and shall not do business or
engage in any Financial Transaction with a Prohibited Person (it being
acknowledged that any breach of this clause (y) shall constitute a material
breach of this Agreement by the AIMCO Members that has a Material Adverse Effect
and is subject to cure within ninety (90) days pursuant to Section 4.8(a)(1)
hereof);

        (b)   Except for Interest Holders in any direct or indirect ownership
interest holder in the AIMCO Members, none of (x) the AIMCO Members, (y) any
Person that directly or indirectly owns an interest in any of the AIMCO Members,
including, without limitation, AIMCO OP and AIMCO REIT, or (z) any of the
foregoing Persons' respective (i) officers, (ii) directors, or (iii) managers,
who, in the case of (x), (y) or (z), control (as determined under OFAC Laws and
Regulations) the operations of the AIMCO Members, the Company or a Project, is
now or shall at any time be a Prohibited Person or a Person with whom a
Financial Institution or any other U.S. Person (as defined under OFAC Laws and
Regulations) is prohibited from transacting business of the type contemplated by
this Agreement under OFAC Laws and Regulations;

        (c)   Except for Interest Holders in any direct or indirect ownership
interest holder in the AIMCO Members, none of (x) the AIMCO Members, (y) any
Person that directly or indirectly owns an interest in any of the AIMCO Members,
including, without limitation, AIMCO OP and AIMCO REIT, or (z) any of the
foregoing Persons' respective (i) officers, (ii) directors, or (iii) managers
who, in the case of (x), (y), or (z), control (as determined under OFAC Laws and
Regulations) the operations of the AIMCO Members, the Company or a Project, is
or shall be classified as a Financial Institution; provided, however, that if
any such Person does become classified as a Financial Institution, then the
AIMCO Members shall comply accordingly with the Patriot Act, the Bank Secrecy
Act, any other law of similar import and applicable to Financial Institutions,
and any regulations promulgated under any of them, including, without
limitation, establishing an anti-money laundering and customer identification
program that shall be reasonably designed to (x) prevent the AIMCO Members and
the Company from being used to launder money or finance terrorist activities,
(y) achieve compliance with the Patriot Act, the Bank Secrecy Act, any other law
of similar import applicable to Financial Institutions, and any regulations
promulgated under any of them, and (z) meet the minimum requirements for
anti-money laundering programs established by any other applicable Governmental
Requirements;

        (d)   The AIMCO Members have taken and shall continue to take all
reasonable steps to implement all policies and procedures that are reasonably
necessary to ensure that the AIMCO Members are in compliance with all
Governmental Requirements applicable to the AIMCO Members, including those
Governmental Requirements relating to the prevention of money laundering and
anti-terrorism, including, without limitation, ensuring (1) that, except for the
Interest Holders in the AIMCO Entities, the AIMCO Members are not directly or
indirectly owned or controlled by a Prohibited Person, and (2) that the AIMCO
Members are not doing business or engaged in Financial Transactions with a
Prohibited Person.

        Section 2.9    Warranties and Representations—Investor.    As a material
inducement to the AIMCO Members' execution and delivery of this Agreement,
Investor represents and warrants to the AIMCO Members as set forth in
Schedule 2.9 hereto and as follows:

        (a)   Investor (x) is in compliance with and shall comply with all OFAC
Laws and Regulations, and (y) has not and shall not do business or engage in any
Financial Transaction with a Prohibited Person (it being acknowledged that any
breach of this clause (y) shall constitute a material breach of this Agreement
by Investor that has a Material Adverse Effect and is subject to cure within

29

--------------------------------------------------------------------------------

ninety (90) days; provided, however,that the sole remedy for any such breach
shall be to exercise the Buy-Sell Option under Section 12.1(q) hereof);

        (b)   Except for Interest Holders in any direct or indirect ownership
interest holder in Investor, none of (x) Investor, (y) any Person that directly
or indirectly owns an interest in Investor, including, without limitation, GECC
and General Electric Company, or (z) any of the foregoing Persons' respective
(i) officers, (ii) directors, or (iii) managers, who, in the case of (x), (y),
or (z) control (as determined under OFAC Laws and Regulations) the operations of
Investor, is now or shall at any time be a Prohibited Person or a Person with
whom a Financial Institution or any other Person of the United States of America
or any of the several states is prohibited from transacting business of the type
contemplated by this Agreement under OFAC Laws and Regulations;

        (c)   GECC, the indirect parent of Investor, is a Financial Institution
and Investor shall comply accordingly with the Patriot Act, the Bank Secrecy
Act, and any other law of similar import and applicable to Financial
Institutions, and any regulations promulgated under any of them, and Investor
has established an anti-money laundering and customer identification program
reasonably designed to (x) prevent Investor and the Company from being used to
launder money or finance terrorist activities, (y) achieve compliance with the
Patriot Act, the Bank Secrecy Act, any other law of similar import applicable to
Financial Institutions, and any regulations promulgated under any of them, and
(z) meet the minimum requirements for anti-money laundering programs established
by any other applicable Governmental Requirements;

        (d)   Investor has taken and shall continue to take all reasonable steps
to implement all policies and procedures that are reasonably necessary to ensure
that Investor is in compliance with all Governmental Requirements applicable to
Investor, including those Governmental Requirements relating to the prevention
of money laundering and anti-terrorism, including, without limitation, ensuring
(1) that, except for the Interest Holders in any direct or indirect ownership
interest holder in Investor, Investor is not directly or indirectly owned or
controlled by a Prohibited Person, and (2) that Investor is not doing business
or engaged in Financial Transactions with a Prohibited Person.

        Section 2.10    Formation Costs.    

        (a)   The Company shall be responsible and shall repay Investor and the
AIMCO Managing Member for (collectively, the "Formation Expenses") all mutually
agreed, reasonably incurred out-of-pocket costs, expenses and fees associated
with the organization and formation of the Company, the contribution of the
Capital Contributions, and the Members' due diligence review in connection
therewith, including, without limitation, legal fees and expenses, transfer
taxes, title insurance fees and premiums, fees and costs for income and expense
audits, travel, environmental and engineering consultants and reports, credit
reports, appraisals, preparation of legal documentation and investigations, and
other out-of-pocket expenses relating to credit and collateral evaluations and
approved by the Members, but specifically excluding costs and expenses relating
to lender consents to the transactions contemplated hereby, which costs and
expenses the AIMCO Members shall bear (if any), other than for those set forth
on Schedule 2.10(a) attached hereto, the cost of which the Company shall bear.

        (b)   Upon receipt of invoices therefor, the Company shall pay the
filing, recording and other similar fees in connection with the formation of the
Company and any Subsidiaries, including the fees and other expenses incurred in
connection with qualifying the Company and its Subsidiaries in all jurisdictions
where qualification is required by applicable Governmental Requirements.

30

--------------------------------------------------------------------------------


        Section 2.11    Investment Representations of the Members.    

        (a)    Investment Intent.    Each Member does hereby represent and
warrant to the Company and to the other Members that such Member has acquired
such Member's Membership Interest for such Member's own account for investment
purposes only and not with a view to the distribution or resale thereof, in
whole or in part, and agrees that it will not Transfer, or offer to Transfer,
all or any portion of its Membership Interest in any manner that would violate
or cause the Company or the Manager to violate the Federal Act or any securities
laws of the several states.

        (b)    Unregistered Membership Interests.    Each Member does hereby
acknowledge that such Member is aware that such Member's Membership Interest has
not been registered (i) under the Federal Act, or (ii) under the securities laws
of any of the several states. Further, each Member acknowledges that such Member
is not solely dependent upon the entrepreneurial or managerial ability of any
other Member or the Manager for a return on and of its investment and does not
expect to make a profit from investment in the Company solely in reliance upon
the efforts of any other Member or the Manager. Each Member further understands
and acknowledges that such Member's representations and warranties contained in
this Section 2.11 are being relied upon by the Company, the Manager and by each
other Member as the basis for the exemption or exclusion of the Members'
Membership Interests from the registration requirements of the Federal Act and
from the registration requirements of the securities laws of the several states.
Each Member further acknowledges that the Company will not, and has no
obligation to, recognize any Transfer of all or any part of such Member's
Membership Interest to any Person except in accordance with this Agreement.

        (c)    Legend on Agreement.    Each of the Members does hereby
acknowledge and agree that a legend reflecting the restrictions imposed upon the
Transfer of such Member's Membership Interest under ARTICLE 3 hereof, under the
Federal Act and under any securities acts of the several states will be and has
been placed on the first page of this Agreement.

        Section 2.12    Warranty Regarding Brokers.    Each Member represents
and warrants to the other Members that no Persons are entitled, as a result of
the actions of such Member, or any of their respective Affiliates, to a
brokerage commission, fee or similar compensation relating to the formation of
the Company and the acquisition of the Exhibit "A" Projects by the Subsidiaries.
Each Member shall indemnify, defend and hold the Company and the other Members
harmless from and against any and all losses, costs, damages and expenses
(including reasonable attorneys' fees and court costs) actually incurred or paid
by the Company or such other Member as a result of the inaccuracy of the
foregoing warranty and representation.

        Section 2.13    Publicity.    The Members shall mutually agree on
appropriate press releases, advertisements and other promotional materials
describing in general terms or in detail the formation of the Company, the
Members' participation in the Company as Members and the business of the Company
and the Subsidiaries. All references to the other Members, any of their
Affiliates, "General Electric", "GE", "GECC", "GE Capital", "General Electric
Company" or any other GECC Affiliate trade-name or derivative in any press
release, advertisement or other promotional materials issued must be expressly
approved in advance of issuance by the Members. Notwithstanding the foregoing,
(i) if any Member or any Person that owns an interest in a Member is required by
law or the rules of an applicable stock exchange or securities market by which
such Member or other Person is bound to make such disclosures regarding the
transactions that are the subject of this Agreement, then such Member or other
Person may make such disclosures after such Member uses its good faith and
reasonable efforts to consult with, and to mutually agree with, the other
Members regarding the nature, extent, scope, and form of any such required
disclosure prior to making such disclosure, and then reasonably adheres to any
such agreed upon form of disclosure, (ii) any Member may disclose the terms of
this Agreement as required by applicable laws, rules or regulations, including,
without limitation, those of the Securities and Exchange Commission and the New
York Stock Exchange,

31

--------------------------------------------------------------------------------


(iii) any Member or any Person that owns an interest in a Member may disclose
the terms of this Agreement to directors, employees, consultants, advisors,
counsel and accountants (x) on an as needed basis only and (y) so long as such
Persons agree to keep such matters confidential and (iv) the Members (and each
employee, representative or other agent of the Members or their Affiliates) or
any Person that owns an interest in a Member may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated herein, provided, however, that no Member or
Person that owns an interest in a Member (and no employee, representative, or
other agent thereof or of an Affiliate thereof) shall disclose any information
that is not necessary to understanding the tax treatment and tax structure of
the transactions contemplated herein (including, without limitation, the
identity of the parties, any information that could lead another to determine
the identity of the parties, or any other information to the extent that such
disclosure could result in a violation of any federal or state securities law).
The foregoing is not intended to waive the attorney-client privilege or other
privileges, including, without limitation, the tax advisor privilege under
Section 7525 of the Code, and is intended to cause the transaction to be treated
as not having been offered under conditions of confidentiality for purposes of
Regulations Section 1.6011-4(b)(3) (or any successor provision) promulgated
under Section 6011 of the Code, and shall be construed in a manner consistent
with such purposes. Each Member acknowledges that it has no proprietary or
exclusive rights to the federal tax structure of the transaction or any federal
matter or federal tax idea related to the transaction. In no event shall any
AIMCO Member, AIMCO REIT, AIMCO OP or any of their respective Affiliates, on the
one hand, and Investor, GECC or any GECC Affiliate, on the other hand, make any
reference to the other in any press release without such Person's prior written
approval, except to the extent required by applicable Governmental Requirements,
including, without limitation, those of the Securities and Exchange Commission
and the New York Stock Exchange.

        Section 2.14    Filings by Company.    Subject to ARTICLE 10 hereof, the
Manager, on behalf of the Company, shall promptly file or cause to be filed from
time to time such documents as are required to be delivered, published, or
recorded in order to continue the existence and good standing of the Company as
a limited liability company under the laws of the State of Delaware and to
maintain its qualification in each state in which it transacts business. Without
limiting the foregoing, the Manager shall timely file all annual reports with
the Delaware Secretary of State and all other applicable governmental offices,
prior to the imposition of any fine or penalty, unless and until a certificate
of cancellation shall be filed pursuant to this Agreement.

        Section 2.15    Bankruptcy Covenants.    

        (a)   Each Member hereby covenants and agrees (or shall be deemed to
have hereby covenanted and agreed) that, at any time prior to the date that is
one year and one day after the final distribution of assets by the Company to
the Members, it shall not acquiesce, petition or otherwise invoke or cause the
Company to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Company under any federal
or state bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
for any substantial part of the property of the Company, or ordering the winding
up or liquidation of the affairs of the Company; provided, however, that nothing
in this Section 2.15 shall constitute a waiver of any right to indemnification,
reimbursement or other payment from the Company pursuant to this Agreement.

        (b)   To the fullest extent permitted by law, each Member hereby
covenants and agrees (or shall be deemed to have hereby covenanted and agreed)
that such Member will not consent to, or make application for, or institute or
maintain any action for, the dissolution of the Company under Section 18-801 or
18-802 of the Act or otherwise at any time.

32

--------------------------------------------------------------------------------


        (c)   In the event that any Member takes action in violation of this
Section 2.15, the Company agrees that it will file an answer with the court or
otherwise properly contest the taking of such action and raise the defense that
such Member has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert.

        (d)   The provisions of this Section 2.15 shall survive the termination
of this Agreement and the resignation, withdrawal or removal of any Member.
Nothing herein contained shall preclude participation by any Member in the
assertion or defense of its claims in any such proceeding involving the Company.

        Section 2.16    Separateness Covenants.    The funds and other assets of
the Company shall not be commingled with those of any other Person (other than a
Subsidiary), and the Company shall maintain its accounts separate from the
Members and any other Person (other than the Subsidiaries).

        (a)   The Company shall not hold itself out as being liable for the
debts of any other Person (other than a Subsidiary), and shall conduct its own
business in its own name.

        (b)   The Company shall act solely in its limited liability company name
and through its duly authorized Members, Manager, or agents in the conduct of
its business, and shall conduct its business so as not to mislead others as to
the identity of the Person or assets with which they are concerned.

        (c)   The Company shall maintain separate records, books of account and
financial statements, and shall not commingle its records and books of account
with the records and books of account of any other Person (other than the
Subsidiaries) or any Member.

        (d)   Meetings of the Members to authorize limited liability company
actions may be held in person or by telephone conference call. The Company shall
observe all formalities required by this Agreement.

        (e)   The Company shall at all times ensure that its capitalization is
adequate in light of its business and purpose.

        (f)    Except as otherwise provided in this Agreement, neither the
Members nor the Manager shall guarantee, become liable for or hold itself out as
being liable for the debts of the Company. The Company shall not guarantee or
become obligated for the debts of the Members or the Manager, any Affiliate
thereof or any other Person (other than the Subsidiaries), or otherwise hold out
its credit as being available to satisfy the obligations of any Member, the
Manager or any other Person (other than the Subsidiaries), shall not pledge its
assets for the benefit of any Person (other than the Subsidiaries), shall not
make loans or advances to any Person (other than the Subsidiaries), and shall
not acquire obligations or securities of any Member, the Manager or any
Affiliate thereof.

        (g)   The Company shall pay its own liabilities out of its own funds.

        (h)   The Company shall maintain an arm's-length relationship with its
Affiliates.

        (i)    The Company shall allocate fairly and reasonably any overhead for
office space shared with any Member or the Manager.

        (j)    The Company shall use its own separate stationery, invoices,
checks and other business forms.

        (k)   The Company shall correct any known misunderstanding regarding its
separate identity.

33

--------------------------------------------------------------------------------



        (l)    Failure of the Company, any Member or the Manager on behalf of
the Company to comply with any of the covenants in this Section 2.16 or any of
the covenants contained in this Agreement shall not affect the status of the
Company as a separate legal entity or the limited liability of the Members, or
any Manager.

        Section 2.17    Limited Liability and Bankruptcy Remoteness.    Without
limiting the generality of Section 2.16 hereof, the Company shall be operated in
such a manner as the Manager deems reasonable and necessary or appropriate to
preserve (i) the limited liability of the Members, and (ii) the separateness of
the Company from the business of the Members and their Affiliates.

        Section 2.18    Confidentiality.    

        (a)   From time to time the AIMCO Members may desire to disclose to
Investor certain trade secrets, as defined by applicable Governmental
Requirements, of the AIMCO Members or certain AIMCO Entities, be it from use of
trade secrets in connection with the Company, a Subsidiary or a Project or
otherwise. Should the AIMCO Members desire for Investor to keep such trade
secrets confidential, then prior to such disclosure the AIMCO Members shall
notify Investor in writing of such desire to disclose trade secrets and a
specific written itemized list describing such trade secrets (but without
disclosing the information that is secret).

        (b)   Subject to clause (c) below, within thirty (30) Business Days
thereafter the Members shall agree for either (x) Investor to keep such trade
secrets confidential on such terms and conditions mutually agreed upon by the
Members (such agreed upon terms being the "Confidentiality Terms") (it being
understood that the Members' intention is that any such Confidentiality Terms
would include specific provisions to protect such items' trade secret status
under applicable Governmental Regulations), or (y) such trade secrets not to be
disclosed to Investor, with the failure so to agree under clause (x) above
within such time period deemed an agreement by the Members to proceed under
clause (y) above.

        (c)   Should a dispute arise as to whether an item is a trade secret,
then (1) such a dispute in and of itself shall not constitute a Major Dispute
and (2) the Members may submit the same to Arbitration for resolution. The
parties will employ appropriate protective procedures for the items during the
Arbitration so as to maintain non-disclosure to Investor during such
proceedings. Should during the Arbitration Investor request disclosure of any
item which would result in a trade secret disclosure if the item was a trade
secret, then either (i) prior to such disclosure the Members shall agree upon
Confidentiality Terms, and the item will be disclosed pursuant to such
Confidentiality Terms, or (ii) if the Members fail to agree under clause (i)
above then Investor shall be deemed to have withdrawn its request for disclosure
of such item. In the event that the Arbitration results in the determination
that the item is not a trade secret, then the item will be disclosed to
Investor. In the event that the Arbitration results in the determination that
the item is a trade secret, then (1) if the Members have agreed upon
Confidentiality Terms, then the Members shall proceed as if agreement had been
reached under clause (x) of Section 2.18(b) hereof with the provisions
previously agreed to Confidentiality Terms being the agreed upon Confidentiality
Terms, and (2) if the Members have not agreed upon terms Confidentiality Terms,
then the Members shall proceed under Section 2.18(b) hereof.

        (d)   Notwithstanding the foregoing, should information to be delivered
to Investor be derived from a trade secret of the AIMCO Members or another AIMCO
Entity, then the AIMCO Members shall use their best efforts to cause such
information to be delivered Investor in a fashion that delivers complete
information without disclosing the trade secret.

34

--------------------------------------------------------------------------------



ARTICLE 3
MEMBERSHIP; DISPOSITIONS OF INTERESTS


        Section 3.1    Members.    The initial Members of the Company are
Investor, the AIMCO Managing Member and the AIMCO Sub, each of which is admitted
to the Company as a Member as of the Effective Date.

        Section 3.2    Dispositions of Membership Interests.    

        (a)    General Restriction.    Except as permitted in Section 3.2(b)
hereof, Section 4.8 hereof and ARTICLE 12 hereof, a Member shall not make an
assignment, transfer, exchange, or other disposition, voluntarily, involuntarily
or by operation of law (collectively, a "Transfer") of all or any portion of or
any interest in its Membership Interest, nor pledge, mortgage, hypothecate,
grant a security interest in, or otherwise encumber (an "Encumbrance") all or
any portion of or any interest in its Membership Interest, including a transfer,
assignment, hypothecation or pledge of its Financial Rights, including any right
to receive distributions from the Company. Any attempted Transfer or Encumbrance
of all or any portion of a Membership Interest, other than strictly in
accordance with such provisions, shall be void. In addition, any Transfer or
Encumbrance of a direct or indirect ownership or beneficial interest in a Member
shall be included within the meaning of, and shall be deemed to be a "Transfer"
or "Encumbrance" by such Member and prohibited by the first sentence of this
Section 3.2(a). Except as permitted in Section 3.2(b) hereof and Section 4.8(b)
hereof, a Person to whom a Membership Interest is Transferred may be admitted to
the Company as a Member only with the consent of the other Members, which may be
given or withheld in each other Member's sole and absolute discretion. In
connection with any Transfer of a Membership Interest or any portion thereof,
and any admission of an assignee as a Member, the Member making such Transfer
and the assignee shall furnish the other Members with such documents regarding
the Transfer as the other Members may reasonably request (in form and substance
reasonably satisfactory to the other Member), including a copy of the Transfer
instrument, a ratification by the assignee of this Agreement (if the assignee is
to be admitted as a Member), evidence reasonably satisfactory to the other
Members that such Transfer will not cause the Company or any Subsidiary to be in
breach of or default under any credit agreement, mortgage, deed of trust,
security agreement or other agreement encumbering a Project or otherwise binding
on the Company, any Subsidiary or any of their respective assets, and a legal
opinion issued to the Company and the other Members that the Transfer
(i) complies with applicable federal and state securities laws and (ii) will not
cause the Company to be classified as other than a "partnership" (but not a
publicly traded partnership) for federal income tax purposes.

        (b)    Permitted Transfers.    Notwithstanding the limitations in
Section 3.2(a) hereof:

        (1)   Investor may, without the consent of the AIMCO Members, cause or
allow for the Transfer or granting of Encumbrances in all or a portion of
Investor's Membership Interest or ownership interests, direct, indirect, or
beneficial, in Investor, so long as (x) Investor is, and in the case of a
Transfer or granting of an Encumbrance in all or a portion of Investor's
Membership Interest any such transferee or pledgee is, Controlled, directly or
indirectly, by GECC, and (y) the transferee or pledgee is not an AIMCO
Competitor. Notwithstanding anything to the contrary in this Agreement, a Pledge
of any direct or indirect interests in Investor shall not constitute an
Unpermitted Transfer; provided, however, that the realization on the security,
or exercise of the remedies, under any such Pledge will constitute a separate
Transfer hereunder, and if such Transfer violates the first sentence of this
Section 3.2(b)(1) then the same shall constitute an Unpermitted Transfer,
provided, further, however, that the sole remedy for any such separate
Unpermitted Transfer shall be to exercise the Buy-Sell Option under
Section 12.1(e) hereof.

        (2)   The AIMCO Members may, without the consent of Investor, cause or
allow for the Transfer or granting of Encumbrances in all or a portion of their
respective Membership Interests or ownership interests, direct, indirect or
beneficial, in any of the AIMCO Members only so long

35

--------------------------------------------------------------------------------




as the transferee is an entity wholly-owned, directly or indirectly by AIMCO OP
or AIMCO REIT. Notwithstanding anything to the contrary contained in this
Agreement, (x) the following shall not constitute an Unpermitted Transfer:
(1) the Transfer of shares of AIMCO REIT that does not result in a Change of
Control; provided, however, that any Change in Control shall entitle Investor to
exercise the Buy-Sell Option under Section 12.1(f) hereof, (2) the Transfer of
any limited partnership interests in AIMCO OP, provided, however, that an AIMCO
OP LP Transfer Event shall entitle Investor to exercise the Buy-Sell Option
under Section 12.1(f) hereof, or (3) any Pledge; provided, however, that the
realization on the security, or exercise of the remedies, under any Pledge of
any interests in the direct or indirect ownership interest holders of any of the
AIMCO Members (other than the AIMCO Interest Holders) will constitute a separate
Transfer hereunder, and if such Transfer violates the first sentence of this
Section 3.2(b)(2) then the same shall constitute an Unpermitted Transfer;
provided further, however, that for so long as the current management team
continues to be the sole management team controlling the Company and the AIMCO
Members, the sole remedy for such Unpermitted Transfer shall be to exercise the
Buy-Sell Option under Section 12.1(e) hereof.

        (c)    Compliance.    If, upon or after any Transfer (including, without
limitation, a Change in Control of the AIMCO REIT) the Member to which the
Transfer relates is as a result of such Transfer not ultimately controlled by
AIMCO OP or GECC, then as a condition precedent to such Transfer the transferee
shall execute and deliver to the Company a Compliance Certificate. No such
Transfer shall be effective unless and until a Compliance Certificate is so
delivered, and any such purported Transfer where a Compliance Certificate is
required but is not so delivered shall be deemed an Unpermitted Transfer
hereunder. In connection with any such Transfer or Encumbrance of any direct or
indirect ownership interest in any Member, whether or not permitted by the other
provisions of this Section 3.2, the Member to which the Transfer or Encumbrance
relates shall make such reasonable investigations to confirm that any such
transferee and each owner of a direct or indirect interest in such transferee
(other than Interest Holders) is not (i) a Prohibited Person, (ii) included on
any Government Lists, (iii) a Person who has been determined by competent
authority to be subject to the prohibitions contained in any of the OFAC Laws
and Regulations, (iii) a Person who has been previously indicted for or
convicted of any Moral Turpitude Event or for any Terrorism Law Offenses,
(iv) currently under investigation by any Governmental Authority for alleged
criminal activity, (v) a Person who has a reputation in the community for
criminal or unethical behavior, and (vi) if such Person is a Financial
Institution, whether the transferee complies with the requirements of a
Financial Institution under the Patriot Act, the Bank Secrecy Act, any other law
of similar import applicable to Financial Institutions, and any regulations
promulgated under any of them.

        (d)    Limited Remedies.    In the event of an Unpermitted Transfer
relating to Investor, the AIMCO Members shall be entitled to exercise, as their
sole remedy, the Buy-Sell Option under ARTICLE 12 hereof. In the event of an
Unpermitted Transfer relating to any of the AIMCO Members, Investor shall be
entitled to exercise, as its sole remedies, (x) its removal rights under
Section 4.8 hereof, and/or (y) the Buy-Sell Option under ARTICLE 12 hereof;
provided, however, that (1) a Change in Control of AIMCO REIT will entitle
Investor only to exercise the Buy-Sell Option under ARTICLE 12 hereof, and
(2) if the realization or exercise of remedies under any Pledge occurs, then the
Buy-Sell Option under ARTICLE 12 hereof shall be Investor's sole remedy so long
as the management team on the Effective Date continues after the realization or
exercise to be the sole management team controlling the Company, the
Subsidiaries, and the AIMCO Members.

        (e)    Publicly Traded Partnership.    Notwithstanding anything to the
contrary in this Agreement, no Transfer of an interest in the Company may be
effected that would cause the Company to be treated as a publicly traded
partnership under Section 7704 of the Code.

        Section 3.3    Creation of Additional Membership
Interests.    Additional Membership Interests shall not be created or issued to
existing Members or to other Persons, except as expressly provided under

36

--------------------------------------------------------------------------------


this Agreement. Except as provided in Section 4.8(b) hereof, where such
admission is so authorized, such admission of any new Member(s) shall be
reflected in an amendment to this Agreement which shall be valid if executed by
all Members. Notwithstanding anything to the contrary contained herein, except
as expressly permitted in Section 3.2 hereof and Section 4.8 hereof, there shall
only be three (3) Members in the Company at all times and no Transfer or
Encumbrance of a part of a Membership Interest shall be permitted. For the
avoidance of doubt, the preceding sentence shall not prohibit the Transfer or
Encumbrance of all or part of indirect ownership interests in a Member in
accordance with Section 3.2 hereof.

        Section 3.4    Resignation.    A Member may not resign, withdraw, or
dissociate itself from the Company without the consent of the other Members, and
any statutory rights to seek or effect any such resignation, withdrawal, or
dissociation are hereby waived.

        Section 3.5    Information.    In addition to the other rights
specifically set forth in this Agreement, each Member is entitled to the
following information under the circumstances and conditions set forth in the
Act: (a) true and full information regarding the status of the business and
financial condition of the Company and each Subsidiary, (b) promptly after
becoming available, a copy of the Company's and each Subsidiary's (if
applicable) federal, state and local income tax returns for each year; (c) a
current list of the name and last known business, residence or mailing address
of each Member and Manager; (d) a copy of this Agreement, the Company's
Certificate and each Subsidiary's certificate of formation and other
organizational documents, and all amendments to such documents; (e) true and
full information regarding the amount of cash and a description and statement of
the agreed value of any other property or services contributed by each Member
and which each Member has agreed to contribute in the future, and the date on
which each became a Member; and (f) other information regarding the affairs of
the Company to which that Member is entitled pursuant to Section 18-305 of the
Act (including all Company books and records). Under no circumstances shall any
information regarding the Company or its business be kept confidential from any
Member.

        Section 3.6    Liability to Third Parties.    Except as set forth in any
Lender Indemnities provided in accordance with Section 7.1(c) hereof, no Member,
in its capacity as such, shall be liable for the debts, obligations or
liabilities of the Company; provided, however, only with the prior approval of
all of the Members, an Affiliate of a Member may, by separate written agreement
that has been approved by the Members, guarantee or otherwise provide credit
support to obligations of the Company or any Subsidiary.

        Section 3.7    Withholding.    The Company shall, and the Manager is
authorized and directed to cause the Company to, withhold from payments,
distributions or allocations to any Member and to pay over to any Governmental
Authority any amount required to be withheld pursuant to the Code or any other
Governmental Requirements, including Governmental Requirements relating to money
laundering and terrorism, with respect to any payment, distribution or
allocation to such Member and shall allocate any such amounts to such Member
with respect to which such amount was withheld. All amounts so withheld shall be
treated as amounts paid or distributed to such Member and will reduce the amount
otherwise payable or distributable to such Member for all purposes of this
Agreement. Notwithstanding the foregoing, if at any time any AIMCO Member
becomes a Prohibited Person or commits a Terrorism Law Offense, Investor shall
be authorized and directed to require the Company to withhold the amounts
described in the first sentence of this Section 3.7.


ARTICLE 4
MANAGEMENT OF COMPANY


        Section 4.1    Members.    

        (a)   Except as otherwise expressly provided in this Agreement, no
action shall be taken, sum expended, decision made or obligation incurred by the
Company or any Subsidiary, and the Manager

37

--------------------------------------------------------------------------------


will not permit the Company or any Subsidiary to perform any of the foregoing,
with respect to a matter within the scope of any of the Major Decisions, unless
such matter has been unanimously approved by the Members or unless express
provision therefor has been made as part of the Annual Business Plan, in each
instance as unanimously approved by the Members. Notwithstanding anything to the
contrary in this Agreement, any approval by any of the AIMCO Members shall be
deemed to constitute the approval of all the AIMCO Members.

        (b)    Regular Meetings.    The Members shall hold annual meetings after
the Manager submits an Annual Business Plan to Investor for its review, to
discuss the Subsidiaries, the Projects, and such other matters regarding Company
business as the Members may elect.

        (c)    Special Meetings.    Special meetings of the Members may be
called by the Manager or by Investor at any time by delivering at least five
(5) Business Days' prior notice thereof to the other Members to discuss such
matters regarding Company business as the Members may elect.

        (d)    Procedure.    Each meeting of the Members shall be held at the
principal place of business of the Company, unless the Members otherwise agree.
Attendance of a Person at a meeting shall constitute a waiver of notice of such
meeting, unless such Person attends the meeting for the purpose of objecting to
the transaction of any business on the ground that the meeting is not lawfully
called or convened. A Person may vote at such meeting by written proxy executed
by that Person and delivered to a Manager or Member. A proxy shall be revocable
unless it is stated to be irrevocable. Any action required or permitted to be
taken at such meeting may be taken without a meeting, without prior notice, and
without a vote if a consent or consents in writing, setting forth the action so
taken, is signed by the Manager and all of the Members. Any meeting may take
place by means of telephone conference, video conference, or similar
communication equipment by means of which all Persons participating therein can
hear each other.

        Section 4.2    Management of the Company.    

        (a)   The Manager shall have the exclusive authority (100% voting
control, to the extent applicable) to and shall manage the management, reporting
and other activities of the Company, including, without limitation, maintaining
books and records and conducting the asset management activities of the Company
and shall make all decisions with regard thereto, except where (i) the approval
of one or more Members is required under this Agreement, including, without
limitation, for the approval of Major Decisions (other than for Emergency
Situation Responses as set forth in Section 4.2(c)(7) hereof, or (ii) the
approval of any of the Members is expressly required by a non-waivable provision
of applicable law; provided, however, that Investor shall also have authority to
act to enforce on behalf of the Company or a Subsidiary any agreement (an "AIMCO
Affiliate Agreement") between the Company or a Subsidiary, on the one hand, and
the AIMCO Members, AIMCO REIT, AIMCO OP, or any of their respective Affiliates,
on the other hand, including any Property Management Agreement, and to make all
determinations on behalf of the Company or a Subsidiary with respect to said
enforcement, subject to the rights of any Mortgage Loan lenders and any
covenants regarding the rights of a Mortgage Loan lender to approve selection,
substitution or removal of the Property Manager under any approved Mortgage Loan
documents; provided, however, that Investor shall not be entitled to terminate a
Property Management Agreement for a Property Level Default, but, without
limitation of its other rights and remedies at law or in equity, Investor shall
be entitled to exercise the Buy-Sell under Section 12.1(i) hereof and
Section 12.1(j) hereof, as applicable. In the event of any conflict or
inconsistency between Investor and Manager with respect to the enforcement of an
AIMCO Affiliate Agreement, the determination of Investor will prevail and
control.

        (b)   The Manager shall discharge its duties in good faith and in the
best interests of the Company in accordance with this Agreement. The Manager, on
behalf of the Company, shall in good faith use all commercially reasonable
efforts to implement all Major Decisions approved by the Members, and subject to
Section 4.2(a) hereof, enforce agreements entered into by the Company, and
conduct the

38

--------------------------------------------------------------------------------


ordinary business and affairs of the Company in accordance with good industry
practice, all applicable Governmental Requirements and this Agreement. The
Manager shall not be required to devote a particular amount of time to the
Company's business, but shall devote sufficient time and effort to the Company's
business and operation as is necessary to perform its duties hereunder. The
Manager shall not delegate any of its rights or powers to manage and control the
business and affairs of the Company.

        (c)   Subject to the limitations and qualifications set forth in this
Agreement, including the Major Decisions, the Manager is authorized to and shall
perform the following on behalf of the Company:

        (1)   To the extent the Manager reasonably considers appropriate, engage
qualified Persons to assist in the Company's and each Subsidiary's business,
including design professionals and consultants, mortgage finance professionals,
attorneys, accountants, real estate brokers and management agents;

        (2)   Pay, without duplication, all expenses incurred by the Company and
its Subsidiaries in accordance with the approved Annual Business Plan, approved
Operating Budget and each approved Project Operating Budget, respectively,
including all costs and expenses to maintain continuously insurance required
under this Agreement and for all taxes and assessments when due;

        (3)   Maintain the books and records for the Company and its
Subsidiaries, conduct the asset management activities of the Company and prepare
the reports and financial statements to be submitted to the Members in
accordance with this Agreement;

        (4)   Operate the business of the Company in accordance with the
approved Operating Budget and the approved Annual Business Plan;

        (5)   Supervise negotiations with the appropriate Governmental
Authorities;

        (6)   Supervise the resolution of any disputes concerning boundaries of
Projects and the rights of adjoining owners;

        (7)   Use reasonable commercial efforts to cause each Project to be
operated, repaired, developed, redeveloped and/or renovated, as the case may be,
and improved, maintained and leased substantially in accordance with the
applicable approved Project Operating Budget and the then current approved
Annual Business Plan, and in compliance with all applicable Governmental
Requirements having jurisdiction over such Project, including those relating to
zoning, building, fire, subdivision control, and environmental requirements,
including the Americans with Disabilities Act, and applicable variances to any
of the foregoing, including, without limitation, to undertake Emergency
Situation Responses and pay for reasonable costs and expenses associated
therewith even if the same would constitute a Major Decision, but only so long
as Manager has used reasonable efforts to minimize such amounts and to notify
the Members of such matters as soon as is reasonably possible, but in any event
not more than five (5) days thereafter;

        (8)   Obtain all permits, licenses, approvals, and variances required
for the acquisition, operation, management, repair, development (if applicable),
redevelopment (if applicable), renovation (if applicable), improvement, leasing
and use of each Project in accordance with applicable Governmental Requirements
and customary local practices;

        (9)   If applicable, for a repair, redevelopment or renovation, select
and approve materials to be incorporated into the Project consistent with their
intended quality;

        (10) Comply with the Insurance Program and maintain continuously the
insurance required thereunder;

        (11) Comply with the Terrorism Compliance Procedures;

39

--------------------------------------------------------------------------------




        (12) Coordinate and oversee the work of the design professionals
throughout all phases of repair, redevelopment (if applicable) or renovation (if
applicable) of the Projects from the commencement to the final completion;

        (13) Oversee the repair, development (if applicable), redevelopment (if
applicable) or renovation (if applicable) and management of all Projects and
procure the proper performance of all obligations connected with the carrying
out and completion thereof substantially in accordance with the approved Project
Operating Budgets therefor;

        (14) Verify and pay all costs incurred in connection with the Projects
in conformity with the applicable approved Project Operating Budgets therefor;

        (15) Advise the Members without delay of, or any difficulties, problems,
occurrences, circumstances or situations relating to, any Project that, in the
reasonable commercial judgment of the Manager, are likely to cause either a
delay in the completion of any repair, development (if applicable),
redevelopment (if applicable) or renovation (if applicable), or a material
variance from an approved Project Operating Budget for any Project;

        (16) Undertake, implement and complete, to the reasonable satisfaction
of Investor, any operation and maintenance program or any other program or
action approved by Investor to remove or otherwise remediate hazardous
materials;

        (17) Coordinate and oversee all financing and refinancing activity of
the Company and the Subsidiaries; and

        (18) Perform all necessary or incidental activities relating to the
foregoing.

        (d)   A wholly-owned subsidiary of the Company will be the general
partner of each Subsidiary and shall have control over the day-to-day operations
of the Subsidiaries, including, without limitation, the operation and management
of the Projects subject to the approval rights of the Members as set forth in
this Agreement.

        (e)   Any Person not Affiliated with the Manager that deals with the
Manager on behalf of the Company may rely absolutely on any action, failure to
act, or execution and delivery of any instrument by the Manager on behalf of the
Company as having been authorized by requisite action of the Company, and no
such non-Affiliated Person shall be authorized or required to inquire as to
whether any such action by the Manager on behalf of the Company shall actually
have been so authorized. As between the Members, as between an Affiliated Person
and the Company or Manager, and as between the Manager and the Company, the
authority of the Manager to act on behalf of the Company shall be determined
from the pertinent provisions of this Agreement.

        Section 4.3    Annual Business Plan.    

        (a)    Operation Under Business Plan.    The Manager will operate the
Company in accordance with a strategic business plan approved in accordance with
this Section. Any business plan that is in effect with respect to any Fiscal
Year, as it may be amended, is called the "Annual Business Plan".

40

--------------------------------------------------------------------------------


        (b)    Contents of Annual Business Plan.    The Annual Business Plan,
which shall in all respects be approved by each Member, which approval shall not
be unreasonably withheld, will include (i) an executive summary in sufficient
detail as reasonably requested by any Member outlining the business strategy and
budgeted and forecasted financial information for the upcoming period and (ii) a
comprehensive statement setting forth the overall plan for the business of the
Company and each Subsidiary, including proposed Project acquisitions, financings
and refinancings, repair or renovation (in all cases, to the extent then known
or reasonably anticipated), and (iii) the following criteria for the operation
of the Company during the Fiscal Year to which it relates: (i) the Operating
Budget for the Company, including anticipated reserves, (ii) the Project
Operating Budget for each Project, (including, without limitation, anticipated
reserves, including, without limitation, the Capital Reserve and the Tax and
Insurance Reserve for each Project), (iii) projected Available Cash for each
Project, (iv) for forecasting purposes only, an estimated schedule of proposed
calls for Capital Contributions for the Fiscal Year, and certain fees and
expenses, including those relating to Deferred Maintenance, if any, and (v) any
other relevant matters as reasonably determined by Investor. In preparing and
approving each Annual Business Plan and any revisions or amendments thereto, the
Manager and the Members will consider, among other things, the previous year's
experience, and current and projected market conditions.

        (c)    Adoption of Annual Business Plan and Operations In Gap
Period.    

        (1)   The Annual Business Plan for the balance of Fiscal Year 2003 is
attached as Schedule 4.3 hereto. With respect to each subsequent Fiscal Year,
the Manager will, on or before December 1 of the year immediately preceding such
Fiscal Year, present a proposed Annual Business Plan for the next succeeding
Fiscal Year to the Members for their approval. The Manager shall prepare and
present to the Members any interim Operating Budgets and Project Operating
Budgets requested by Investor to assist in Investor's internal budgeting and
forecasting process (which currently occur in May and September), or as
necessary should market conditions change substantially with respect to a
Project.

        (2)   With respect to Fiscal Year 2004 and each Fiscal Year thereafter,
if an Annual Business Plan has not been approved unanimously in accordance with
this Section 4.3 with respect to any Fiscal Year by January 1 of such Fiscal
Year, the Annual Business Plan in effect for the immediately preceding Fiscal
Year (the "Old Business Plan") will serve as the interim Annual Business Plan;
provided, however, that (1) the Members may approve one or more Project
Operating Budgets without approving the Annual Business Plan of which such
Project Operating Budget(s) form(s) a part, and (2) for a Project Operating
Budget that the Members do not specifically approve,

        (v)   the line items in the previous Fiscal Year's Project Operating
Budget for Non-Controllable Expenses for such Project will be modified in that
Project's Fiscal Year Project Operating Budget to equal the amounts actually
expended during the previous Fiscal Year for such items at such Project, as
Inflation Adjusted;

        (w)  the line item in the previous Fiscal Year's Project Operating
Budget for the Tax and Insurance Reserve for the Project will be modified in
that Project's Fiscal Year Project Operating Budget such that (i) if a third
party Mortgage Loan lender is escrowing for all amounts, then the Tax and
Insurance Reserve line item shall be zero, and (ii) if a third party Mortgage
Loan lender is not escrowing for such amounts, then the aggregate Tax and
Insurance Reserve line item shall be equal to the aggregate amount of taxes and
insurance costs and premiums due in the previous Fiscal Year and shall be
required to be deposited in twelve (12) equal monthly installments into a
separate Company or Subsidiary account;

        (x)   the line items in the previous Fiscal Year's Project Operating
Budget for all expenses (other than (i) Non-Controllable Expenses and (ii) the
items set forth in clauses (v), (w),

41

--------------------------------------------------------------------------------




(y) and (z)) for such Project, and specifically including the Capital Reserve
line item, will be modified in that Project's Fiscal Year Project Operating
Budget to be the amounts budgeted in the previous Fiscal Year's Project
Operating Budget for such items, as Inflation Adjusted;

        (y)   the property management fees in the previous Fiscal Year's Project
Operating Budget for such Project will be modified in that Project's Fiscal Year
Project Operating Budget as provided in Section 4.12 hereof; and

        (z)   the one-time expense line items and line items for reserves (other
than the Capital Reserve and the Tax and Insurance Reserve) in the previous
Fiscal Year's Project Operating Budget for such Project will be eliminated from
that Project's Fiscal Year Project Operating Budget, provided, however, that
Capital Enhancements and Capital Replacements proposed by the AIMCO Members for
such Project Operating Budget shall be deemed to be approved so long as the
costs of such expenditures are not paid with Additional Capital Contributions
and are otherwise able to be paid and are so paid only pursuant to
Section 4.3(d) hereof.

        (3)   If the Members do not approve an Annual Business Plan by March 1,
then the Old Business Plan, as modified under Section 4.2(c)(2) hereof, shall be
deemed to be approved as the Annual Business Plan, and such Annual Business
Plan, as so approved, shall be the Annual Business Plan of the Company for such
Fiscal Year.

        (4)   The failure to include in an Annual Business Plan, an Operating
Budget, or a Project Operating Budget, any such relevant information as
reasonably determined by Investor under clause (v) of Section 4.3(b) hereof
shall constitute either (x) a Company Major Dispute, if the information related
to the Company in general, or (y) a Project Major Dispute, if the relevant
information related only to a particular Project, in which event only Investor
shall be entitled to exercise the Buy-Sell Option under Section 12.1(a) hereof
or Section 12.1(b) hereof, as the case may be.

        (5)   Upon the approved or deemed approval of an Annual Business Plan,
the previously effective Annual Business Plan shall be completely superceded and
no longer effective.

        (d)    Capital Reserve.    

        (1)   Capital expenditures (including, without limitation, Capital
Enhancements and Capital Replacements) may only be incurred if set forth in the
Project Operating Budgets, for Emergency Situation Responses, or as otherwise
approved by the Members. The Operating Budget shall provide for a "spend or
accrue" capital reserve (the "Capital Reserve") to be used for capital
expenditures set forth in Project Operating Budgets, for Emergency Situation
Responses and other expenditures approved by the Members. Subject to
Section 4.3(d)(2) hereof and Section 4.3(d)(3) hereof, for each Fiscal Year the
Company and the Subsidiaries shall spend or reserve in cash, on an aggregate
pooled basis for all Projects, $500 (Inflation Adjusted) per apartment unit of
each Project owned by the Company or a Subsidiary during such Fiscal Year (as
prorated based upon the number of days of ownership of each of such Projects).
Any amounts so reserved at the end of a Fiscal Year shall be deposited in an
interest bearing account (the "Capital Reserve Account") and such amounts
(including interest thereon) shall be available for use during the subsequent
Fiscal Year. Should any Project sale occur, then the Members shall agree upon a
proportional reduction of such amounts so carried over and available during the
subsequent Fiscal Year, taking into account the number of units in such Project
sold, and with the excess distributed by the Company as Available Cash. All such
capital expenditures will be paid first with funds on deposit in the Capital
Reserve Account. Notwithstanding anything to the contrary in this Agreement, all
capital expenditures, and the plans and specifications therefor, in excess of
$100,000 and relating to the life/safety or structural aspects of a Project must
be approved in advance by an engineer approved by Investor.

42

--------------------------------------------------------------------------------

        (2)   If the cost of any proposed capital expenditures for a Project,
when taken in the aggregate with the cost of all other previous capital
expenditures for such Project within any Fiscal Year, would exceed $1,000
(Inflation Adjusted) per apartment unit for such Project in any Fiscal Year,
then no capital expenditures in excess of such $1,000 (Inflation Adjusted)
threshold shall be made, incurred or committed unless and until the Members have
contributed to the Company Additional Capital Contributions to pay for the cost
of such proposed capital expenditures in excess of such $1,000 (Inflation
Adjusted) threshold, and other Company funds, including, without limitation,
Capital Reserve funds, shall not be used to pay for any of such proposed capital
expenditures in excess of such $1,000 (Inflation Adjusted) threshold without the
approval of the Members.

        (3)   If the cost of any proposed capital expenditures for a Project,
when taken in the aggregate with all other previous capital expenditures for all
Projects within any Fiscal Year, would exceed the $500 (Inflation Adjusted) per
apartment unit for all Projects (as prorated based upon the number of days of
ownership of each of such Projects), then no capital expenditures in excess of
such threshold shall be made, incurred or committed unless and until the Members
have contributed to the Company Additional Capital Contributions to pay for all
of such proposed capital expenditures in excess of such threshold, and other
Company funds, including, without limitation, Capital Reserve funds, shall not
be used to pay for any of such proposed capital expenditures in excess of the
threshold without the approval of the Members.

        (4)   No Project, or interest in any Project, shall be sold, exchanged
or Transferred to any AIMCO Member, AIMCO OP, or any Affiliate of any of them,
including, without limitation under ARTICLE 12 hereof or ARTICLE 13 hereof, if
the cumulative capital expenditures made for such Project from and after the
Effective Date exceed the Allocated CapEx Amount for such Project, unless the
AIMCO Members pay to the Company such excess amount, in addition to the purchase
price for such Project. As used herein, "Allocated CapEx Amount" means, for a
Project, the sum of the $500 (Inflation Adjusted) per unit per year for such
Project. By way of example only, if a Project had 1000 units, and in Fiscal Year
2 the CPI increased by one percent (1%), then the Allocated CapEx Amount for
such Project would be $1,005,000, being the sum of $500,000 ($500 multiplied by
1000 units) for the first Fiscal Year and $505,000 ($500 per unit as Inflation
Adjusted) for the second Fiscal Year. Amounts paid to the Company pursuant to
this Section 4.3(d)(4) shall not be treated as Capital Contributions for
purposes of computing the Members' Capital Accounts or other Accounts.

        (e)    Tax and Insurance Reserve.    To the extent that a third party
Mortgage Loan lender is not escrowing amounts to pay taxes and insurance costs
and premiums with respect to a Project, then the Project Operating Budget for
such Project shall contain a line item for a tax and insurance reserve (the "Tax
and Insurance Reserve"). The Company shall cause the Subsidiary that owns such
Project to reserve on a monthly basis one-twelfth (1/12) of the amounts
sufficient to pay, when due, taxes and insurance costs and premiums for such
Project.

        Section 4.4    Intentionally Omitted.    

        Section 4.5    Intentionally Omitted.    

        Section 4.6    Intentionally Omitted.    

        Section 4.7    Officers.    The Manager, with the approval of the
Members, may designate one or more Persons to be officers of the Company
("Officers"), and any officer so designated shall have such title, authorities
and duties, as the Manager may delegate to them; however, no such Officer shall
be an employee of the Company or any Subsidiary and shall not receive any
compensation or other remuneration from the Company or any Subsidiary. Any
Officer may be removed as such, either with or without cause, by the Manager.

43

--------------------------------------------------------------------------------


        Section 4.8    Removal of Manager.    

        (a)   The AIMCO Managing Member may be removed as the Manager by
Investor as provided herein under the following circumstances (each, a "Removal
Event"):

        (1)   If AIMCO REIT, AIMCO OP, any of the AIMCO Members or any of their
respective Affiliates suffers or commits one or more breaches or defaults of
this Agreement or any of the other organizational or formation documents of the
Company or one or more Subsidiaries, including, without limitation, the
Contribution and Sale Agreements, (other than the items set forth in clauses
(2) through (6) of this Section 4.8 or a Section 4.16(e) Breach), which breaches
or defaults, in the aggregate, have or may be reasonably anticipated to have, a
Material Adverse Effect on the Company, one or more Subsidiaries or Projects or
Investor, and, if such breach or default is curable, such breach or default is
not cured (x) in the case of a monetary default, within ten (10) Business Days
after written notice by Investor to the Manager; or (y) in the case of a
non-monetary default, within thirty (30) days after written notice by Investor
to the Manager or the AIMCO Managing Member, as the case may be; provided,
however, that if such non-monetary default cannot be cured within such thirty
(30) day period and the AIMCO Members are diligently and in good faith pursuing
such cure, then instead of such thirty (30) day period the AIMCO Members shall
have a reasonable period of time to cure such breach or default not to exceed
ninety (90) days after such written notice;

        (2)   Cause exists or occurs;

        (3)   the occurrence or existence of an Unpermitted Transfer relating to
AIMCO REIT or any of the AIMCO Members;

        (4)   the occurrence or existence of a Deferred Maintenance Default or a
Shortfall Loan Default relating to any of the AIMCO Members;

        (5)   the Bankruptcy of any of the AIMCO Members, or any direct or
indirect owner of a beneficial interest in any AIMCO Member (other than any
Interest Holders in AIMCO REIT or AIMCO OP); or

        (6)   failure of the AIMCO Members to make an RSD Payment under ARTICLE
13 hereof.

The occurrence or existence of any of the foregoing events, conditions or
circumstances with respect to or by any additional Members holding their
Membership Interests in the Company through or as successors to any AIMCO Member
shall also constitute a Removal Event.

        (b)   Within one hundred eighty (180) days after Investor becomes aware
of the occurrence or existence of a Removal Event, Investor may remove the AIMCO
Managing Member as the Manager, and if the AIMCO Managing Member is removed as
Manager, then (i) Investor may appoint a new Manager selected by Investor and
approved by the AIMCO Members, such approval not to be unreasonably withheld,
delayed or conditioned (provided, however, Investor may appoint itself or an
Affiliate of GECC that is engaged in the real estate business as Manager without
approval by the AIMCO Members), and pay such new Manager a reasonable
compensation for such services, as determined by Investor; (ii) the rights of
the Members to distributions under Section 8.2 hereof and Section 8.3 hereof
shall be modified as provided in Schedule 4.8 hereto, and (iii) Investor may
admit any Person that is the replacement Manager as a Member without the consent
or approval of the AIMCO Members and may assign to such new Member any portion
of Investor's distribution rights pursuant to ARTICLE 8 and Capital Sharing
Ratio as Investor determines (in which event the distribution rights and Capital
Sharing Ratio of Investor then shall be reduced by the distribution rights and
Capital Sharing Ratio allocated to the new Member). Notwithstanding the
foregoing, the replacement Manager shall not be required to be admitted as a
Member.

44

--------------------------------------------------------------------------------


        (c)   Upon the occurrence of a Removal Event and if the AIMCO Managing
Member is removed as Manager in accordance with the preceding paragraph, then in
addition (i) and at the option of Investor, Investor may cause the Company and
the Subsidiaries to terminate, without payment of any fees, penalty or other
compensation (other than compensation earned and due through the date of
termination), all Property Management Agreements and other contracts between the
Company, on the one hand, and AIMCO REIT, AIMCO OP, any AIMCO Member, or any of
their Affiliates or any officers or employees of any of them, on the other hand,
and replace such party with a Person selected by Investor and approved by the
AIMCO Members, such approval not to be unreasonably withheld, delayed or
conditioned (provided, however, that no approval shall be required if the
replacement is Investor or an Affiliate of GECC or Investor); and (ii) within
fifteen (15) Business Days of AIMCO Managing Member's removal as Manager either
Investor or the replacement Manager shall file an amendment to the Certificate
in accordance with the Act to remove "AIMCO" from the Company's name and the
Company shall assign, as soon as is practical thereafter, all of its rights to
the name "AIMCO" to the AIMCO Managing Member and cease from using the name
"AIMCO"; provided, however, that so long as the Company is diligently proceeding
to eliminate the use of the name "AIMCO" from its business operations, the
Company and its Subsidiaries shall be entitled to continue to use the name
"AIMCO", at no cost, until the elimination of such name from the business
operations has been achieved.

        Section 4.9    Reimbursement of Expenses.    The Manager shall receive
reimbursement for its customary and reasonable third party costs and expenses
incurred in providing manager services to the Company or any of its Subsidiaries
in accordance with an approved Operating Budget, including without limitation,
the budgeted and actually and reasonably incurred fees and expenses of outside
legal counsel and auditors but specifically excluding any reimbursement for
overhead costs. No other fees or expenses shall be reimbursed or paid to the
Manager for acting as Manager of the Company, except under Section 4.12(a)
hereof and Section 4.12(d) hereof.

        Section 4.10    Compensation of Members and Manager.    Except as
otherwise expressly provided in this Agreement, a Project Operating Budget
expressly approved (and not deemed to be approved under Section 4.3(c)(3)
hereof) by the Members, or an approved Property Management Agreement, no
compensatory payment shall be made by the Company or any Subsidiary to any
Member or Manager for the services to the Company, any Subsidiary or any Project
provided by such Member or Manager or any member or employee of such Member or
Manager.

        Section 4.11    Transactions with Affiliates.    

        (a)    General.    Except as expressly provided in Section 2.10 hereof,
Section 4.2(a) hereof, Section 4.2(b) hereof, Section 4.2(c) hereof, and
Section 4.12 hereof, the Property Management Agreements, or an Operating Budget
or a Project Operating Budget expressly approved (and not deemed to be approved
under Section 4.3(c)(3) hereof) by the Members, no service or activity to be
performed on behalf of the Company shall be performed by an Affiliate of a
Member. If any such service or activity is so provided, then the same shall be
provided on commercially reasonable terms.

        (b)    Termination of Agreements with Affiliates.    Upon (i) the
removal of the AIMCO Managing Member as Manager under Section 4.8 hereof, or
(2) the consummation of any sale or buy-sell under ARTICLE 12 hereof or ARTICLE
13 hereof, or any closing where Investor, GECC, General Electric Company, or an
Affiliate of any of them acquires the Membership Interest of the AIMCO Managing
Member, then Investor may, on behalf of the Company and its Subsidiaries,
terminate any and all agreements (other than this Agreement) between the Company
(or any of its Subsidiaries) and the AIMCO Members or any of their Affiliates
relating to such Project or Projects without payment of any fees, penalties or
other compensation (other than fees earned for work undertaken before the date
of termination), and all such agreements shall contain a provision that allows
for the exercise of Investor's rights under this Section 4.11(b) hereof.
Notwithstanding any provision of this Agreement to the

45

--------------------------------------------------------------------------------


contrary, Investor shall have authority to act instead of Manager to enforce
this provision on behalf of the Company and the Subsidiaries.

        Section 4.12    Property and Asset Management Agreements; Other Fees and
Agreements; Services.    

        (a)   Each Subsidiary shall enter into a separate management and service
agreement substantially in the form attached hereto as Schedule 4.12(a)(X) (each
a "Property Management Agreement" and, collectively, the "Property Management
Agreements") with AIMCO Managing Member, AIMCO OP, a Controlled Affiliate of
AIMCO OP or AIMCO REIT, or such other Person acceptable to the Members (the
"Property Manager") for each Project under which the Property Manager shall
provide property management services for all Projects owned by the Subsidiaries
for an annual property management fee equal to $277 per apartment unit
(Inflation Adjusted) paid monthly in arrears. Each Property Management Agreement
shall be expressly subject to this Agreement, shall be renewable annually
automatically, and Investor acting alone on behalf of the Company, may terminate
any Property Management Agreement without penalty or additional consideration
pursuant to Section 4.8(c) hereof, Section 4.11(b) hereof, ARTICLE 12 hereof or
ARTICLE 13 hereof. Each Property Management Agreement shall be on such other
terms and conditions as approved by the Members and Manager. Each Property
Management Agreement shall include the language set forth on
Schedule 4.12(a)(Y).

        (b)   Amounts paid directly to the Members, if any, pursuant to
Section 4.12 hereof shall be treated as guaranteed payments within the meaning
of Section 707(c) of the Code, and shall be treated consistently therewith by
the Company and all Members, and shall not be treated as distributions for
purposes of computing the Members' Capital Accounts or the amount the Members
are entitled to receive under ARTICLE 8 or Section 10.2(c) hereof.

        (c)   Notwithstanding anything to the contrary contained in this
Agreement, after termination of a Property Management Agreement pursuant to
Section 4.8(c) hereof and Section 4.11 hereof, Investor shall have the sole and
exclusive authority on behalf of the Company to make all decisions with respect
to leasing and property management including to appoint and employ any operator
to provide asset and property management services to the Company and its
Subsidiaries for the particular Project and pay such operator market rate
compensation.

        (d)    Other Fees and Agreements.    

        (1)    Development Fees.    In the case of a material redevelopment of a
Project (with material being defined as having an aggregate cost in excess of
$1,000,000) that is approved by the Manager and is in accordance with an
approved Annual Business Plan or an approved Operating Budget, the Company shall
pay to the Manager or a Controlled Affiliate of AIMCO OP a redevelopment
management fee of six percent (6%) of the total "direct" costs of such
redevelopment project.

        (2)    Reimbursables.    The Company shall reimburse the Manager for all
customary and reasonable third party costs and expenses incurred in providing
all Manager services to the Company or Subsidiary, as applicable, in accordance
with the terms of this Agreement and an approved Annual Business Plan or an
approved Operating Budget, including, without limitation, budgeted and actually
incurred costs of on-site employees at Projects, and the budgeted and actually
and reasonably incurred fees and expenses of outside legal counsel and auditors
but specifically excluding any reimbursement for overhead costs (it being
acknowledged and agreed that on-site employees at Projects are not considered
overhead costs).

        (3)    Impermissible Tenant Service Income.    The Manager may cause the
Company to enter into one or more arrangements with Affiliates of AIMCO REIT to
provide tenant services that, if performed by the Company or a Subsidiary, would
create "impermissible tenant service income" under Section 856(d) of the Code,
but only as long as (i) for such arrangement, the estimated income by the
Affiliate of AIMCO REIT thereunder and the economic terms of such arrangement by
such Affiliate from the Company or an applicable Subsidiary are specifically set
forth in an

46

--------------------------------------------------------------------------------




approved Annual Business Plan or an approved Operating Budget, (ii) the sum,
without duplication, of (a) the revenue that, but for such arrangement, would
otherwise have been received by the Company or the Subsidiary, as the case may
be, plus (b) the amount (expressed as a positive number) of any fees and other
reimbursements required to be paid by the Company or the Subsidiary to such
Affiliate in connection with such arrangement, if applicable, does not exceed
$100,000 per annum in the aggregate for all such arrangements, and (iii) the
documentation of such arrangement has been approved by Investor, such approval
not to be unreasonably withheld, delayed or conditioned.

        (4)    Special Arrangements.    AIMCO REIT, the AIMCO Members and their
Affiliates may receive expenses and reimbursements pursuant to the existing
Special Arrangements only so long as (i) the reimbursement regime is applied
consistently across the entire portfolio of holdings of AIMCO OP, and
(ii) Investor has approved in advance any and all material changes to increase
the benefits received by any AIMCO Entity.

        (5)    Insurance—Property and Liability.    If AIMCO REIT, AIMCO OP or
any Affiliate of either of them provides property casualty or general liability
insurance to the Company or a Subsidiary, then the premiums for the same may be
reimbursed, as reflected in an approved Annual Business Plan (it being
acknowledged that the premiums shall be at market rates rather than at actual
cost to such issuer).

        (6)    Insurance—Worker's Compensation.    If AIMCO REIT, AIMCO OP or
any Affiliate of either of them provides workman's compensation insurance for
the on-site employees of a Project or health insurance to the on-site employees
of a Project, then the premiums for the same may be reimbursed as reflected in
an approved Annual Business Plan or an approved Operating Budget (it being
acknowledged that the premiums shall be at market rates rather than at actual
cost to such issuer). The only employee costs and expenses that shall be
reimbursable to any AIMCO Entity by the Company or a Subsidiary are those
approved costs and expenses relating to on-site employees.

        (e)    Other Services.    If, from time to time, Investor reasonably
determines that another Person is ready, willing and able to provide any of the
same services described in Section 4.12(d)(1) hereof at a cost that is less than
the cost charged to the Company or a Subsidiary for services provided or
arranged by any of the AIMCO Members or their Affiliates, and (2) at a level of
service that is at least as good as those services provided or arranged by any
of the AIMCO Members or their Affiliates, then the Company will use the services
of such Person.

        Section 4.13    Use of Name.    In no event shall the name "General
Electric", "GE", "GECC", "GE Capital", "General Electric Company" or other GECC
Affiliate trade-name or derivative be used in connection with any Project, the
Company or any Subsidiary, without the prior express approval of Investor in
each instance, except (a) securities filings and disclosures with the Securities
and Exchange Commission or any public exchange upon which AIMCO REIT shares are
listed or traded which AIMCO REIT and AIMCO OP reasonably determined to be
necessary or advisable under securities laws or rules, or rules of any such
public exchange, (b) as required by applicable laws, rules or regulations, and
(c) to directors, employees, consultants, advisors, counsel and accountants
(i) who are involved with the Company or any Subsidiary affairs, (ii) on an as
needed basis only and (iii) so long as such Persons agree to keep such matters
confidential, in the same manner as provided in Section 2.13 hereof.

        Section 4.14    Indemnification; Reimbursement of Expenses;
Insurance.    To the fullest extent permitted by the Act: (a) the Company shall,
and does hereby, indemnify, defend and hold harmless and defend the Manager,
each Member and their respective employees, agents and representatives, who was,
is or is threatened to be made a party to any threatened, pending or completed
action, suit or proceeding ("Proceeding"), any appeal therein, or any inquiry or
investigation preliminary thereto, solely by reason of the fact that such Person
is or was the Manager, a Member or the employee, agent or

47

--------------------------------------------------------------------------------


representative of the Manager or a Member, as the case may be, and was acting
within scope of duties or under the authority of the Manager or a Member, as the
case may be; (b) the Company shall pay or reimburse each such Person for
expenses incurred by such Person (i) in advance of the final disposition of a
Proceeding to which such Person was, is or is threatened to be made a party, and
(ii) in connection with such Person's appearance as a witness or other
participation in any Proceeding. The provisions of this Section 4.14 shall not
be exclusive of any other right under any law, provision of the Certificate or
this Agreement, or otherwise. Notwithstanding the foregoing, this indemnity
shall not apply to actions constituting gross negligence, willful misconduct or
bad faith on the part of the indemnified Person, but shall apply to actions
constituting simple negligence by the indemnified Person. The Company may
purchase and maintain insurance to protect itself, the Manager, any Officer,
each Member and any employee, representative or agent of the Manager or a
Member, the Company or any Subsidiary, as the case may be, whether or not the
Company would have the power to indemnify such Person under this Section 4.14.
This indemnification obligation shall be limited to the assets of Company and no
Member shall be required to make a Capital Contribution in respect thereof.
Nothing contained in this Section 4.14 is intended to obligate the Company or
its Subsidiaries to provide liability or other insurance on behalf of the
Property Manager.

        Section 4.15    Conflicts of Interest.    Subject to the other express
provisions of this Agreement, each Member and each of its Affiliates and
Officers may engage in and possess interests in other business ventures of any
and every type and description, independently or with others, including ones in
competition with the Company or its Subsidiaries, with no obligation to offer to
the Company, any other Member, Manager or Officer the right to participate
therein or to account therefor. Without limiting the foregoing, no Member nor
any Affiliate of any Member shall be prevented or restricted in any way from
owning, financing, managing, advising, franchising or leasing any property or
real estate company, even if such activity is in direct competition with the
Company and its Subsidiaries.

        Section 4.16    Integrity Policy; Terrorism Compliance Procedures.    

        (a)   The Manager and the Members will use their respective good faith
and commercially reasonable efforts to cause the Company, each of the
Subsidiaries and, as it relates to the Company or its Subsidiaries, the Property
Manager to conduct their respective businesses in accordance with the Company's
Integrity Policy, the Terrorism Compliance Procedures, OFAC Laws and
Regulations, and all applicable Governmental Requirements, including those
relating to money laundering and terrorism. The Manager shall not allow the
Company or its Subsidiaries to do business or engage in a Financial Transaction
with any Prohibited Person (it being acknowledged that any breach of the
previous sentence shall constitute a material breach of this Agreement by the
AIMCO Members that has a Material Adverse Effect and is subject to cure within
ninety (90) days pursuant to Section 4.8(a)(1) hereof).

        (b)   The Company, the Members and the Manager hereby approve and adopt
the anti-money laundering policy and customer identification program attached
hereto as Schedule 4.16(b) (as amended from time to time, the "AML Policy").

48

--------------------------------------------------------------------------------




        (c)   Investor shall have the right to audit the Company's and, as it
relates to the Company or its Subsidiaries, the Property Manager's compliance
with the Company's Integrity Policy, the Terrorism Compliance Procedures, OFAC
Laws and Regulations, and all applicable Governmental Requirements having
jurisdiction over the Company and the Subsidiaries and their respective
properties and assets, including those relating to money laundering and
terrorism. Investor may request the Company to change or modify the Company's
Integrity Policy and Terrorism Compliance Procedures (including, without
limitation, the AML Policy consistent with GECC's company-wide policies and
procedures, and the failure of the Company to adopt such changes shall
constitute a Major Dispute. In the event that the Company or Property Manager
fails to comply with the Company's Integrity Policy, the Terrorism Compliance
Procedures, OFAC Laws and Regulations, or any such Governmental Requirements,
then Investor may, at its option, cause the Company to comply therewith and any
and all reasonable costs and expenses incurred by Investor in connection
therewith shall constitute Operating Expenses of the applicable Projects and
Subsidiaries (as allocated based upon the ratio of Net Project Values of the
Projects affected), shall be repaid with Company funds in due course, and shall
neither be deemed Capital Contributions by Investor nor credited to Investor's
Capital Account or other Accounts.

        (d)   In connection with the purchase, sale, other transfer or lease of
any real property, personal property, or other assets, including any sale
pursuant to ARTICLE 13 hereof, the Company shall comply with the provisions of
the AML Policy.

        (e)   With respect to "significant transactions" (as defined in the AML
Policy) or "red flags" (as defined in the AML Policy), the Company shall make
such reasonable investigations in light of the circumstances to confirm that any
such seller, purchaser, other transferee or lessee and the individual(s)
Controlling such seller, purchaser, other transferee or lessee (i) have not been
previously indicted for or convicted of any Moral Turpitude Event, and (ii) are
not currently under investigation by any Governmental Authority for alleged
criminal activity. In this regard, any Member may require that the Company (at
the Company's expense) conduct all reasonable due diligence necessary to confirm
that any such seller, purchaser, other transferee or lessee conforms to the
requirements of the previous sentence (it being acknowledged that transactions
with U.S. Publicly-Traded or Pension Entities will require a lower and less
comprehensive level of due diligence). Any breach of this Section 4.16(e) shall
constitute a "Section 4.16(e) Breach".

        Section 4.17    No Employees.    Neither the Company nor its
Subsidiaries will have any employees. Any Persons providing asset or property
management services for the Company or any Subsidiary shall be employees of the
Property Manager or its Affiliates and not of the Company or its Subsidiaries.

        Section 4.18    Insurance.    The Manager shall cause the Company and
its Subsidiaries to maintain insurance in accordance with the Insurance Program.
As long as AIMCO REIT, any AIMCO Member, or any of their Affiliates, is the
Property Manager of a Project, then the AIMCO Managing Member will cause
property hazard and general liability insurance coverages for such Projects to
be obtained and maintained from a carrier approved by the Members and in
accordance with the Company's Insurance Program, as approved by the Members from
time to time (it being understood that all such insurance premiums shall be
amortized on a "straight-line" basis). Any insurance procured by the AIMCO
Managing Member under a blanket or similar policy of AIMCO OP or an Affiliate of
AIMCO OP shall not be maintained after the consummation of the Buy-Sell Option
pursuant to ARTICLE 12 hereof if the buyer is not an AIMCO Member or an
Affiliate thereof and if the Project(s) have been charged insurance premiums or
fees for periods after the consummation of the Buy-Sell Option, then the AIMCO
Managing Member shall cause the Company or the Subsidiary to be reimbursed for
such portion of insurance premiums or fees relating to periods after the
consummation of the Buy-Sell Option without cost, expense, charge or penalty to
the Company or the Subsidiaries. The cost of such insurance will be billed
separately to the Projects as described in Section 4.12 hereof. Proof of
coverage will be provided to the Members promptly upon request.

49

--------------------------------------------------------------------------------


        Section 4.19    Selection of Company Counsel.    

        (a)   The appointment of any law firm as (i) general counsel to the
Company and its Subsidiaries, or (ii) as special counsel to the Company
regarding any environmental issues or matters, is a Major Decision to be decided
by the Members.

        (b)   Subject to Section 4.19(a) hereof, the Manager shall have the
authority to appoint counsel to represent the Company and its Subsidiaries with
respect to the litigation described in clauses (A) and (B) of paragraph (11) of
the definition of "Major Decision".

        (c)   The Members hereby consent to the appointment of counsel to
represent the Company or any of its Subsidiaries by the Company's insurer(s) so
long as the amount or amounts claimed do not exceed the limits of coverage under
the Company's policies and the insurer(s) has assumed defense of the claim
without a reservation of rights; provided, however, if the amount claimed in any
such action exceeds $100,000, then the Members not Affiliated with the Manager
may engage, at the Company's expense, separate counsel to represent the Company
in addition to counsel appointed by the insurer(s).

        (d)   If the Members cannot agree on the selection of a law firm to
serve as general counsel to the Company in accordance with Section 4.19(a)
hereof or on the selection of a law firm to represent the Company or a
Subsidiary with respect to the litigation described in Section 4.19(c) hereof or
otherwise, then the Member proposing the engagement of counsel shall submit the
names of no more than five (5) nor less than three (3) proposed law firms to the
other Members and the other Members shall either select one of such firms which
shall be deemed accepted or submit a proposed list from which the original
proposing Member shall select counsel to be engaged.


ARTICLE 5
ACCOUNTING AND REPORTING


        Section 5.1    Fiscal Year, Accounts, Reports.    

        (a)   The fiscal year of the Company and each Subsidiary (the "Fiscal
Year") shall be the calendar year.

        (b)   The books of account of the Company and each Subsidiary shall be
kept and maintained by the Manager at the Manager's expense in accordance with
generally accepted accounting principles, consistently applied; provided,
however that the Capital Accounts of the Members shall be maintained in
accordance with ARTICLE 9 hereof. The books of account shall be kept at the
principal place of business of the Company, and shall at all times be available
for inspection by the Members. The Members agree that, for purposes of preparing
financial statements of the Company, the Projects will be recorded initially at
their respective Gross Project Value established upon their contribution or sale
to the Company or its Subsidiaries, as the case may be.

        (c)   The allocation of GAAP profits and losses to the Members will be
determined through the Hypothetical Liquidation at Book Value ("HLBV") method.
Under HLBV, the amount of GAAP profits and losses to be recognized is determined
without regard to unrealized increases or decreases in the estimated current
values of the Company's assets. For each accounting period, GAAP profits and
losses allocated to each Member are based on an analysis of the respective
Member's net book equity assuming a sale of the Company's assets at depreciated
historical cost at the end of that accounting period with no resultant gain or
loss. For purposes of this calculation and allocation, a Member's net book
equity at any date is equal to the amount that the Member would receive (or be
obligated to pay) if the Company were to distribute, in accordance with
Section 8.3 hereof, an amount equal to all of its assets less liabilities
determined in accordance with GAAP. The share of GAAP profits and losses to be
allocated to each Member in any given period should reflect the net change
during the period in each Member's net book equity, adjusted for the effects of
(1) any transfers of all or a portion of one Member's interest to another
Member, (2) Capital Contributions, and (3) distributions.

50

--------------------------------------------------------------------------------


        (d)   The Manager shall, at the Manager's expense, furnish to the
Members, in the form attached hereto as Schedule 5.1(d), (i) on or before
forty-five (45) days after the end of each quarter, an unaudited balance sheet
of each Project and, on a consolidated basis, the Company dated as of the end of
such quarter and an unaudited statement setting forth and describing in
reasonable detail the receipts and expenditures of each Project, and, on a
consolidated basis, the Company during the preceding quarter and comparing the
results of operations of each Project and the Company for such quarter and for
the year to date to the appropriate Project Operating Budget and the Operating
Budget, including a variance report describing the reason for any material
variances and a current occupancy report (both physical and economic), a
statement of the Company's Available Cash, Capital Proceeds and Net Refinancing
Proceeds for the preceding quarter, and a construction job cost report for each
Project, the final completion date for which has not occurred, (ii) on or before
ninety (90) days after the end of each Fiscal Year, a balance sheet of the
Company dated as of the end of such Fiscal Year, a statement of operations for
such Fiscal Year, and a statement of the Company's cash flows for such Fiscal
Year as of the end of such Fiscal Year, all as audited by the Auditor, an
unaudited statement setting forth the Profits and Losses of the Company for such
Fiscal Year, an unaudited statement setting forth the Company's Available Cash,
Capital Proceeds, Refinancing Proceeds, and Capital Reserve balance, the
Members' Capital Accounts, and Investor's Capital Contribution Accounts, all as
of the end of such Fiscal Year, and an unaudited Fiscal Year end balance sheet,
Profit and Loss statement, and a statement of Available Cash, Net Operating
Income and Capital Proceeds for each Project and (iii) from time to time, all
other information relating to each Subsidiary and the Company and their
respective business, affairs and assets reasonably requested by any Member.
Notwithstanding the foregoing, the cost of the annual audit performed by the
Auditor shall be made at the Company's expense, and the Manager shall, at the
Manager's expense, promptly furnish to Investor any other information requested
by Investor, including, without limitation, support for standard planning
sessions in which Investor participates.

        (e)   Each Member, at its expense, may at all reasonable times during
usual business hours audit, examine, and make copies of or extracts from the
books of account, records, files, and bank statements of each Subsidiary and the
Company. Such right may be exercised by any Member, or by its designated agents
or employees.

        Section 5.2    Bank Accounts.    Subject always to Section 4.1(b)
hereof, the Manager shall open and maintain (in the name of the Company or its
Subsidiaries, as appropriate) a bank account or accounts in a bank or savings
and loan association, the deposits of which are insured, up to the applicable
limits, by the Federal Deposit Insurance Corporation and rated "A" or better by
Standard & Poor's in which shall be deposited all funds of the Company and its
Subsidiaries. Investor may approve changes or deviations to the requirements of
this Section in connection with any requirements imposed by lenders in making a
Loan to the Company or a Subsidiary.


ARTICLE 6
CAPITAL CONTRIBUTIONS


        Section 6.1    Project Capital Contributions.    

        (a)   The Members shall make Capital Contributions to the Company
(collectively, the "Project Capital Contributions") in accordance with and as
more particularly described in Schedule 6.1(a) attached hereto. For all other
Projects agreed to be contributed to the Company, the Members shall make Project
Capital Contributions thereafter as determined by the Members.

        (b)   The commitment to make Project Capital Contributions is not a
"revolving" commitment. Any obligation of the Members to make Project Capital
Contributions shall terminate on the Commitment Termination Date.

51

--------------------------------------------------------------------------------


        Section 6.2    Additional Capital Contributions.    

        (a)   Each Member shall make Additional Capital Contributions in
proportion to such Member's Capital Sharing Ratio, as may be approved by the
Members, for the conduct of the Company's business, maintenance of its assets,
and discharge of its liabilities. Investor's Capital Contribution Account and
Capital Account, and the AIMCO Members' Capital Accounts, shall be credited in
the amount of any such Additional Capital Contributions made by such Member.
From time to time as the Company or any Subsidiary requires funds to conduct its
business, the Manager, with the written consent of the Members, shall notify the
Members of the amount of funds requested, the use and purpose of such funds, and
each Member's requested contribution amount.

        (b)   Notwithstanding anything to the contrary contained herein,
Additional Capital Contributions shall be required for, and must be made in
advance of undertaking, any of the following: (a) any acquisition, development,
redevelopment, or renovation of any Project, or making any capital expenditure
that is outside of the parameters set forth in Section 4.3(d) hereof;
(b) restoring a Project or portions thereof affected by a casualty or
condemnation other than to its original condition (or as close thereto as is
reasonably practicable); or (c) funding any Company, Subsidiary or Project
reserves, other than the Capital Reserve in accordance with Section 4.3(d)
hereof. For avoidance of doubt, except as provided in Section 6.3 hereof, no
Additional Capital Contribution shall be required unless the Members so agree to
make such Additional Capital Contributions.

        (c)   If the Members agree to make Additional Capital Contributions
under this Section 6.2, or Section 6.3 hereof, then the Members shall make such
Additional Capital Contributions within ten (10) Business Days after the date
such notice is given.

        Section 6.3    Deferred Maintenance.    

        (a)   For each Project requiring Deferred Maintenance work, as
identified in Schedule 1.1(DM) to each of the Contribution and Sale Agreements,
such work shall be completed on or prior to the first (1st) anniversary of the
closing of the acquisition of the Project. Each Member shall be required to fund
(or be deemed to have funded) as Project Capital Contributions such Member's
share of the Deferred Maintenance. The funding or deemed funding of such
Deferred Maintenance shall occur on a progress billing basis, meaning that
funding will occur or be deemed to have occurred after (but not until) such
costs and expenses are incurred and that portion of the Deferred Maintenance
work is completed. Deferred Maintenance will be funded as follows:

        (1)   first, if the Subsidiary for which Deferred Maintenance is
completed has funds on hand from Available Cash, then such Subsidiary shall
apply the same to fund such Deferred Maintenance, and such amounts so applied
from Available Cash of such Subsidiary shall be deemed to have been distributed
to the Company and then to the Members as a special distribution to the Members,
allocated in accordance with the Capital Sharing Ratios, which amounts are then
contributed by the Members to the Company as Project Capital Contributions in
accordance with the Members' Capital Sharing Ratios, and which the Company then
contributes as capital contributions to such Subsidiary for such Deferred
Maintenance at such Project;

        (2)   then, if such Subsidiary's funds on hand from Available Cash are
not sufficient to fund all of such Deferred Maintenance but the Company has
funds on hand from Available Cash, then the Company shall fund as much of the
Deferred Maintenance from such Subsidiaries' funds in hand pursuant to
clause (1) above, and such remaining Deferred Maintenance Amounts shall be paid
for by the Company contributing to such Subsidiary such necessary amounts to
fund such remaining Deferred Maintenance, and such amounts from Available Cash
of the Company shall be deemed to have been distributed as a special
distribution to the Members, allocated in accordance with the Capital Sharing
Ratios, which amounts are then contributed by the Members to the Company as
Project Capital Contributions in accordance with the Members' Capital Sharing

52

--------------------------------------------------------------------------------




Ratios, and which the Company then contributes as capital contributions to such
Subsidiary for such Deferred Maintenance at such Project; and

        (3)   finally, if such Subsidiary's and the Company's aggregate funds on
hand from Available Cash are not sufficient to fund such Deferred Maintenance,
then the Members shall contribute to the Company as Project Capital
Contributions such necessary amounts to fund such Deferred Maintenance in
proportion to the Member's Capital Sharing Ratio and the Company will
immediately contribute such amounts to such Subsidiary to fund such Deferred
Maintenance. If Project Capital Contributions are required from the Members
under this clause (3), then the Manager shall submit to the Members a Funding
Request pursuant to Section 6.3(b) hereof.

        (b)   The Manager shall call for Project Capital Contributions for
Deferred Maintenance under Section 6.3(a)(3) hereof by written notice (a
"Funding Request") in the form of Schedule 6.3(b) to the Members. Each Funding
Request will specify (i) each Project to which it relates, (ii) the specific
purposes for which the Funding Request is being requested, which will correspond
to the Deferred Maintenance line items identified in Schedule 1.1(DM) to each of
the Contribution and Sale Agreements, (iii) the amount of the Project Capital
Contributions being requested (and the aggregate amount of all Capital
Contributions previously funded for such Project), (iv) any deviations from such
Project's approved Project Operating Budget, and (v) the date by which the
requested Project Capital Contributions are to be funded by the Members, which
must be at least ten (10) Business Days after the date the Funding Request is
given unless Investor agrees to a shorter period of time. Investor may condition
the funding of the Project Capital Contributions for Deferred Maintenance upon
the receipt by Investor of a progress report conducted by engineers approved by
Investor and which report is satisfactory to Investor. Upon the request of
Investor, the Manager shall promptly deliver to Investor copies of all receipts,
invoices, and other materials to substantiate the amounts, payees, and purposes
for which the Project Capital Contribution is being requested. Funding Requests
shall be given no more frequently than quarterly and each Funding Request shall
be in an amount not less than $250,000.00 and shall be made only on or as of the
first day of a Fiscal Year quarter; provided, however, that the final Funding
Request, the funds of which shall be used to pay the final installment of costs
for Deferred Maintenance on all Projects then owned by the Company and its
Subsidiaries, may be for a lesser amount.

        (c)   A "Deferred Maintenance Default" shall have occurred if any Member
fails to make any Deferred Maintenance Project Capital Contribution under this
Section 6.3 by the date due if such failure continues for ten (10) Business Days
after written notice thereof (the "Deferred Maintenance Default Notice") is
given by the Manager or any Member to the Member which has failed to make such
Deferred Maintenance Project Capital Contribution.

        Section 6.4    Shortfalls.    

        (a)    Generally.    Except as otherwise provided in Section 6.2 hereof
or Section 6.3 hereof, if a cash shortfall exists for the Company or a
Subsidiary, as applicable, (i.e., revenues and applicable funded reserves are
less than expenses, including, without limitation, debt service, but exclusive
of debt service on Default Loans and Shortfall Loans and the cost of Deferred
Maintenance, each of which shall be funded in the manner provided for herein),
then the Manager will notify the Members immediately (the "Shortfall Notice") of
the nature of and reasons for such cash shortfall and whether the Manager
believes that a capital contribution to the applicable Subsidiary or a loan to
the Company (a "Shortfall Loan") to fund such cash shortfall is necessary.

        (b)    Subsidiary Shortfall.    If the cash shortfall is with respect to
one or more Subsidiaries only and not the Company and, after funding all other
requisite Subsidiary cash shortfalls, paying all Company expenses and funding
all required Company reserves (including, without limitation, the Capital
Reserve and the Tax and Insurance Reserve) the Company has funds on hand from
Available Cash, Capital Proceeds or Net Refinancing Proceeds to pay for such
cash shortfall, then within five (5) Business Days

53

--------------------------------------------------------------------------------


after the Shortfall Notice, the Manager shall cause the Company to make a cash
capital contribution to the Subsidiary equal to the Shortfall from funds on hand
from Available Cash, Capital Proceeds or Net Refinancing Proceeds. The
Subsidiary shall thereafter pay for the Subsidiary expense items to which the
cash shortfall relates. Any such funding by the Company to a Subsidiary shall be
deemed to constitute a special distribution to the Members on the last day of
such quarter of such Fiscal Year, in proportion to each Member's Capital Sharing
Ratio with such amounts, then immediately contributed by the Members to the
Company as Additional Capital Contributions made in proportion to each Member's
Capital Sharing Ratio, and with such amounts then immediately contributed by the
Company to the Subsidiary as a capital contribution to such Subsidiary. In
addition, if at the end of any Fiscal Year of the Company any Project has an
overall cash shortfall for such Fiscal Year, then the same shall constitute a
"Project Shortfall Event" and either Investor or the AIMCO Members may, at any
time during the subsequent Fiscal Year, elect to exercise the Buy-Sell Option
with respect to such Project pursuant to Section 12.1(h) hereof.

        (c)    Company Shortfall.    If the Shortfall is with respect to the
Company, then:

        (i)    Minor Shortfall:    If the amount of the cash shortfall, when
taken together with all outstanding Shortfall Loans to the Company made by any
of AIMCO REIT, any of the AIMCO Members, or any of their respective Affiliates,
does not exceed ten percent (10%) of the Net Project Value of all Projects then
owned, directly or indirectly, by the Company (as determined for each Project
upon its sale or contribution to the Company), then within five (5) Business
Days after the Shortfall Notice the AIMCO Members shall make (or cause AIMCO
REIT, AIMCO OP, or any of their Affiliates to make) a Shortfall Loan to fund
such Shortfall; or

        (ii)    Major Shortfall:    If the amount of the cash shortfall, when
taken together with all outstanding Shortfall Loans to the Company, made by any
of AIMCO REIT, any of the AIMCO Members, or any of their Affiliates, exceeds ten
percent (10%) of the Net Project Value of all Projects then owned, directly or
indirectly, by the Company (as determined for each Project upon its sale or
contribution to the Company) then the Members must agree in advance whether or
not the AIMCO Members will fund such cash shortfall with a Shortfall Loan, with
the failure of the Members to agree constituting a Major Dispute.

        (d)    Terms.    All Shortfall Loans shall be cash flow loans, payable
in the order and priority set forth in ARTICLE 8 hereof and will accrue interest
at a rate equal to the Prime Rate plus two percent (2%), compounded quarterly.
The AIMCO Members shall be jointly and severally obligated to make, or cause to
be made by an Affiliate of the AIMCO Members, Shortfall Loans. All Shortfall
Loans to be made by the AIMCO Members hereunder shall be made only by one or
more of the following entities: (1) one or more AIMCO Members, (2) AIMCO REIT,
or (3) a direct or indirect wholly-owned subsidiary of AIMCO OP or AIMCO REIT.

        (e)    Funding by Investor.    Notwithstanding anything to the contrary
in this Section 6.4, Investor is entitled (but is not obligated) to fund up to
fifty percent (50%) of any Shortfall Loan. If the AIMCO Members do not timely
make a required Shortfall Loan, then Investor may make the entire Shortfall Loan
to the Company as a default loan (a "Default Loan") in accordance with
Section 6.4(f) hereof. If the balance of all Shortfall Loans that the AIMCO
Members failed to make or caused to be made (exclusive of any Shortfall Loans
that Investor elects to make in accordance with the first sentence of this
Section 6.4(e)) equals or exceeds the lesser of (i) twenty-five percent (25%) of
the aggregate Project Capital Contributions previously made by the AIMCO Members
for all Projects then-owned by the Company or its Subsidiaries, or (ii) the
Shortfall Loan Threshold, then the same shall constitute a "Shortfall Loan
Default" by the AIMCO Members.

        (f)    Default Loans.    Each Default Loan shall be a loan by Investor
to the Company, shall bear interest at the Default Rate and shall be repaid as
set forth in Section 8.1(e) hereof and as set forth below. The Capital Account
of Investor and the Investor's Capital Contribution Accounts shall not

54

--------------------------------------------------------------------------------


include a credit for the amount of the Default Loan. The making of a Default
Loan by Investor shall not constitute a cure of the Shortfall Loan Default of
the AIMCO Members. If a Default Loan is so made by Investor, then the AIMCO
Members may cure any such Shortfall Loan Default and satisfy the Default Loan by
the AIMCO Members (a) issuing a Shortfall Loan to the Company in the amount of
the original balance of such Default Loan and (b) paying to the Company the
remaining amounts due under the Default Loans, including, without limitation,
the total amount of any unpaid accrued interest thereon and other expenses
thereunder or in connection with the Default Loan. Such Shortfall Loan and such
payment by the AIMCO Members to the Company shall not constitute Capital
Contributions and shall not be credited to the AIMCO Members' Capital Account or
other Accounts. Thereafter, the Company shall pay to Investor the remaining
balance due to (1) satisfy the Default Loan, including payment of all unpaid
accrued interest thereon, and (2) satisfy or otherwise pay the other expenses
thereunder or in connection with the Default Loan. The repayment of the Default
Loan and payment or reimbursement of any interest or expenses thereunder shall
not constitute a distribution to Investor, shall not be debited against
Investor's Capital Account or other Accounts, and shall not be considered as a
distribution for purposes of determining Investor's Internal Rate of Return
hereunder.

        (g)    Remedies.    If a Shortfall Loan Default occurs, then Investor's
only remedies are to exercise Investor's rights under Section 4.8 hereof,
ARTICLE 12 hereof and ARTICLE 13 hereof.

        Section 6.5    Return of Contributions.    No Member shall be entitled
to (a) the return of any part of its Capital Contributions, (b) any interest in
respect of any Capital Contribution, or (c) the fair market value of its
Membership Interest in connection with a withdrawal from the Company or
otherwise. Unreturned or unrepaid Capital Contributions shall not be a liability
of the Company or of any Member. No Member shall be required to contribute or
lend any cash or property to the Company to enable the Company to return any
Member's Capital Contributions to the Company.

        Section 6.6    Balances.    The Company's books and records shall
contain entries indicating the type and amount of Capital Contributions made to
the Company and, the balances in the Capital Accounts and other Accounts.

        Section 6.7    General Provisions Concerning Capital
Contributions.    The obligation of the Members to make Capital Contributions
under this Agreement shall not inure to the benefit of, or be enforceable by,
any Person other than the other Members on behalf of the Company. Investor, on
the one hand, and the AIMCO Members, on the other hand, shall not be obligated
to make any Capital Contribution in the event a Deferred Maintenance Default
shall have occurred with respect to the other.


ARTICLE 7
FINANCING


        Section 7.1    Financing.    

        (a)   The Company may obtain on behalf of each Subsidiary, with the
prior written approval of the Members, Mortgage Loans. Each Mortgage Loan may be
secured by a first priority deed of trust, security deed or mortgage lien on the
Project and shall be made on such terms and conditions as may be approved by the
Members. Manager shall deliver to Investor all notices, correspondence, and
information delivered to or received from the Mortgage Loan lender by the
Company or any Subsidiary.

        (b)   Notwithstanding anything to the contrary in Section 7.1(a) hereof,
the Manager may obtain, on behalf of each Subsidiary, Permitted Mortgage Loans,
without the prior written approval of the Members. If the Manager desires for
any Subsidiary to enter into a Permitted Mortgage Loan, then the Manager shall
deliver a written summary of the terms of any proposed Permitted Mortgage Loan
to Investor in advance of closing of any such financing, which summary shall
include, without limitation,

55

--------------------------------------------------------------------------------


the terms listed in clauses (i) through (xii) in the definition of "Permitted
Mortgage Loan" in order to provide Investor a reasonable opportunity to review
and respond to the same. Investor shall have ten (10) Business Days to respond
upon a determination that the terms of the proposed financing do not constitute
a Permitted Mortgage Loan hereunder. If Investor has not responded within such
ten (10) day period, the Manager shall provide a second notice with a header in
all capital letters and BOLD TYPE of at least 14 point in size stating "FINAL
NOTICE—FAILURE TO RESPOND SHALL RESULT IN A DEEMED AGREEMENT THAT A MORTGAGE
LOAN IS A PERMITTED MORTGAGE LOAN" to Investor informing Investor that Investor
has five (5) Business Days to respond or Investor shall be deemed to have
consented to such Permitted Mortgage Loan. If Investor does not respond within
five (5) Business Days following receipt of such second notice, Investor shall
be deemed to have agreed that such Mortgage Loan is a Permitted Mortgage Loan.

        (c)   If a Mortgage Loan is to be recourse, then it shall be recourse
only to the respective Project-owning Subsidiary and any single asset, single
purpose entity general partner or managing member of such Subsidiary and shall
be non-recourse to the Members and the Company. Notwithstanding the previous
sentence, the respective Subsidiary will provide the lender any required
indemnities or guaranties (collectively, the "Lender Indemnities") only if and
as approved by the Members. Under no circumstances shall the Company, Investor,
GECC or any GECC Affiliate be required to provide any Lender Indemnities. All
such Lender Indemnities shall be on terms and conditions reasonably acceptable
to the Members in all instances. The Members will consider whether insurance is
economically feasible in lieu of providing any such required indemnities for
preexisting environmental and, if applicable, engineering conditions.

        Section 7.2    Intentionally Omitted.    

        Section 7.3    No Commitment.    The Members acknowledge and agree that
GECC has not committed or otherwise agreed to make or provide any Loan to the
Company or a Subsidairy. Nothing contained herein shall constitute or be deemed
to constitute GECC's commitment or other agreement to make or provide a Loan or
other financing to the Company or a Subsidiary. GECC shall have no liability to
the Manager, the Company, any Subsidiary or the Members in the event the
Company's or a Subsidiary's application for a Loan or other financing is
rejected. If approved, GECC's commitment to make a Loan or other financing to
the Company or a Subsidiary shall be evidenced by a separate writing and shall
be executed by GECC.

        Section 7.4    Acknowledgement and Waiver.    In the event GECC makes or
provides a Loan or other financing to the Company or a Subsidiary, the Members
hereby acknowledge and agree that GECC shall be treated as, and shall have all
the rights, remedies and benefits of, an unrelated third party lender with
respect to any such Loan or other financing. No action, consent or authorization
of GECC under the documents and instruments evidencing and securing a Loan or
other financing shall be construed or imputed as the action, consent or
authorization of Investor under this Agreement and no action, consent or
authorization of Investor under this Agreement shall be construed or imputed as
the action, consent or authorization of GECC under the documents and instruments
evidencing and securing any such Loan or other financing. The refusal of GECC to
consent to or waive a requirement under any of the documents and instruments
evidencing and securing a Loan or other financing shall not be a defense to any
default by the Manager, any Member, the Company or any Subsidiary under this
Agreement or the documents and instruments evidencing and securing any Loan or
other financing. Notwithstanding the foregoing, neither GECC nor any GECC
Affiliates, as lender under this ARTICLE 7, owe a fiduciary duty to the Company
or its Members.

56

--------------------------------------------------------------------------------





ARTICLE 8
DISTRIBUTIONS


        Section 8.1    Distributions in General.    Subject to Section 3.7
hereof,

        (a)    Available Cash.    Within ten (10) Business Days after the end of
each quarter of each Fiscal Year, the Manager shall determine the amount, if
any, of Available Cash of the Company, each Subsidiary and each Project for such
period, and the Company shall (1) cause the Subsidiaries to distribute each
Subsidiary's Available Cash to the Company, and (2) distribute the Company's
Available Cash to the Members in accordance with Section 8.1(e) hereof and then
Section 8.2 hereof.

        (b)    Capital Proceeds.    Upon the consummation of a Capital
Transaction resulting in Capital Proceeds, the Company shall distribute such
Capital Proceeds to the Members in accordance with Section 8.1(e) hereof and
then Section 8.3 hereof.

        (c)    Net Refinancing Proceeds.    Upon the consummation of a financing
or refinancing of a Project resulting in Net Refinancing Proceeds, the Company
shall distribute such Net Refinancing Proceeds to the Members in accordance with
Section 8.1(e) hereof and then Section 8.4 hereof.

        (d)    Special Distributions.    Should any special distributions to a
Member be unanimously approved by the Members, then the Company shall distribute
such special distributions to such Member in accordance with the instructions
agreed upon by the Members, and such special distributions shall be made
directly to such Member and not pursuant to the other provisions of this ARTICLE
8.

        (e)    Default Loans and Shortfall Loans.    All Available Cash, Capital
Proceeds and Net Refinancing Proceeds will be used (1) first, to pay for all
principal, interest and other amounts due under all Default Loans, (2) then, to
pay for all principal, interest and other amounts due under all Shortfall Loans,
and (3) thereafter distributed in accordance with the applicable provisions of
Section 8.2 hereof, Section 8.3 hereof or Section 8.4 hereof.

        (f)    Accounts and Return Accounts.    

        (1)    Capital Contribution Accounts for Multiple Projects.    When any
amounts distributed to Investor under this ARTICLE 8 are to be made and applied
to reduce outstanding balances in Capital Contribution Accounts for multiple
Projects, then such amounts shall be allocated and distributed for each such
Project to satisfy the outstanding balances in each such Project's Capital
Contribution Account on a pro-rata basis based upon the then-outstanding
balances in such Capital Contribution Accounts. An example of such allocation is
set forth as example 1 in Schedule 8.1(f) attached hereto.

        (2)    Return Accounts For Multiple Projects.    When any amounts
distributed to Investor under this ARTICLE 8 are to be made and applied to
reduce outstanding balances in Return Accounts for multiple Projects, then such
amounts shall be allocated and distributed for each such Project to satisfy the
outstanding balances in each Return Account on a pro-rata basis based upon the
then-outstanding balances in such Return Accounts. An example of such allocation
is set forth as example 2 in Schedule 8.1(f) attached hereto.

        (3)    Reduction of Balances Across Return Accounts.    The parties
acknowledge and agree that the Return Accounts are structured and defined such
that any distribution to Investor that reduces an outstanding balance in any one
Return Account for a Project will also correspondingly reduce outstanding
balances in all other Return Accounts for such Project, until the outstanding
balances in each such Return Account, as applicable, is zero. An example of such
allocation is set forth as example 3 in Schedule 8.1(f) attached hereto.

57

--------------------------------------------------------------------------------




        (4)    Allocation of Available Cash of Return Accounts.    

        (a)   Upon any distribution of Available Cash to Investor under
Section 8.2 hereof, the Return Accounts of Investor for each Project shall be
credited with an amount equal to the product of (A) the amount of Available Cash
distributed to Investor under Section 8.2 hereof, multiplied by (B) a fraction,
the numerator of which is the positive amount, if any, of Available Cash
generated by such Project, and the denominator of which is the sum of the
positive amounts, if any, of Available Cash generated by each of the Projects.
Such amount will be allocated among the Return Accounts as follows:

          (i)  first, to the 8.25% Return Account for such Project until the
outstanding balance of the 8.25% Return Account for such Project has been
reduced to zero;

         (ii)  then, to the 8.75% Return Account for such Project until the
outstanding balance of the 8.75% Return Account for such Project has been
reduced to zero;

        (iii)  then, to the 11% Return Account for such Project until the
outstanding balance of the 11% Return Account for such Project has been reduced
to zero; and

        (iv)  then, to the 11.25% Return Account for such Project until the
outstanding balance of the 11.25% Return Account for such Project has been
reduced to zero.

        (5)    Allocation of Capital Proceeds to Accounts.    When distributions
of Capital Proceeds from a Capital Transaction involving a Project are made to
Investor under:

        (a)   Section 8.3(X)(a) hereof or Section 8.3(Y)(a) hereof, such
distributions shall be applied to reduce the outstanding balances, until such
balances equal zero, of the following Accounts: (1) first, the 8.25% Return
Accounts for such Project and all previously sold Projects, and (2) second, the
Capital Contribution Accounts for such Project and all previously sold Projects;

        (b)   Section 8.3(X)(b)(ii) hereof, such distributions shall be applied
to reduce the outstanding balances, until such balances equal zero, of the
following Accounts: (1) first, the Capital Contribution Account for such Project
and all previously sold Projects, and (2) then, the Capital Contribution
Accounts for all other Projects;

        (c)   Section 8.3(X)(c) hereof or Section 8.3(Y)(b) hereof, such
distributions shall be applied to reduce the outstanding balances in the 8.75%
Return Account for such Project and all previously sold Projects, and then to
reduce the outstanding balances in the Capital Contribution Account for such
Project and all previously sold Projects, until such balances equal zero;

        (d)   Section 8.3(X)(d) hereof or Section 8.3(Y)(c) hereof, such
distributions shall be applied to reduce the outstanding balance in the Capital
Contribution Account for the Ramblewood Project until the outstanding balance in
such Account has been reduced to an amount equal to fifty percent (50%) of
Investor's aggregate Capital Contributions credited to the Capital Contribution
Account for the Ramblewood Project;

        (e)   Section 8.3(X)(e) hereof, such distributions shall be applied to
reduce the outstanding balances, until such balances equal zero, of the Capital
Contribution Accounts for all Projects (including all previously sold Projects);

        (f)    Section 8.3(X)(f) hereof or Section 8.3(Y)(d) hereof, such
distributions shall be applied to reduce the outstanding balances, until such
balances equal zero, of the following Accounts: (1) first, the 8.25% Return
Accounts for all Projects, (2) second, the 8.75% Return Accounts for all
Projects, (3) third, the 11% Return Accounts for all

58

--------------------------------------------------------------------------------




Projects, and (4) then, the Capital Contribution Accounts for all Projects
(including all previously sold Projects); and

        (g)   Section 8.3(X)(g) hereof, and Section 8.3(Y)(e) hereof, such
distributions shall be applied to reduce the outstanding balances in the 11.25%
Return Accounts for all Projects, and then to reduce the outstanding balances in
the Capital Contribution Accounts for all Projects (including all previously
sold Projects), until such balances equal zero.

        (h)   Distributions to the AIMCO Members.    All distributions to be
made to the AIMCO Members shall be made and allocated to the AIMCO Members in
proportion to their respective Capital Sharing Ratios.

        Section 8.2    Distribution of Available Cash.    Subject to
Section 4.8(b) hereof, and Section 8.1 (e) hereof, Available Cash (less amounts
used to pay amounts outstanding under Default Loans and Shortfall Loans under
Section 8.1(e) hereof) shall be distributed in accordance with Section 8.1(a)
hereof to the Members as follows:

        (a)   first, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until the outstanding balance in the 11%
Gross Return Account has been reduced to zero;

        (b)   then, ten percent (10%) to Investor and ninety percent (90%) to
the AIMCO Members until all of the outstanding balances in the 11.25% Gross
Return Account has been reduced to zero; and

        (c)   thereafter, to the Members in proportion to each Member's Residual
Sharing Ratio.

        Section 8.3    Distribution of Capital Proceeds.    Subject to
Section 4.8(b) hereof and Section 8.1(e) hereof, Capital Proceeds (less amounts
used to pay amounts outstanding under Default Loans and Shortfall Loans under
Section 8.1(e) hereof) shall be distributed in accordance with Section 8.1(b)
hereof to the Members as follows:

        (X)  for Capital Transactions that do not constitute a Liquidation Event
and that either (1) close on or before the seventh (7th) anniversary of the
Effective Date or (2) close after such seventh (7th) anniversary and where the
previous calendar quarter's Cash on Cash Return for the Project(s) owned by the
Subsidiaries following the consummation of the subject Capital Transaction is
less than twelve percent (12%) in the aggregate:

        (a)   first, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for such Project and all previously sold Projects equal to eight and
one-quarter percent (8.25%);

        (b)   then, if the previous calendar quarter's Cash on Cash Return for
all Project(s) owned by Subsidiaries following the consummation of the subject
Capital Transaction is less than ten and one-half percent (10.5%) in the
aggregate, then any remaining Capital Proceeds shall be deposited in the Special
Reserve Account until the earliest of:

          (i)  the date thereafter that all Projects achieve a Cash on Cash
Return equal to ten and one-half percent (10.5%) or greater for two
(2) consecutive calendar quarters (at which time such Capital Proceeds shall be
distributed under this Section 8.3 as if the same were Capital Proceeds then
received by the Company for the sale of such Project and all previously sold
Projects), or

         (ii)  the first (1st) anniversary of the deposit of such Capital
Proceeds into the Special Reserve Account at which time such Capital Proceeds
shall be distributed seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until (1) all

59

--------------------------------------------------------------------------------




outstanding balances in Investor's Capital Contribution Accounts for (x) such
Project and all previously sold Projects, and then (y) all other Projects have
been reduced to zero, and (2) thereafter in accordance with Section 8.3(X)(c)
hereof, Section 8.3(X)(f) hereof, Section 8.3(X)(g) hereof and Section 8.3(X)(h)
hereof, accordingly; or

        (iii)  the date of a Liquidation Event, at which time such Capital
Proceeds shall be distributed under this Section 8.3 hereof as if the same were
Capital Proceeds then received by the Company upon such Liquidation Event;

        (c)   then, five percent (5%) to Investor and ninety-five percent (95%)
to the AIMCO Members until Investor has achieved an Internal Rate of Return for
such Project and all previously sold Projects equal to eight and three-quarters
percent (8.75%);

        (d)   then, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until the outstanding balance in Investor's
Capital Contribution Account for the Ramblewood Project has been reduced to an
amount equal to fifty percent (50%) of Investor's aggregate Capital
Contributions credited to Investor's Capital Contribution Account for the
Ramblewood Project;

        (e)   then, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until all of Investor's outstanding balances
in Investor's Capital Contribution Accounts for all Projects (including, without
limitation, the Ramblewood Project and all previously sold Projects) have been
reduced to zero;

        (f)    then, twenty-five percent (25%) to Investor and seventy-five
percent (75%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for all Projects (including, without limitation, all previously sold
Projects) equal to eleven percent (11%);

        (g)   then, ten percent (10%) to Investor and ninety percent (90%) to
the AIMCO Members until Investor has achieved an Internal Rate of Return for all
Projects (including, without limitation, all previously sold Projects) equal to
eleven and one-quarter percent (11.25%); and

        (h)   thereafter, to the Members in proportion to each Member's Residual
Sharing Ratio.

        (Y)  for Capital Transactions that do not constitute a Liquidation
Event, that close after the seventh (7th) anniversary of the formation of the
Company and where the previous calendar quarter's Cash on Cash Return for all
Project(s) owned by Subsidiaries following the consummation of the subject
Capital Transaction is twelve percent (12%) or greater in the aggregate:

        (a)   first, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for such Project and all previously sold Projects equal to eight and
one-quarter percent (8.25%);

        (b)   then, five percent (5%) to Investor and ninety-five percent (95%)
to the AIMCO Members until Investor has achieved an Internal Rate of Return for
such Project and all previously sold Projects equal to eight and three-quarters
percent (8.75%);

        (c)   then, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until the outstanding balance in Investor's
Capital Contribution Account for the Ramblewood Project has been reduced to an
amount equal to fifty percent (50%) of Investor's aggregate Capital
Contributions credited to Investor's Capital Contribution Account of the
Ramblewood Project;

60

--------------------------------------------------------------------------------




        (d)   then, twenty-five percent (25%) to Investor and seventy-five
percent (75%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for such Project and all previously sold Projects equal to eleven
percent (11%);

        (e)   then, ten percent (10%) to Investor and ninety percent (90%) to
the AIMCO Members until Investor has achieved an Internal Rate of Return for
such Project and all previously sold Projects (including, without limitation,
all previously sold Projects) equal to eleven and one-quarter percent (11.25%);
and

        (f)    thereafter, to the Members in proportion to each Member's
Residual Sharing Ratio.

        (Z)  for a Capital Transaction that constitutes a Liquidation Event:

        (a)   first, seventy-five percent (75%) to Investor and twenty-five
percent (25%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for all Projects (including, without limitation, all previously sold
Projects) equal to eight and one-quarter percent (8.25%);

        (b)   then, five percent (5%) to Investor and ninety-five percent (95%)
to the AIMCO Members until Investor has achieved an Internal Rate of Return for
all Projects (including, without limitation, all previously sold Projects) equal
to eight and three-quarters percent (8.75%);

        (c)   then, twenty-five percent (25%) to Investor and seventy-five
percent (75%) to the AIMCO Members until Investor has achieved an Internal Rate
of Return for all Projects (including, without limitation, all previously sold
Projects) equal to eleven percent (11%); and

        (d)   then, ten percent (10%) to Investor and ninety percent (90%) to
the AIMCO Members until Investor has achieved an Internal Rate of Return for all
Projects (including, without limitation, all previously sold Projects) equal to
eleven and one-quarter percent (11.25%); and

        (e)   thereafter, to the Members in proportion to each Member's Residual
Sharing Ratio.

        Section 8.4    Net Refinancing Proceeds.    Subject to Section 4.8(b)
hereof and Section 8.1(e) hereof, all Net Refinancing Proceeds for any
particular period (less amounts used to pay amounts outstanding under Default
Loans and Shortfall Loans under Section 8.1(e) hereof) shall be distributed in
accordance with Section 8.1(c) hereof to the Members seventy-five percent (75%)
to Investor and twenty-five percent (25%) to the AIMCO Members, with amounts
distributed to Investor applied as follows:

        (a)   first, to reduce the outstanding balances in Investor's Capital
Contribution Account for the Ramblewood Project until such outstanding balance
has been reduced to an amount equal to fifty percent (50%) of Investor's
aggregate Capital Contributions credited to Investor's Capital Contribution
Account of the Ramblewood Project;

        (b)   then, to reduce the outstanding balances in the 8.25% Return
Accounts for all Projects (including, without limitation, all previously sold
Projects) until such outstanding balances have been reduced to zero;

        (c)   then, to reduce the outstanding balances in the 8.75% Return
Accounts for all Projects (including, without limitation, all previously sold
Projects) until such outstanding balances have been reduced to zero;

        (d)   then, to reduce the outstanding balances in the 11% Return
Accounts for all Projects (including, without limitation, all previously sold
Projects) until such outstanding balances have been reduced to zero;

61

--------------------------------------------------------------------------------




        (e)   then, to reduce the outstanding balances in the 11.25% Return
Accounts for all Projects (including, without limitation, all previously sold
Projects) until such outstanding balances have been reduced to zero;

        (f)    then, to reduce the outstanding balances in Investor's Capital
Contribution Accounts for all Projects (including, without limitation, all
previously sold Projects) until such outstanding balances have been reduced to
zero; and

        (g)   Thereafter, as a return on equity.


ARTICLE 9
CAPITAL ACCOUNTS, ALLOCATIONS, AND TAX MATTERS


        Section 9.1    Capital Accounts.    

        (a)    Establishment and Maintenance.    A separate capital account
("Capital Account") will be maintained for each Member. The Capital Account of
each Member will be determined and adjusted as follows:

        (1)   Each Member's Capital Account will be credited with the cash and
the initial Gross Asset Value of any other property contributed to the Company
by the Member as Capital Contributions or Additional Capital Contributions, the
Member's share of Profits under Section 9.3(b) hereof, any items in the nature
of income or gain that are specially allocated to the Member under
Section 9.3(c) hereof or Section 9.3(d) hereof and the amount of any Company
liabilities that are assumed by the Member or secured by any Company property
distributed to the Member.

        (2)   Each Member's Capital Account will be debited with the amount of
cash and the Gross Asset Value of any Company property distributed to the Member
under this Agreement, the Member's share of Losses under Section 9.3(a) hereof,
any items in the nature of deduction or loss that are specially allocated to the
Member under Section 9.3(c) hereof or Section 9.3(d) hereof, and the amount of
any liabilities of the Member assumed by the Company or which are secured by any
property contributed by the Member to the Company.

        (3)   If any interest in the Company is transferred in accordance with
the terms of this Agreement, the transferee will succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest.

        (b)    Modifications by Manager.    The provisions of this Section 9.1
and the other provisions of this Agreement relating to the maintenance of
Capital Accounts have been included in this Agreement to comply with
Section 704(b) of the Code and the Regulations promulgated thereunder and will
be interpreted and applied in a manner consistent with those provisions. The
Manager may, with the consent of the other Members, modify the manner in which
the Capital Accounts are maintained under this Section 9.1 to comply with those
provisions, as well as upon the occurrence of events that might otherwise cause
this Agreement not to comply with those provisions; however, without the
unanimous consent of all Members, the Manager may not make any modification to
the way Capital Accounts are maintained if such modification would have the
effect of changing the amount of distributions to which any Member would be
entitled during the operation, or upon the liquidation, of the Company.

        Section 9.2    Adjustment of Gross Asset Value.    "Gross Asset Value",
with respect to any asset, is the adjusted basis of that asset for federal
income tax purposes, except as follows:

        (a)   The initial Gross Asset Value of any asset contributed by a Member
to the Company will be the Gross Project Value of the asset on the date of the
contribution.

        (b)   The Gross Asset Values of all Company assets will be adjusted to
equal the respective gross fair market values of the assets, as determined by
the Manager and Investor, as of (1) the

62

--------------------------------------------------------------------------------




acquisition of an additional interest in the Company by any new or existing
Member in exchange for more than a de minimis capital contribution, (2) the
distribution by the Company to a Member of more than a de minimis amount of
Company property as consideration for an interest in the Company if an
adjustment is necessary or appropriate to reflect the relative economic
interests of the Members in the Company, and (3) the liquidation of the Company
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g); provided that an
adjustment described in clause (1) and (2) of this paragraph shall be made only
if the Manager reasonably determines that such adjustment is necessary to
reflect the relative economic interests of the Members in the Company.

        (c)   The Gross Asset Value of any Company asset distributed to any
Member will be the gross fair market value of the asset on the date of
distribution.

        (d)   The Gross Asset Values of Company assets will be increased or
decreased to reflect any adjustment to the adjusted basis of the assets under
Code Section 734(b) or 743(b), but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), provided that Gross Asset Values will not be
adjusted under this Section 9.2 to the extent that the Manager determines that
an adjustment under Section 9.2(b) hereof is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment under
this Section 9.2(d).

        (e)   After the Gross Asset Value of any asset has been determined or
adjusted under Section 9.2(a) hereof, Section 9.1(b) hereof or Section 9.2(d)
hereof, Gross Asset Value will be adjusted by the Depreciation taken into
account with respect to the asset for purposes of computing Profits or Losses.

        Section 9.3    Profits, Losses and Distributive Shares of Tax Items.    

        (a)    Definitions.    

        (1)    Partially Adjusted Capital Account.    The "Partially Adjusted
Capital Account" means, with respect to any Member as of the close of business
on the last day of any Fiscal Year (an "Adjustment Date"), the Capital Account
of such Member as of the beginning of the Fiscal Year, adjusted as set forth in
Section 9.1 hereof for all Capital Contributions and distributions during such
Fiscal Year and all special allocations pursuant to Section 9.3(c) hereof and
Section 9.3(d) hereof, but before giving effect to any allocations of Profits or
Losses for such period pursuant to Section 9.3(b) hereof increased by (i) such
Member's share of Company Minimum Gain, as determined pursuant to Regulations
Section 1.704-2(d), as of the end of such Fiscal Year and (ii) such Member's
share of Member Nonrecourse Debt Minimum Gain, as determined pursuant to
Regulations Section 1.704-2(i), as of the end of such Fiscal Year.

        (2)    Target Capital Account.    The "Target Capital Account" means,
with respect to any Member as of any Adjustment Date, an amount (which may be
either a positive or a deficit balance) equal to the amount such Member would
receive as a distribution if all assets of the Company as of such Adjustment
Date were sold for cash equal to the Gross Asset Value of such assets, all
Company liabilities were satisfied to the extent required by their terms and the
net proceeds were distributed as Capital Proceeds pursuant to Section 8.3(Z)
hereof.

        (b)    Allocation of Profits and Losses.    After application of
Section 9.3(c) hereof and Section 9.3(d) hereof, Profits and Losses for each
Fiscal Year shall be allocated among the Members so as to reduce,
proportionately, in the case of any Profits, the excess (if any) of their
respective Target Capital Accounts over their respective Partially Adjusted
Capital Accounts for such Fiscal Year and, in the case of Losses, the excess (if
any) of their respective Partially Adjusted Capital Accounts over their
respective Target Capital Accounts for such Fiscal Year. No portion of Profits
for any Fiscal Year shall be allocated to a Member whose Partially Adjusted
Capital Account is greater than its Target Capital Account for such Fiscal Year,
and no portion of Losses for any Fiscal Year shall be allocated to a

63

--------------------------------------------------------------------------------

Member whose Target Capital Account is greater than or equal to its Partially
Adjusted Capital Account for such Fiscal Year.

        (c)    Special Allocations.    The following special allocations will be
made in the following order and priority before allocations of Profits and
Losses:

        (1)    Company Minimum Gain Chargeback.    If there is a net decrease in
Company Minimum Gain during any taxable year or other period for which
allocations are made, before any other allocation under this Agreement, each
Member will be specially allocated items of Company income and gain for that
period (and, if necessary, subsequent periods) in proportion to, and to the
extent of, an amount equal to such Member's share of the net decrease in Company
Minimum Gain during such year determined in accordance with Regulations
Section 1.704-2(g)(2). The items to be allocated will be determined in
accordance with Regulations Section 1.704-2(f)(6) and 1.704(2(j)(2). This
Section 9.3(c)(1) is intended to comply with the Company Minimum Gain chargeback
requirements of the Regulations, will be interpreted consistently with the
Regulations and will be subject to all exceptions provided therein.

        (2)    Member Nonrecourse Debt Minimum Gain
Chargeback.    Notwithstanding any other provision of this Section 9.3 (other
than Section 9.3(c)(1) hereof which shall be applied first), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain with respect to a Member
Nonrecourse Debt during any taxable year or other period for which allocations
are made, any Member with a share of such Member Nonrecourse Debt Minimum Gain
(determined under Regulations Section 1.704-2(i)(5) as of the beginning of the
year will be specially allocated items of Company income and gain for that
period (and, if necessary, subsequent periods) in an amount equal to such
Member's share of the net decrease in the Member Nonrecourse Debt Minimum Gain
during such year determined in accordance with Regulations
Section 1.704-2(i)(4). The items to be so allocated will be determined in
accordance with Regulations Section 1.704-2(i)(4) and Section 1.704-2(j)(2).
This Section 9.3(c)(2) is intended to comply with the Member Nonrecourse Debt
Minimum Gain chargeback requirements of the Regulations, will be interpreted
consistently with the Regulations and will be subject to all exceptions provided
therein.

        (3)    Qualified Income Offset.    A Member who unexpectedly receives
any adjustment, allocation or distribution described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) or (6) will be specially allocated items of Company
income and gain in an amount and manner sufficient to eliminate, to the extent
required by the Regulations, the Adjusted Capital Account Deficit of the Member,
if any, as quickly as possible. This Section 9.3(c) is intended to qualify and
be construed as a "qualified income offset" within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(d).

        (4)    Gross Income Allocation.    In the event any Member has a Capital
Account deficit at the end of any Fiscal Year which is in excess of the sum of
the amounts such Member is obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), such Member
shall be specially allocated items of Company income and gain in the amount of
such excess as quickly as possible, provided that an allocation pursuant to this
Section 9.3(c)(4) shall be made only if and to the extent that such Member would
have a Capital Account deficit in excess of such sum after all other allocations
provided for in this ARTICLE 9 have been made as if Section 9.3(c)(3) hereof and
this Section 9.3(c)(4) were not in the Agreement.

        (5)    Member Nonrecourse Deductions.    Notwithstanding anything to the
contrary in this Agreement, any Member Nonrecourse Deductions for any taxable
year or other period for which allocations are made will be allocated to the
Member who bears the economic risk of loss with respect to the Member
Nonrecourse Debt to which the Member Nonrecourse Deductions are attributable in
accordance with Regulations Section 1.704-2(i).

64

--------------------------------------------------------------------------------



        (6)    Nonrecourse Deductions.    Nonrecourse Deductions for any taxable
year or other period for which allocations are made will be allocated among the
Members in proportion to their respective Capital Sharing Ratios.

        (7)    Code Section 754 Adjustments.    To the extent an adjustment to
the adjusted tax basis of any Company asset under Code Section 734(b) or 743(b)
is required to be taken into account in determining Capital Accounts under
Regulations Section 1.704-1(b)(2)(iv)(m), the amount of the adjustment to the
Capital Accounts will be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis), and the
gain or loss will be specially allocated to the Members in a manner consistent
with the manner in which their Capital Accounts are required to be adjusted
under Regulations Section 1.704-1(b)(2)(iv)(m).

        (d)    Other Special Allocations.    After making the special
allocations in Section 9.3(c) hereof for the Fiscal Year, and prior to making
the allocations of Profits and Losses in Section 9.3(b) hereof for such Fiscal
Year, the following special allocations shall be made:

        (1)   If the Company has Profits for any Fiscal Year (determined prior
to giving effect to this Section 9.3(d), each Member whose Partially Adjusted
Capital Account is greater than its Target Capital Account for such Fiscal Year
shall be specially allocated items of Company deduction or loss for such Fiscal
Year equal to the difference between the Member's Target Capital Account and the
Member's Partially Adjusted Capital Account. In the event the Company has
insufficient items of deduction or loss for such Fiscal Year to satisfy the
previous sentence with respect to all such Members, the available items of
deduction or loss shall be divided among the Members in proportion to the
difference.

        (2)   If the Company has Losses for any Fiscal Year (determined prior to
giving effect to this Section 9.3(d)), each Member whose Target Capital Account
is greater than its Partially Adjusted Capital Account for such Fiscal Year
shall be specially allocated items of Company income or gain for such Fiscal
Year equal to the difference between the Member's Target Capital Account and the
Member's Partially Adjusted Capital Account. In the event the Company has
insufficient items of income or gain for such Fiscal Year to satisfy the
previous sentence with respect to all such Members, the available items of
income or gain shall be divided among the Members in proportion to the
difference.

        (3)   If the Company has neither Profits nor Losses for any Fiscal Year
(determined prior to giving effect to this Section 9.3(d)) and the balance of
any Member's Partially Adjusted Capital Account differs from the balance of its
Target Capital Account (after making the allocations required by Section 9.3(c)
hereof), then the Member with an excess or deficit balance, as the case may be,
shall be specially allocated items of Company deduction or loss or income or
gain, as the case may be, for such Fiscal Year (to the extent such items are
available) to eliminate the difference between its Partially Adjusted Capital
Account and its Target Capital Account.

        (4)   Notwithstanding anything to the contrary in this Section 9.3, no
Member shall be allocated any Losses or items in the nature of deduction or loss
pursuant to Section 9.3(b) hereof or this Section 9.3(d) to the extent that such
allocation would cause the Member to have an Adjusted Capital Account Deficit at
the end of such Fiscal Year. Allocations of Losses that would be made to a
Member but for this Section 9.3(d)(4) shall be made to the other Members to the
extent not inconsistent with this Section 9.3(d)(4).

        (5)   If, as part of a Liquidation Event, the Ramblewood Project is
distributed to the AIMCO Sub pursuant to either Section 12.12 hereof or
Section 13.7 hereof and, as a result, the Gross Asset Value of the Ramblewood
Project is adjusted immediately prior to such distribution to equal its gross
fair market value as provided in Section 9.2(c) hereof, then the Profits or
Losses allocated to AIMCO Sub under Section 9.3(b) hereof and Section 9.2(d)
hereof for the Fiscal Year in which

65

--------------------------------------------------------------------------------




the Ramblewood distribution occurs shall be deemed to consist first of any
Profits or Losses arising as a result of the adjustment of the book value of the
Ramblewood Project to its fair market value, and thereafter of other remaining
items of Profit and Loss. The preceding sentence shall apply only if the
Ramblewood Project is distributed to AIMCO Sub no earlier than the Fiscal Year
in which the Company sells the last of the Remaining Projects and makes a final
liquidating distribution to the Members of the sales proceeds, together with any
remaining assets, in complete liquidation of the Company.

        (e)    Tax Allocations; Code Section 704(c).    In accordance with Code
Section 704(c) and the related Regulations, income, gain, loss and deduction
with respect to any property contributed to the capital of the Company, solely
for tax purposes, will be allocated among the Members so as to take account of
any variation between the adjusted basis to the Company of the property for
federal income tax purposes and the initial Gross Asset Value of the property
(computed in accordance with Section 9.2 hereof). If the Gross Asset Value of
any Company asset is adjusted under Section 9.2(b) hereof, subsequent
allocations of income, gain, loss and deduction with respect to that asset will
take account of any variation between the adjusted basis of the asset for
federal income tax purposes and its Gross Asset Value in the same manner as
under Code Section 704(c) and the related Regulations. Any elections or other
decisions relating to allocations under this Section 9.3(e) hereof will be made
in any manner that the Members mutually agree reasonably reflect the purpose and
intention of this Agreement; provided, however, that (i) the Company shall be
required to use the traditional method with curatives under Regulations
Section 1.704-3(c) in accounting for the book-tax disparity with respect to all
properties contributed by the AIMCO Members to the Company other than the
Ramblewood Project, and (ii) shall use the traditional method under Regulations
Section 1.704-3(b) for accounting for the book-tax disparity with respect to the
Ramblewood Project. Allocations under this Section 9.3(e) are solely for
purposes of federal, state and local taxes and will not affect, or in any way be
taken into account in computing, any Member's Capital Account or share of
Profits, Losses or other items or distributions under any provision of this
Agreement.

        (f)    Members shall be bound by the provisions of this Section 9.3 in
reporting their shares of Company income and loss for income tax purposes.

        Section 9.4    Tax Returns.    The Manager will cause the Auditor, at
the Company's expense, to prepare all federal, state and local tax returns for
each year for which the returns are required to be filed for the Company and all
Subsidiaries, including making the allocations required under ARTICLE 9 hereof.
The Manager will use its reasonable efforts to cause returns for a Fiscal Year
to be furnished to each Member for its review and approval within fifty
(50) days following the end of that Fiscal Year and to cause the approved
returns to be finalized and filed within sixty (60) days following the end of
that Fiscal Year. In any event, if returns for a Fiscal Year are not furnished
to each Member for its review and approval within sixty (60) days following the
end of that Fiscal Year, then the Manager will cause a good faith estimate of
all relevant tax information to be delivered to each Member within such sixty
(60) day period. The Manager will file or cause to be filed with the appropriate
taxing authorities requests for extensions of time for filing of tax returns to
the extent required to be in compliance with any statute or regulation governing
the timely filing of returns. The Manager will also cause the Auditor to provide
to each Member, at the time the quarterly financial statements are required to
be delivered pursuant to Section 5.1(d) hereof, an estimate of each Member's
share of all items of income, gain, loss, deduction and credit of the Company
for federal income tax purposes for the calendar quarter just completed and for
the Fiscal Year to date.

        Section 9.5    Tax Elections.    The following elections shall be made
on the appropriate returns of the Company:

        (a)   to adopt the calendar year as the Company's Fiscal Year;

66

--------------------------------------------------------------------------------

        (b)   to adopt the accrual method of accounting and to keep the
Company's books and records on the income-tax method;

        (c)   if there is a distribution of Company property as described in
Section 734 of the Code or if there is a transfer of a Company interest as
described in Section 743 of the Code, upon written request of any Member, to
elect, pursuant to Section 754 of the Code, to adjust the basis of Company
properties;

        (d)   to amortize the organizational expenses of the Company ratably
over a period of sixty (60) months as permitted by Section 709(b) of the Code;
and

        (e)   pursuant to Section 6231(a)(1)(B)(ii) of the Code, to have
Section 6231(a)(1)(B)(i) of the Code not apply (thereby allowing Sections 6221
through 6234 of the Code to apply to the Company).

No election shall be made by the Company or any Member to be excluded from the
application of the provisions of subchapter K of chapter 1 of subtitle A of the
Code or any similar provisions of applicable state laws.

        Section 9.6    Tax Matters Member.    The Member serving as Manager
shall be the "tax matters partner" of the Company pursuant to Section 6231(a)(7)
of the Code; provided, however, if Investor has removed the AIMCO Managing
Member as the initial Manager and appointed a non-Member Manager, then Investor
shall be the "tax matters partner" of the Company pursuant to Section 6231(a)(7)
of the Code. As tax matters partner, such Member shall take such action as may
be necessary to cause each other Member to become a "notice partner" within the
meaning of Section 6223 of the Code. Such Member shall inform each other Member
of all significant matters that may come to its attention in its capacity as tax
matters partner by giving notice thereof within ten (10) days after becoming
aware thereof and, within such time, shall forward to each other Member copies
of all significant written communications it may receive in such capacity. Such
Member shall not take any action contemplated by Sections 6222 through 6232 of
the Code without the consent of Investor. This provision is not intended to
authorize such Member to take any action left to the determination of an
individual Member under Sections 6222 through 6232 of the Code.

        Section 9.7    Allocations on Transfer of Interests.    All items of
income, gain, loss, deduction, and credit allocable to any interest in the
Company that may have been transferred shall be allocated between the transferor
and the transferee based upon that portion of the Fiscal Year during which each
was recognized as owning such interest, without regard to the results of Company
operations during any particular portion of such Fiscal Year and without regard
to whether cash distributions were made to the transferee or the transferee
during such Fiscal Year; however, such allocation shall be made in accordance
with a method permissible under Section 706 of the Code and the Regulations
thereunder.

        Section 9.8    Maintenance of Indebtedness.    

        (a)    Maintenance of Indebtedness.    The Company acquired its interest
in the Ramblewood Project subject to indebtedness (the "Existing Ramblewood
Debt") with a principal balance equal to the amount of the outstanding principal
balance of the Ramblewood mortgage loan as of the date of the contribution of
the Ramblewood Project to the Company. The Company shall cause to remain
outstanding, without prepayment or other reduction, the Existing Ramblewood Debt
(or any Replacement Debt (as defined below)) with a principal balance in an
amount not less than $34,399,573.00, being the amount of the outstanding
principal balance as of the date of contribution of the Ramblewood Project to
the Company (as such Existing Ramblewood Debt may have been refinanced pursuant
to the terms hereof). The Company shall report the Existing Ramblewood Debt as
(A) non-recourse debt for purposes of Section 704 and 752 of the Code, and
(B) either as (i) qualified non-recourse financing for purposes of Section 465
of the Code or (ii) indebtedness that is not subject

67

--------------------------------------------------------------------------------


to the at-risk rules under Section 465 of the Code due to grandfathered
treatment, except to the extent that a final determination (within the meaning
of Section 1313(a) of the Code) holds otherwise.

        (b)    Exceptions.    Notwithstanding the foregoing of this
Section 9.8(a), this Section 9.8(b) shall not apply to the extent of:

        (1)   scheduled principal payments (but not prepayments) made in
accordance with the requirements of the Existing Ramblewood Debt or any
Replacement Debt (as defined below) satisfying the requirements of
Section 9.8(c) hereof;

        (2)   payments of principal made in connection with the refinancing of
the Existing Ramblewood Debt or any Replacement Debt satisfying the requirements
of Section 9.8(c) hereof; provided, however, that after giving effect to the
refinancing, the Company would be in compliance with the terms of Section 9.8(c)
hereof (after taking into account principal payments made pursuant to
Section 9.8(b)(1) hereof); and

        (3)   any payment of principal made (or deemed to be made) in connection
with the condemnation or casualty of all or any portion of the Ramblewood
Project; provided, however, that in the event of a condemnation or casualty, the
Company shall use its reasonable good faith efforts to acquire replacement
property or take such other action such that, under the tax law existing at such
time, recognition of gain by the AIMCO Sub is reduced or avoided.

        (c)    Refinancing of Indebtedness.    The Company may refinance the
Existing Ramblewood Debt or any Replacement Debt with new debt (the "Replacement
Debt") which (1) is secured by the Ramblewood Project, (2) (after considering
amortization from the date of the contribution of the Ramblewood Project to the
Company on the loan to be refinanced) would not provide for amortization at a
rate in excess of the amortization that would result from a twenty (20) year
fully amortizing conventional mortgage loan, (3) is non-recourse debt for
purposes of Section 704 and 752 of the Code and qualified non-recourse financing
for purposes of Section 465 of the Code and (4) is approved by the Members.

        Section 9.9    REIT Compliance Restrictions.    

        (a)   So long as the AIMCO REIT owns, directly or indirectly, any
membership interest in the Company, then, notwithstanding any other provision of
this Agreement other than Section 9.9(b)) hereof, and unless the AIMCO Members
consent otherwise:

        (1)   any services that would in the reasonable judgment of the AIMCO
Members (as notified in writing by the AIMCO Members to the Manager) otherwise
cause any rents from a Project to be "impermissible tenant service income" and
thus excluded from treatment as rents from real property pursuant to
Section 856(d)(2)(C) of the Code shall, subject to the limitation in
Section 4.12(d)(3) hereof, be provided by either (1) an independent contractor
(as described in Section 856(d)(3) of the Code) from whom none of the Company,
the AIMCO Members or the AIMCO REIT derive or receive any income or (2) a
taxable REIT subsidiary of the AIMCO REIT as described in Section 856(l) of the
Code;

        (2)   except for a taxable REIT subsidiary of the AIMCO REIT, the
Company shall not acquire after the date hereof directly or indirectly or by
attribution (in accordance with attribution rules referred to in
Section 856(d)(5) of the Code), in the aggregate more than ten percent (10%) of
the total value of all classes of stock or more than ten percent (10%) of the
total voting power (or, with respect to any such Person which is not a
corporation, an interest of ten percent (10%) or more in the assets or net
profits of such Person) of a lessee or sublessee of all or any part of a Project
or of any other asset of the Company except in each case with the specific
written approval of the AIMCO Members, which shall not be unreasonably withheld;

68

--------------------------------------------------------------------------------




        (3)   except for securities of a taxable REIT subsidiary of the AIMCO
REIT, the Company shall not own or acquire, directly or indirectly or by
attribution, securities representing more than 10% of the total value or the
total voting power of the outstanding securities of any issuer or own any other
asset (including a security) which would cause the AIMCO REIT to fail the asset
test of Section 856(c)(4)(B) of the Code;

        (4)   the Company shall not engage in any prohibited transaction within
the meaning of Section 857(b)(6) of the Code; and

        (5)   all leases at each Project shall provide for rents that qualify as
"rents from real property" within the meaning of Section 856(d) of the Code with
respect to the AIMCO REIT;

        (b)   Notwithstanding anything to the contrary in Section 9.9(a) hereof,
during the period that the Property Manager under a Property Management
Agreement is the AIMCO Managing Member, AIMCO OP or a Controlled Affiliate of
AIMCO OP:

        (1)   the Property Manager, at the discretion of the AIMCO Members, need
not be an independent contractor (as described in Section 856(d)(3) of the Code)
with respect to the AIMCO REIT; and

        (2)   at the discretion of the AIMCO Members, rents from a Project
attributable to the lease of space to the Property Manager or a Controlled
Affiliate of AIMCO OP need not be rents from real property within the meaning of
Section 856(d) of the Code.

        (c)   If at any time, or from time to time, the Company receives from
the AIMCO Members written advice of nationally recognized tax counsel indicating
that (i) there have been material changes in the provisions or interpretations
of Section 856 through and including Section 860 of the Code and (ii) as a
result thereof and in order to protect AIMCO REIT's status as a real estate
investment trust, corresponding changes need to be made to this Section of the
Agreement, then the Company shall, with the prior review and consent of
Investor, adopt such recommended changes to this Section of the Agreement (but
only to the extent required to protect AIMCO REIT's status as a real estate
investment trust and only to the extent such changes do not materially alter the
economic arrangement among the Members as evidenced herein). In addition, at any
time during which the Property Manager with respect to a Project is not the
AIMCO Managing Member, AIMCO OP or a Controlled Affiliate of AIMCO OP, the
Manager, at the request of the AIMCO Members and no more frequently than
quarterly, shall forward to the Property Manager of such Project property
questionnaires prepared by AIMCO REIT and reasonably acceptable to the Managing
Member that are relevant to the determination of whether any income generated by
such Project would violate the terms of paragraph (a) of this Section of the
Agreement. The Manager shall use its commercially reasonable efforts to insure
that such questionnaires are completed and returned to the AIMCO Members within
sixty (60) calendar days after such questionnaires are received by the Property
Manager. All costs and expenses incurred by AIMCO Members in securing the
written advice of counsel referred to above and by the Company in connection
with the negotiation, execution and delivery of any changes to this Section
shall be the sole responsibility of the AIMCO Members.

        (d)   Notwithstanding anything to the contrary in this Agreement,
nothing contained in this Section 9.9 shall prohibit the transfers of any
property or interest therein, including, without limitation, Projects,
Membership Interests, or Subsidiary Interests, in accordance with any of ARTICLE
3 hereof, ARTICLE 12 hereof, or ARTICLE 13 hereof.

69

--------------------------------------------------------------------------------



ARTICLE 10
WITHDRAWAL, DISSOLUTION, LIQUIDATION, AND TERMINATION


        Section 10.1    Dissolution, Liquidation, and Termination
Generally.    The Company shall be dissolved upon the first to occur of any of
the following:

        (a)   A sale or other disposition of all of the Company's and its
Subsidiaries' Projects and the receipt, in cash, of all consideration therefor
(unless otherwise determined by the Members);

        (b)   The determination of the Members to dissolve the Company; or

        (c)   The occurrence of any event which, as a matter of law, requires
that the Company be dissolved.

        Section 10.2    Liquidation and Termination.    Upon dissolution of the
Company, the Manager shall act as liquidator or may appoint one or more other
Persons as liquidator; however, if the Company is dissolved because of an event
occurring with respect to the Manager, the liquidator shall be one or more
Persons selected in writing by the Member not Affiliated with the Manager. The
liquidator shall proceed diligently to wind up the affairs of the Company and
make final distributions as provided herein. The costs of liquidation shall be a
Company expense. Until final distribution, the liquidator shall continue to
operate the Company properties with all of the power and authority of the
Manager hereunder. The steps to be accomplished by the liquidator are as
follows:

        (a)   as promptly as possible after dissolution and again after final
liquidation, the liquidator shall cause a proper accounting to be made by the
Auditor of the Company's assets, liabilities, and operations through the last
day of the calendar month in which the dissolution shall occur or the final
liquidation shall be completed, as applicable;

        (b)   the liquidator shall pay all of the debts and liabilities of the
Company (including Default Loans and Shortfall Loans, if any) or otherwise make
adequate provision therefor (including the establishment of a cash escrow fund
for contingent liabilities in such amount and for such term as the liquidator
may reasonably determine); and

        (c)   all remaining assets of the Company shall be distributed to the
Members in accordance with the provisions of ARTICLE 8 hereof.

        Section 10.3    Deficit Capital Accounts.    No Member shall be required
to pay to the Company, to any other Member or to any third party any deficit
balance which may exist from time to time in the Member's Capital Account.

        Section 10.4    Cancellation of Certificate.    On completion of the
distribution of Company assets, the Manager (or such other person as the Act may
require or permit) shall file a Certificate of Cancellation with the Secretary
of State of the State of Delaware, cancel any other filings made pursuant to
ARTICLE 2 hereof, and take such other actions as may be necessary to terminate
the existence of the Company.


ARTICLE 11
MISCELLANEOUS PROVISIONS


        Section 11.1    Notices.    All notices provided for or permitted to be
given pursuant to this Agreement must be in writing and shall be sent to or made
at the addresses set forth on the signature pages hereto. Any notice given
hereunder shall be effective (a) if given by mail, three (3) Business Days after
depositing the same in the United States mail addressed to the party to be
notified, postpaid and certified with return receipt requested, (b) if sent by
express mail or overnight delivery, one (1) Business Day after such notice is
sent, postage prepaid, (c) if sent by hand courier service, the day that such
notice is delivered, (d) if sent by facsimile, at the time that such
communication is

70

--------------------------------------------------------------------------------

transmitted and the appropriate confirmation is received by the sender, or
(e) if given by other means, when such notice is actually delivered to such
party; provided, however, that no notices hereunder shall be given by e-mail
alone. By giving written notice thereof, each Member shall have the right from
time to time to change its address pursuant hereto. Copies of all such notices
shall be sent to each Member at its respective address maintained with the
Company.

        Section 11.2    Governing Law.    This Agreement and the obligations of
the Members hereunder shall be construed and enforced in accordance with the
laws of the State of Delaware, excluding any conflicts of law rule or principle
which might refer such construction to the laws of another state or country.

        Section 11.3    Entireties; Amendments.    This Agreement and its
exhibits constitute the entire agreement among the Members relative to the
formation of the Company. Except as otherwise provided herein, no amendments to
this Agreement shall be binding upon any Member unless set forth in a document
duly executed by such Member.

        Section 11.4    Waiver.    No consent or waiver, express or implied, by
any Member of any breach or default by any other Member in the performance by
the other Member of its obligations hereunder shall be deemed or construed to be
a consent or waiver to or of any other breach or default in the performance by
such other Member of the same or any other obligation hereunder. Failure on the
part of any Member to complain of any act or to declare any other Member in
default, irrespective of how long such failure continues, shall not constitute a
waiver of rights hereunder.

        Section 11.5    Severability.    If any provision of this Agreement or
the application thereof to any Person or circumstances shall be invalid or
unenforceable to any extent, and such invalidity or unenforceability does not
destroy the basis of the bargain between the parties, then the remainder of this
Agreement and the application of such provisions to other Persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

        Section 11.6    Ownership of Property and Right of Partition.    A
Member's interest in the Company shall be personal property for all purposes. No
Member shall have any right to partition the property or other assets owned by
the Company or the Subsidiaries.

        Section 11.7    Captions, References.    Pronouns, wherever used herein,
and of whatever gender, shall include natural persons and corporations and
associations of every kind and character, and the singular shall include the
plural wherever and as often as may be appropriate. Article and Section headings
are for convenience of reference and shall not affect the construction or
interpretation of this Agreement. Whenever the terms "hereof", "hereby",
"herein", or words of similar import are used in this Agreement they shall be
construed as referring to this Agreement in its entirety rather than to a
particular Section or provision, unless the context specifically indicates to
the contrary. Whenever the words "include" and "including" are used herein, they
shall be construed to mean "including, without limitation". Any reference to a
particular "Article" or a "Section" shall be construed as referring to the
indicated Article or Section of this Agreement unless the context indicates to
the contrary.

        Section 11.8    Involvement of Members in Certain Proceedings.    Should
any Member become involved in legal proceedings unrelated to the Company's
business in which the Company is required to provide books, records, an
accounting, or other information, then such Member shall indemnify the Company
from all expenses incurred in conjunction therewith.

        Section 11.9    Interest.    No amount charged as interest on loans
hereunder shall exceed the maximum rate from time to time allowed by applicable
law.

        Section 11.10    Right to Take Action.    A Member may take action on
behalf of the Company as provided in Section 4.2(a) hereof, Section 4.8(c)
hereof, Section 4.11(b) hereof, and Section 6.7 hereof.

71

--------------------------------------------------------------------------------


        Section 11.11    Cumulative Remedies.    The rights and remedies granted
to the Members are in addition to any other rights and remedies granted or
available to the Members at law or in equity by reason of the default of the
other Member, all of which rights and remedies are specifically reserved by the
Members, and failure to exercise any one of the rights and remedies herein
provided shall not constitute a waiver thereof, nor, shall the exercise of any
of the rights and remedies hereby provided prevent the subsequent or concurrent
resort to any other right or remedy; provided, however, that notwithstanding the
foregoing of this Section 11.11, (i) the sole and exclusive remedies for a
breach or default under certain sections of this Agreement are as set forth
below:

Breach or Default Under Section:


--------------------------------------------------------------------------------

  Sole and Exclusive Remedy Is Detailed in Section(s):


--------------------------------------------------------------------------------

Section 3.2(b)   Section 3.2(d)
Section 6.4(c) (failure to make a Shortfall Loan)
 
Section 6.4(e) (Default Loan by Investor)
Section 6.4(e) (Shortfall Loan Default)
 
Section 6.4(f) (Default Loan by Investor) and Section 6.4(g)
ARTICLE 12 (default in obligation to buy)
 
Section 12.3
Section 13.1(b)(1) and Section 13.1(b)(2) (failure to make required sales
only—it being acknowledged that there is no exclusive remedy for the failure to
make RSD payments)
 
Section 13.1(c) (make RSD payments)

and (ii) no Member shall be entitled to seek or obtain consequential or punitive
damages for any breach of this Agreement by the other Members.

        Section 11.12    Jurisdiction.    

        (a)   Each Member hereby (i) submits to personal jurisdiction in the
State of Delaware for the enforcement of this Agreement and (ii) waives any and
all personal rights under the law of any state or country to object to
jurisdiction within the State of Delaware for the purposes of litigation to
enforce this Agreement.

        (b)   In the event that any such litigation is commenced, each Member
agrees that service of process may be made and personal jurisdiction over such
party may be obtained by the serving of a copy of the summons and complaint upon
such party's appointed agent for service of process in the State of Delaware. As
of the Effective Date, the names and addresses of the appointed agents for
service of process for each Member are as follows: (i) with respect to the AIMCO
Members, Corporation Service Company, 2711 Centerville Road, Suite 400,
Wilmington, Delaware 19805; and with respect to Investor, Corporation Trust
Company, Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle
County, Delaware 19801. Upon thirty (30) calendar days' prior written notice to
the other Member, a Member may change its appointed agent if the replacement
agent is located in the State of Delaware. In the event of a Transfer which is
permitted under this Agreement, the transferee shall, at the time of its
admission as a Member, designate an agent for service of process within the
State of Delaware as contemplated by this Section 11.12.

        (c)   Nothing contained herein, however, shall prevent a Member from
bringing any action or exercising any rights against any other Member within any
other state. Initiating such proceedings shall in no event constitute a waiver
of the agreement contained herein that the law of the State of Delaware shall
govern the rights and obligations of the parties hereunder or the submission
herein made by each Member to personal jurisdiction within the State of
Delaware. The aforesaid means of obtaining personal jurisdiction and perfecting
service of process are not intended to be exclusive, but are cumulative in
addition to all other means of obtaining personal jurisdiction and perfecting
service of process now or hereafter provided by the laws of the State of
Delaware.

72

--------------------------------------------------------------------------------


        Section 11.13    Arbitration.    

        (a)   Any controversy, claim, or dispute arising out of or relating to
the Company or any Subsidiary under this Agreement, including, without
limitation, any alleged breach or threatened breach of the provisions contained
in this Agreement, any determination as to whether a Removal Event has occurred
and, if so, the amount of any losses, costs, expenses, liabilities or damages
arising as a result thereof, will, upon demand of a party to the controversy,
claim, or dispute, be resolved by arbitration held in New York, New York, and
administered by the AAA in accordance with the Commercial Arbitration Rules of
the AAA and, to the maximum extent applicable, pursuant to the Federal
Arbitration Act, 9 U.S.C. 1 et seq.; provided, however, the following matters
shall not be subject to arbitration hereunder: (i) any Major Disputes, (ii) the
approval or consent by a Member, or the failure by a Member to approve or
consent, to a matter over which it has a consent or approval rights, or
(iii) any determination of whether a Cause event has occurred under clauses
(a) or (e) of its definition; provided further, however, that if the Purchase
Price is subject to arbitration hereunder, then such determination shall be made
pursuant to Section 11.13(b) hereof. An award rendered in any such proceeding
shall be final, binding, and non-appealable, and judgment thereon may be entered
in any court having competent jurisdiction. With respect to a controversy, claim
or dispute in which the claim or amount in controversy does not exceed $100,000,
a single arbitrator will be impaneled, who will have authority to render a
maximum award of $100,000, including all damages of any kind and costs, fees,
interest and the like. With respect to a controversy, claim or dispute in which
the claim or amount in controversy exceeds $100,000, the dispute will be decided
by a majority vote of three arbitrators. Subject to the limitations contained in
this Agreement, the arbitrators may grant any remedy or relief they deem just
and equitable, including any provisional and injunctive remedies available at
law or in equity (in which case the party receiving such relief may apply to the
court of competent jurisdiction for enforcement of such provisional or
injunctive order, without prejudice to the continued arbitration of the matter);
provided, however, that the AAA may, upon the demand of any party to the
controversy, claim, or dispute, administratively appoint a single "provisional
relief" arbitrator on an expedited basis to consider any request for, and grant,
such provisional or injunctive remedy; and provided further, that the
arbitrators shall award reasonable attorneys' fees and expenses to the
prevailing party. The arbitrators will resolve all disputes in accordance with
the laws of the State of Delaware. The arbitrators will be knowledgeable in the
subject matter of the dispute. The arbitrators will make specific, written
findings of fact and conclusions of law. The arbitrators' findings of fact will
be binding on all parties and will not be subject to further review.

        (b)   In the case of an arbitration for determining the Purchase Price
under ARTICLE 12 hereof or Section 13.1(b) hereof, Investor and the AIMCO
Managing Member shall first negotiate in good faith to agree upon the Purchase
Price for a period of fifteen (15) Business Days. If Investor and the AIMCO
Managing Member are unable to agree upon a Purchase Price within such period,
then such Purchase Price may be determined, at the request of either Investor or
the AIMCO Managing Member, by three (3) independent appraisers, each of whom
shall be members of the American Institute of Real Estate Appraisers or the
National Association of Realtors, one approved by Investor, one approved by the
AIMCO Managing Member (such appraisers to be approved within ten (10) Business
Days after request), and the third appraiser to be appointed by the other two
appraisers within ten (10) Business Days after the appointment of the second
appraiser. If one of the first two appraisers is not appointed timely, then the
timely-appointed appraiser shall select the second appraiser, and if the first
two appraisers cannot agree upon the third appraiser, then a senior official in
the American Arbitration Association office in New York, New York (or such other
office as agreed to by the Members) who has at least ten (10) years experience
in commercial real estate shall select the third appraiser. The Project's
Purchase Price shall be the average of the good faith valuation of the three
appraisers, which each appraiser shall determine within ten (10) Business Days
of the last appraiser's appointment; however if any appraiser's valuation
deviates more than ten percent (10%) from the average of the other two
appraisers' valuations, then an "Appraiser Deadlock" shall be deemed

73

--------------------------------------------------------------------------------


to have occurred and Investor and the AIMCO Managing Member shall, for a period
of ten (10) Business Days, negotiate in good faith to agree upon the Purchase
Price, and if Investor and the AIMCO Managing Member cannot so agree upon a
Purchase Price, then at the request of either Investor or the AIMCO Managing
Member, the Purchase Price will be determined by three (3) new appraisers using
the foregoing procedure. If three (3) new appraisers' valuations result in an
Appraiser Deadlock, then such Appraiser Deadlock shall be deemed to be a Major
Dispute.

        Section 11.14    Facsimile as Writing.    The parties expressly
acknowledge and agree that, notwithstanding any statutory or decisional law to
the contrary, the printed product of a facsimile transmittal shall be deemed to
be "written" and a "writing" for all purposes of this Agreement.

        Section 11.15    Counterpart Execution.    This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which together shall constitute one and the same agreement, and the
signature of any party to any counterpart of this Agreement may be appended to
any other counterpart of this Agreement. To facilitate the execution and
delivery of this Agreement by the parties hereto, this Agreement may be executed
and delivered by facsimile (telecopier) and any original signatures that are
initially delivered by facsimile shall be physically delivered with reasonable
promptness thereafter.


ARTICLE 12
BUY-SELL OPTION


        Section 12.1    Exercise.    At any time after the earliest to occur or
exist of:

        (a)    Company Major Dispute.    At any time within one hundred eighty
(180) days after a Major Dispute with respect to the Company and not a specific
Project or Projects, in which case either Investor or the AIMCO Managing Member
may be an initiating party with respect to all Projects;

        (b)    Project Major Dispute.    At any time within one hundred eighty
(180) days after a Major Dispute with respect to a specific Project or Projects
occurs or exists, in which case either Investor or the AIMCO Managing Member may
be the initiating party with respect only to such Project or Projects;

        (c)    Removal Event.    At any time within one hundred eighty
(180) days after the occurrence and during the continuance of a Removal Event,
in which case only Investor may be the initiating party with respect to all
Projects;

        (d)    Removal of Manager.    At any time after AIMCO Managing Member is
removed as the Manager, in which case (x) during the first (1st) one hundred
eighty (180) day period after such removal, only Investor may be the initiating
party, and (y) thereafter, either Investor or the AIMCO Managing Member may be
the initiating party, with respect to all of the Projects, unless an Affiliate
of AIMCO REIT, AIMCO OP or any AIMCO Member has been reappointed or reinstated
by Investor as the Manager;

        (e)    Unpermitted Transfer.    At any time within one hundred eighty
(180) days after an Unpermitted Transfer, in which case only the Member to which
the Unpermitted Transfer does not pertain may be the initiating party with
respect to all Projects;

        (f)    AIMCO REIT Change in Control or AIMCO OP LP Transfer Event.    At
any time after a Change in Control of the AIMCO REIT or an AIMCO OP LP Transfer
Event occurs, in which case (x) during the first (1st) year thereafter, only
Investor may be the initiating party, and (y) thereafter, either Investor or
AIMCO Managing Member may be the initiating party, with respect to all of the
Projects;

74

--------------------------------------------------------------------------------






        (g)    Shortfall Loan Default.    At any time after the occurrence and
during the continuance of a Shortfall Loan Default, in which case only Investor
may be the initiating party with respect to one or more of the Projects;

        (h)    Project Shortfall Event.    At any time during the calendar year
immediately succeeding any calendar year in which a Project Shortfall Event has
occurred at a Project, in which case either Investor or the AIMCO Managing
Member may be the initiating party with respect only to such Project;

        (i)    Property Level Default-Project.    At any time within one hundred
eighty (180) days after a Property Level Default, including, without limitation,
a Performance Test Default, exists with respect to a Project, in which case
Investor may be the initiating party with respect only to such Project, except
if the Property Level Default is due to a Performance Test Default which
occurred due to no default or breach by AIMCO REIT, AIMCO OP, any AIMCO Member
or any of their respective Affiliates, then in such case either Investor or the
AIMCO Managing Member may be the initiating party with respect to such Project;

        (j)    Property Level Default-Threshold Default.    At any time within
one hundred eighty (180) days after Property Level Defaults, including, without
limitation, any Performance Test Defaults, exist with respect to Projects
representing more than three percent (3%) of the Net Project Value of all
then-owned Projects, in which case only Investor may be the initiating party
with respect to all Projects, except if the Property Level Defaults are due only
to a Performance Test Default which occurred due to no default or breach by
AIMCO REIT, AIMCO OP, any AIMCO Member or any of their respective Affiliates,
then in such case either Investor or the AIMCO Managing Member may be the
initiating party with respect to such Project;

        (k)    Company Cash on Cash Return.    At any time within one (1) year
after an eight and one-half percent (8.5%) aggregate Cash on Cash Return for the
Company is not achieved for any Fiscal Year quarter, in which case either
Investor or the AIMCO Managing Member may be the initiating party with respect
to all Projects;

        (l)    Project Operating Budget Overrun.    At any time within one
hundred eighty (180) days after a Project Operating Budget Overrun exists, in
which case only Investor may be the initiating party with respect only to such
Project;

        (m)    Moral Turpitude Event.    At any time after a Moral Turpitude
Event with respect to any AIMCO Individual occurs, in which case only Investor
may be the initiating party with respect to all of the Projects;

        (n)    Failure to Sell the Portfolio.    Failure to sell the portfolio
of Projects pursuant to Section 13.3(e) hereof, in which case either Investor or
the AIMCO Managing Member may be the initiating party with respect to all
Projects;

        (o)    Minimum Purchase Price.    At any time within fifteen (15) days
after the Purchase Price under Section 13.2(b) hereof is determined to be the
Minimum Purchase Price, in which case either Investor or AIMCO Managing Member
may be the initiating party with respect only to such Project (it being
acknowledged that the purchase price under this ARTICLE 12 will be determined
without regard to the Minimum Purchase Price);

        (p)    Mutual Agreement.    Upon the agreement of Investor or AIMCO
Managing Member, in which case either Investor and AIMCO Managing Member may be
the initiating party with respect to any or all Projects;

        (q)    Investor Breach.    Except as set forth in Section 11.11 hereof,
at any time within one hundred eighty (180) days after Investor's breach of any
representation, warranty or covenant under this Agreement which breach, when
taken together with all other breaches of Investor, has

75

--------------------------------------------------------------------------------




or is reasonably anticipated to have a Material Adverse Effect on the Company,
one or more Subsidiaries or Projects or the AIMCO Members, and if such breach is
not cured (x) in the case of a monetary default, within ten (10) Business Days
after written notice by the AIMCO Members to Investor; or (y) in the case of a
non-monetary default, within thirty (30) days after written notice by the AIMCO
Members to Investor; provided, however, that if such non-monetary default cannot
be cured within such thirty (30) day period and Investor is diligently and in
good faith pursuing such cure, then instead of such thirty (30) day period
Investor shall have a reasonable period of time to cure such breach not to
exceed ninety (90) days, in which case only the AIMCO Managing Member may be the
initiating party with respect to all Projects;

        (r)    Section 4.16(e) Breach.    At any time within one hundred eighty
(180) days after a Section 4.16(e) Breach and if such Section 4.16(e) Breach is
not cured within thirty (30) days after written notice thereof by Investor to
the AIMCO Members, in which case only Investor may be the initiating party with
respect to the Project in question or all Projects, as applicable;

then the Member permitted to be the initiating party under this Section 12.1
(the "Offeror"), may exercise its right to initiate the provisions of this
ARTICLE 12 (the "Buy-Sell Option") by giving notice (the "Initiating Notice") to
the other Member (the "Offeree") setting forth a statement of intent to invoke
its rights under this ARTICLE 12 and stating the aggregate dollar amount
(subject to the last sentence of Section 12.12(c) hereof, the "Valuation
Amount") which the Offeror would be willing to pay in cash to the seller as of
the Buy-Sell Closing Date (defined below) for the Project or Projects that are
subject to such Buy-Sell Option assuming that (i) the acquirer assumes all
Mortgage Loans secured by such Project or Projects, and (ii) no Capital
Contributions are made or Capital Proceeds distributed between the date of the
Initiating Notice and the Buy-Sell Closing Date regarding such Project or
Projects. None of the AIMCO Members may exercise their right to initiate the
Buy-Sell Option within one hundred eighty (180) days after receiving written
notice of the occurrence, and during the continuance, of a Removal Event;
provided, however, that should an arbitration proceeding commence with respect
to whether or not a Removal Event has occurred, then none of the AIMCO Members
may exercise its right to initiate a Buy-Sell Option during the pendency of such
arbitration and, if the resolution of such proceeding is that a Removal Event
has occurred, until one hundred eighty (180) days after such resolution. After
receipt of an Initiating Notice, the Offeree shall have the right, exercisable
within sixty (60) days thereafter, to elect by giving written notice of its
election (the "Electing Notice") to the Offeror:

        (1)   to purchase the applicable Project or Projects from the applicable
Subsidiary for an amount equal to the Valuation Amount on the Buy-Sell Closing
Date, or

        (2)   to cause the Subsidiary that owns such Project or Projects to sell
to the Offeror the applicable Project or Projects for an amount equal to the
Valuation Amount on the Buy-Sell Closing Date.

If the Offeree does not deliver an Electing Notice within said period, then the
Offeree shall be deemed to have elected on the last day of such period to cause
the Subsidiary to sell the applicable Project or Projects to the Offeror. Within
three (3) Business Days after an election has been made under this Section 12.1
(whether deemed or otherwise) the acquiring Member shall deposit with Stewart
Title Guaranty Company or its successor, as escrow agent, an earnest money
deposit in an amount equal to five percent (5%) of the Valuation Amount, which
deposit will be applied to the purchase price at closing. The acquiring Member
may assign its right to acquire the applicable Project or Projects to another
party designated by the acquiring Member only contemporaneously with the closing
under this ARTICLE 12 and so long as the acquiring Member remains liable for
such purchase. If (A) one or more Subsidiaries own all of the Projects subject
to the Buy-Sell Option and no other Projects or interests in other Subsidiaries
and (B) the Company owns, directly or indirectly, all of the ownership interests
in such Subsidiaries, then, in lieu of purchasing such Projects, the acquiring
Member may elect

76

--------------------------------------------------------------------------------

to purchase from the Company all of the interests then owned by the Company in
such Subsidiaries, and immediately prior to such purchase either all cash on
hand of such Subsidiaries (other than reserves required by Mortgage Loan
lenders) shall be distributed to the Company, or an amount equal to all such
cash shall be added to the purchase price therefor. Notwithstanding anything to
the contrary in this ARTICLE 12, for purposes of this ARTICLE 12 the AIMCO
Members shall be deemed to constitute a single Member, and the AIMCO Managing
Member shall make all decisions on behalf of such Member

        Section 12.2    Closing.    

        (a)   The closing pursuant to this ARTICLE 12 shall occur through an
escrow with the escrow agent, whereby the acquiring Member, the Company, the
applicable Subsidiary and their attorneys need not be physically present at the
Closing and may deliver documents by overnight air courier or other means, on a
mutually acceptable date (the "Buy-Sell Closing Date") not later than one
hundred fifty (150) days after the Initiating Notice. The acquiring Member
shall, at its sole discretion at the closing, either (a) pay in full all
Mortgage Loans relating to the Project(s) which are the subject of the Buy-Sell
Option (the "Loan Payoff"), or (b) assume all of the Company's and/or the
applicable Subsidiary's obligations under all Mortgage Loans relating to the
Project(s) and take title to the Project(s) subject to such Mortgage Loans, and
use reasonable efforts to obtain from the applicable Mortgage Loan lender(s) a
release of the Company, the Manager, all AIMCO Members and their Affiliates, and
the applicable Subsidiary from all obligations (and any related guarantees or
letters of credit) under the Mortgage Loans from and after the Buy-Sell Closing
Date (the "Loan Assumption"). At the closing, the acquiring Member shall pay to
the Company, or the applicable Subsidiary, the Valuation Amount in cash and pay
for any and all transfer or similar taxes, recording fees, title insurance
premiums or fees, escrow fees and any other closing costs in connection with
such transfer, subject to other customary prorations. If (w) Investor or its
Affiliate is the acquiring Member at the closing, (x) Investor arranges for a
property manager suitable to the Mortgage Loan lender to manage the Project(s)
from and after the Closing, (y) a Mortgage Loan lender does not waive any and
all fees due in connection with the assumption of such Mortgage Loan(s)
(collectively, the "Mortgage Loan Assumption Fees"), and (z) Investor elects the
Loan Assumption, then the AIMCO Members shall pay all Mortgage Loan Assumption
Fees. In all other Loan Assumption cases, the acquiring Member shall pay all
Mortgage Loan Assumption Fees. If Investor elects the Loan Payoff because a
Mortgage Loan lender does not consent to the Loan Assumption by Investor or its
Affiliate (to the extent such consent is required therefor under the Mortgage
Loan) or due to the Mortgage Loan lender requiring any material modification to
the Mortgage Loan (including, without limitation, modifications of any of the
economic terms of the Mortgage Loan) as a condition to any required consent by
the Mortgage Loan lender, then the AIMCO Members shall pay any and all
prepayment penalties, premiums, yield maintenance fees or similar amounts due in
connection with the prepayment of the Mortgage Loan by Investor or its Affiliate
(the "Mortgage Loan Payoff Fees"). If Investor is the acquiring Member and
Investor elects the Loan Payoff even though the Mortgage Loan lender consents to
the Loan Assumption without material modification, then the acquiring Member
shall pay all Mortgage Loan Payoff Fees. At the closing, the Project or Projects
shall be sold (or the Subsidiary Interests assigned, if applicable) to the
acquiring Member or its designee, and the Company and the applicable
Subsidiaries shall execute and deliver to the acquiring Member or its designee
all documents which may be reasonably required to give effect to the transfer of
such Project, Projects or interests, as the case may be, in each case free and
clear of all liens, claims and encumbrances, other than the then-existing
Mortgage Loans and the Permitted Liens for such Project, with covenants of
limited warranty. The acquiring Member acknowledges and agrees that upon closing
the Company and the applicable Subsidiaries shall sell and convey to the
acquiring Member and the acquiring Member shall accept such Project "AS IS,
WHERE IS, WITH ALL FAULTS", except to the extent expressly provided otherwise in
this Agreement.

77

--------------------------------------------------------------------------------


        (b)   If, prior to the Closing, any Material Damage occurs to any
portion of the Project as a result of earthquake, hurricane, tornado, flood,
landslide, fire, acts of war, terrorism, terrorist activities or other casualty,
the acquiring Member shall have the right to rescind the Buy/Sell Option upon
written notice to the Company given not later than the earlier of (x) the
closing date or (y) thirty (30) days after the acquiring Member's receipt of
actual notice of such event. Upon such rescission, the escrow agent shall return
the earnest money deposit to the acquiring Member. If the acquiring Member does
not elect or has no right to rescind the Buy/Sell Option, the Company (and the
Subsidiary, as applicable) shall assign and turn over, and the acquiring Member
shall be entitled to receive and keep, all insurance proceeds payable with
respect to such damage or destruction (which shall then be repaired or not at
the acquiring Member's option and cost) and the acquiring Member shall receive,
as a credit against the purchase price, an amount equal to the deductible amount
with respect to the insurance and the parties shall proceed to the Closing
pursuant to the terms hereof. If the acquiring Member does not elect or has no
right to rescind the Buy/Sell Option by reason of any casualty, the acquiring
Member shall have the right to control any adjustment of any insurance claim.

        (c)   If, prior to the Closing, all of the Project or any Material
Portion is taken by condemnation or eminent domain (or is the subject of a
pending taking which has not been consummated as evidenced by written notice
from the applicable Governmental Authority), the acquiring Member shall have the
option to rescind the Buy/Sell Option upon written notice to the Company given
not later than the earlier of (x) the closing date or (y) thirty (30) days after
the acquiring Member's receipt of actual notice of such event. Upon such
rescission, the escrow agent shall return the earnest money deposit to the
acquiring Member. If the acquiring Member does not elect or has no right to
rescind the Buy/Sell Option, the Company (and the Subsidiary, as applicable)
shall assign and turn over to the acquiring Member, and the acquiring Member
shall be entitled to receive and keep, all awards for the taking by condemnation
and the acquiring Member shall be deemed to have accepted the Project subject to
the taking without reduction in the purchase price.

        Section 12.3    Default.    

        (a)   If the acquiring Member (for such purposes the "Defaulted
Acquirer") should default in its obligation to buy in accordance with this
ARTICLE 12, the Member that is not Affiliated with the acquiring Member, be it
the AIMCO Managing Member, on the one hand, or Investor, on the other hand, (for
such purposes, the "Replacement Acquirer") may elect, as its sole and exclusive
remedy for such default, one of the following alternative remedies within thirty
(30) days after the Defaulted Acquirer's default:

        (1)   The Replacement Acquirer shall elect to purchase the applicable
Project or Projects (or interests in the applicable Subsidiary or Subsidiaries)
on the terms set forth above in Section 12.1 and Section 12.2 hereof, such
closing to occur not later than two hundred seventy (270) days after the
Initiating Notice on a date selected by the Replacement Acquirer upon not less
than five (5) Business Days notice to the Defaulted Acquirer, except that the
purchase price shall be eighty-five percent (85%) of the Valuation Amount for
the applicable Project or Projects under Section 12.1 hereof; or

        (2)   The Replacement Acquirer shall elect to receive the earnest money
deposit as full liquidated damages for such default of the Defaulted Acquirer,
the Members hereby acknowledging and agreeing that it is impossible to more
precisely estimate the damages to be suffered by the Replacement Acquirer upon
the Defaulted Acquirer's default and the Members acknowledge and agree that the
earnest money deposit which may be received by the Replacement Acquirer is
intended not as a penalty, but as full liquidated damages for such default of
the Defaulted Acquirer. Such earnest money deposit (i) shall not constitute a
Capital Contribution by the Defaulted Acquirer and shall not be credited to the
Defaulted Acquirer's Capital Account or other Accounts and (ii) shall not
constitute a distribution to the Replacement Subsidiaries and

78

--------------------------------------------------------------------------------




shall not be debited against the Replacement Acquirer's Capital Account or other
Accounts, and (iii) if Investor is the Replacement Acquirer, shall not be
considered for purposes of determining the Replacement Acquirer's Internal Rate
of Return hereunder. In the event the Defaulted Acquirer failed to make its
earnest money deposit as required in Section 12.1 hereof and the Replacement
Acquirer has elected its remedy under this Section 12.3(a)(2), then the
Replacement Acquirer shall have the right to recover an award or judgment
against the Defaulted Acquirer in the amount of such required earnest money
deposit, together with its reasonable attorneys' fee and costs incurred in
obtaining such award or judgment.

If the non-acquiring Member fails to deliver written notice of its elected
remedy under this Section 12.3(a) to the Defaulted Acquirer by the date that is
the earlier of (x) ten (10) days after the closing date or (y) thirty (30) days
after the occurrence of the Defaulted Acquirer's default, the non-acquiring
Member shall be deemed to have elected the remedy under Section 12.3(a)(2)
hereof

        (b)   If the non-acquiring Member is the Manager, or is affiliated with
the Manager, if the non-acquiring Member should default in its obligation to
cause the Company and the applicable Subsidiaries to sell in accordance with
this ARTICLE 12, the acquiring Member may elect, as its sole and exclusive
remedy for such default, one of the following alternative remedies within thirty
(30) days after the non-acquiring Member's default:

        (1)   The acquiring Member shall be entitled to demand and receive a
return of its earnest money deposit previously deposited with an escrow agent,
in which event after return of such deposit, the non-acquiring Member's default
hereunder shall be deemed waived; or

        (2)   The acquiring Member shall be entitled to seek specific
performance of the non-acquiring Member's obligations under this ARTICLE 12, the
Members' expressly agreeing that the remedy at law for breach of the obligations
of the non-acquiring Member set forth in this ARTICLE 12 is inadequate in view
of (A) the complexities and uncertainties in measuring the actual damage to be
sustained by the acquiring Member on account of the default of the selling
Member; and (B) the uniqueness of the Company business and the Members'
relationships. The acquiring Member shall be entitled to reimbursement by the
Company of the acquiring Member's reasonable out-of-pocket costs and expenses in
connection therewith.

If the acquiring Member fails to deliver written notice of its elected remedy
under this Section 12.3(b) to the non-acquiring Member by the date that is the
earlier of (x) the closing date or (y) thirty (30) days after the occurrence of
such default, the acquiring Member shall be deemed to have elected the remedy
under Section 12.3(b)(1) hereof.

        Section 12.4    Reserves and Thresholds.    All funds held in a Tax and
Insurance Reserve under Section 4.3(e) hereof for Projects Transferred under
this ARTICLE 12 shall be prorated in accordance with local custom. In addition,
the provisions of Section 4.3(d)(4) hereof shall apply in the event of Transfer
under this ARTICLE 12.

        Section 12.5    Intentionally Omitted.    

        Section 12.6    Release of Capital Contribution Obligations.    At the
time of closing pursuant to this ARTICLE 12, each Member will be released from
any further obligation to make Capital Contributions to the Company in
connection with the Project or Projects subject to the Buy-Sell Option.

        Section 12.7    Offset.    The acquiring Member will be entitled to
deduct from the amounts otherwise payable to the Company any and all amounts
owed to the acquiring Member by the Company or the other Member, including
damages owed by the non-acquiring Member by reason of any default, to the extent
agreed by the parties or to the extent such damages have been reduced to an
arbitration award or a final nonappealable judgment, as applicable. Any such
deduction shall not constitute a distribution to the acquiring Member, shall not
be debited against the acquiring Member's

79

--------------------------------------------------------------------------------


Capital Account or other Accounts, and, if Investor is the acquiring Member,
shall not be considered as a distribution for purposes of determining the
acquiring Member's Internal Rate of Return hereunder.

        Section 12.8    Minimum Purchase Price.    Notwithstanding anything to
the contrary contained in this Agreement, in no event will the purchase price
paid for a Membership Interest pursuant to this ARTICLE 12 be less than Ten
Dollars ($10.00).

        Section 12.9    Operations in Pre-Closing Period.    From the date of
the Initiating Notice until the date the closing occurs under this ARTICLE 12
or, if earlier, the date on which the Members agree not to proceed with such
closing, the Company and the applicable Subsidiaries and Projects will continue
to be operated in the ordinary course, as if the closing were not going to
occur, the Members and the Manager will continue to have all power and authority
granted in this Agreement (including the power to make distributions), and the
Members and the Manager will exercise their power and authority in good faith
and without regard to the fact that such closing may occur; provided, however,
that neither the Company nor any Subsidiary shall enter into any contracts or
agreements, or otherwise agree, to sell or otherwise dispose of such Project or
Projects; except that (1) the Company and each Subsidiary shall be authorized to
consummate any transactions which were the subject of binding contractual
obligations entered into prior to the commencement of such period, and (2) in
the case of an exercise of the Buy-Sell Option with respect to all of the
Projects or all of the Subsidiary Interests owned by the Company, in the event
that during such period the non-acquiring Member fails to make a Project Capital
Contribution for the acquisition of another Project that has been approved in
advance by the Members, then the acquiring Member may, in addition to and
without waiver of any and all other rights and remedies it may have under this
Agreement, advance such Project Capital Contributions to the Company.

        Section 12.10    Suspension of Rights Under ARTICLE
13.    Notwithstanding anything to the contrary contained in this Agreement, at
any time a Member has exercised the Buy-Sell Option in accordance with this
ARTICLE 12 with respect to a Project or Projects, then the Members' respective
rights under ARTICLE 13 hereof with regard to such Project or Projects shall be
suspended and shall not be exercised thereafter unless and until the initiation
of the Buy-Sell Option is withdrawn or rescinded by the Offeror or unless and
until the occurrence of a breach or default with respect to the Buy-Sell Option
by the acquiring Member.

        Section 12.11    Changes in Distribution Rights.    In the event
following the exercise by a Member of the Buy-Sell Option (and prior to the
distribution in accordance with this ARTICLE 12), a Member's right to
distributions of Available Cash, Capital Proceeds and Net Refinancing Proceeds
are modified as provided in Section 4.8 hereof, then the amount due the Company
on the Buy-Sell Closing Date shall be distributed by the Company in accordance
with such modified distribution rights.

        Section 12.12    Ramblewood Project—Liquidation Event.    If the
Buy-Sell Option exercised is a Liquidation Event (i.e., is with respect to all
of the Projects or all of the Subsidiary Interests) and Investor is the
acquiring Member, then the following shall apply:

        (a)    Final Calculation.    The Manager shall promptly cause the RP
Value to be determined through arbitration in accordance with Section 11.13(b)
hereof. During the period that begins on the date that is five (5) Business Days
before the scheduled Buy-Sell Closing Date and ending on the date that is two
(2) Business Days before such date, the Manager shall calculate the Final
Calculation and deliver to the Members the results in writing.

        (b)    Equal to or Greater Than RP Value.    Should the Final
Calculation result in a Final AIMCO Sub Distribution that is equal to or greater
than one hundred percent (100%) of the RP Value, then at the closing under the
Buy-Sell Option:

        (1)   Investor or its assignee shall pay to the Company the difference
of (x) the Valuation Amount, less (y) the RP Value;

80

--------------------------------------------------------------------------------

        (2)   the Company shall Transfer to the Investor or its assignee the
Remaining Projects (or the corresponding Subsidiary Interests if elected by
Investor or its assignee);

        (3)   the Capital Proceeds to be distributed to the Members shall be
determined based upon the Valuation Amount with no deduction of the RP Value;

        (4)   the Company shall distribute to AIMCO Sub the Final AIMCO Sub
Distribution in the form of (x) the Ramblewood Project, as a distribution of
Capital Proceeds equal to the RP Value, and (y) cash in an amount equal to the
difference of (a) the Final AIMCO Sub Distribution, less (b) the RP Value,

        (5)   the Company shall distribute to the other Members their respective
Capital Proceeds distributions in cash, and

        (6)   the AIMCO Sub shall pay all costs and expenses in connection with
such distribution of the Ramblewood Project, be they of the Company, the
Subsidiaries or otherwise.

        (c)    Less Than RP Value.    Should the Final Calculation result in a
Final AIMCO Sub Distribution that is less than one hundred percent (100%) of the
RP Value, then no later than one (1) Business Day prior to the closing under the
Buy-Sell Option the AIMCO Sub shall elect one of the following options:

        (1)   for all of the Projects (or the corresponding Subsidiary Interests
if elected by Investor or its assignee) to be Transferred to Investor or its
assignee, or

        (2)   for, contemporaneously with the closing under the Buy-Sell Option,
the AIMCO Sub to contribute to the Company, as Project Capital Contributions,
the RP True-Up Amount, and to proceed under Section 12.12(b) hereof,

with the failure so to elect deemed an election under clause (1) above. The
AIMCO Sub may elect under clause (2) above only by contributing the RP True-Up
Amount to the Company and delivering written notice of its election to the
Members. If the AIMCO Sub so contributes the RP True-Up Amount, then the Capital
Proceeds resulting from such Transfer shall be determined by adding to the
Valuation Amount the RP True-Up Amount, and upon the closing under the Buy-Sell
Option such Capital Proceeds shall be distributed accordingly pursuant to
Section 8.3 hereof and Section 12.12(b) hereof.


ARTICLE 13
REQUIRED SALE; RIGHT OF FIRST OFFER


        Section 13.1    Required Sales.    

        (a)    Generally.    Except as provided in ARTICLE 12 hereof and this
ARTICLE 13, none of the individual Members shall be entitled to cause or require
the Company or any applicable Subsidiary to sell any Projects, including,
without limitation, during the period between the Effective Date and the fourth
(4th) anniversary of the Effective Date.

        (b)    After Fourth (4th) Anniversary.    Except as provided in ARTICLE
12 hereof and subject to the other provisions of this ARTICLE 13 (other than
Section 13.1(a) hereof), from and after the fourth (4th) anniversary of the
Effective Date, Projects shall be sold under the following circumstances:

        (1)    From Fourth (4th) Anniversary Through Fifth (5th)
Anniversary.    Between the fourth (4th) anniversary and the fifth (5th)
anniversary of the Effective Date, the Manager, as the Initiating Member, shall
cause the sale of Projects representing at least twenty percent (20%), but in no
event more than thirty-five percent (35%) of the aggregate Net Project Value of
the Projects that were acquired by the Company or any of its Subsidiaries
(determined for each Project as of the closing date for such Project);

81

--------------------------------------------------------------------------------

        (2)    From Fifth (5th) Anniversary Through Sixth (6th)
Anniversary.    Between the fifth (5th) anniversary and the sixth (6th)
anniversary of the Effective Date and in addition to any Projects sold under
Section 13.1(b)(1) hereof, the Manager, as the Initiating Member, shall cause
the sale of Projects that, when combined with sales consummated under
Section 13.1(b)(1) hereof, represent at least thirty percent (30%), but in no
event more than thirty-five percent (35%), of the Net Project Value of the
Projects that were acquired by the Company or any of its Subsidiaries
(determined for each Project as of the closing date for such Project); and

        (3)    After Seventh (7th) Anniversary.    After the seventh (7th)
anniversary of the Effective Date, any of the Members, as the Initiating Member,
may cause the sale of all (and not part) of the Projects.

With respect to Transfers or conveyances of any Projects (or any Subsidiary
Interests) under ARTICLE 12 hereof after the fourth (4th) anniversary of the
Effective Date, (1) if the initiating party of such Buy-Sell Option is one or
more of the AIMCO Members, then such Transfer or conveyance shall not constitute
a sale of a Project for purposes of this Section 13.1(b), or (2) if the
initiating party is Investor, then such transfer or conveyance shall constitute
a sale of a Project for purposes of this Section 13.1(b). If (a) one or more
Subsidiaries own all of the Projects being sold in a particular transaction
under this ARTICLE 13 and own no other Projects or interests in other
Subsidiaries, and (b) the Company owns, directly or indirectly, all of the
ownership interests in such Subsidiaries, then, in lieu of the sale of such
Projects under this ARTICLE 13, the Company may elect to sell to such Person all
of the interests then owned by the Company in such Subsidiaries.

        (c)    Conditions of Required Sales.    Notwithstanding the foregoing of
this Section 13.1,

        (1)   if the AIMCO Managing Member is removed as Manager pursuant to
Section 4.8 hereof, then the replacement Manager, which shall be appointed by
Investor pursuant to Section 4.8 hereof, is entitled, but has no obligation, to
cause the Project sales under Section 13.1(b)(1) hereof, Section 13.1(b)(2)
hereof or both;

        (2)   if the AIMCO Managing Member has not been removed as Manager and
the AIMCO Managing Member fails to cause the sales of the Projects by the
Company under Section 13.1(b)(1) hereof, Section 13.1(b)(2) hereof or both, by
the requisite sale dates under Section 13.1(b)(1) hereof and Section 13.1(b)(2)
hereof (each such date a "Requisite Sale Date") (without regard to whether or
not any aspect or condition of such sale is subject to arbitration under
Section 11.13 hereof), then upon (1) such Requisite Sale Date and (2) every
three (3) months thereafter until such requisite sales are so made (each, an
"RSD Payment Date"), the AIMCO Members shall pay to Investor an amount (each, an
"RSD Payment") in cash equal to:

        (w)  on the first RSD Payment Date (such date being the first Requisite
Sale Date), $250,000 for the first RSD Payment;

        (x)   on the second RSD Payment Date, $500,000 for the second RSD
Payment;

        (y)   on the third RSD Payment Date, $500,000 for the third RSD Payment;
and

        (z)   on each RSD Payment Date thereafter, $750,000 for each RSD Payment
thereafter;

RSD Payments made by the AIMCO Members to Investor shall not constitute Capital
Contributions and shall not be credited to the AIMCO Members' Capital Accounts
or other Accounts, however, RSD Payments to Investor shall be deemed a special
cash distribution to Investor and shall (i) constitute a distribution to
Investor, (ii) be debited against Investor's Capital Accounts and other Accounts
and (iii) be considered as a distribution for purposes of determining Investor's
Internal Rate of Return.

82

--------------------------------------------------------------------------------



        (3)   the failure to timely make any RSD Payment shall constitute a
breach of this Agreement that has a Material Adverse Effect and that is not
subject to cure and shall be deemed to be a Removal Event under
Section 4.8(a)(6) hereof;

        (4)   the following Projects (and the interests in the Subsidiaries that
own them) may be sold (i) pursuant to Section 13.1(b)(1) hereof or
Section 13.1(b)(2) hereof only with the consent of the AIMCO Members, or
(ii) otherwise before the seventh (7th) anniversary of the Effective Date only
with the unanimous consent of the Members: Citrus Sunset Project, Ramblewood
Project and Citrus Grove Project; provided that upon any Transfer of the
Ramblewood Project to any AIMCO Member or an Affiliate thereof, the Purchase
Price of such Project shall be determined by arbitration in accordance with
Section 11.13 hereof.

        (5)   as long as the AIMCO Managing Member is the Manager, the AIMCO
Members covenant and agree, and shall take all steps necessary to ensure, that
no Project or Subsidiary Interest shall be transferred if after such transfer
the Concentration of Houston Projects as exists from time to time in the
Company's portfolio of real property is greater than the Baseline Houston
Concentration Percentage; provided, however, that (x) any Member may exercise
its rights to Transfer one or more Projects or Subsidiary Interests under the
Buy-Sell Option without violating this Section 13.1(c)(5), and (y) so long as
(a) each metropolitan Houston, Texas area Project has a fair market value that
is less than the amount required to satisfy and pay off all of the
then-outstanding Mortgage Loan indebtedness of such metropolitan Houston, Texas
area Project to satisfy the conditions set forth in Section 13.2(a) hereof, and
(b) the Members have not made or agreed to make Additional Capital Contributions
for such Project pursuant to the last sentence of Section 13.2(a) hereof, then
the required sales of Projects other than metropolitan Houston, Texas area
Projects may be made under Section 13.1(b)(1) hereof or Section 13.1(b)(2)
hereof without violating this Section 13.1(c)(5); and

        (6)   all RSD Payments received by Investor shall be made and applied,

          (i)  first, to reduce the outstanding balances in the 8.25% Return
Accounts for all Projects until such outstanding balances are reduced to zero;

         (ii)  then, to reduce the outstanding balances in Investor's Capital
Contribution Accounts for all Projects until such outstanding balances are
reduced to zero;

        (iii)  then, to reduce the outstanding balances in the 8.75% Return
Accounts for all Projects until such outstanding balances are reduced to zero;

        (iv)  then, to reduce the outstanding balances in the 11% Return
Accounts for all Projects until such outstanding balances are reduced to zero;

         (v)  then, to reduce the outstanding balances in the 11.25% Return
Accounts for all Projects until such outstanding balances are reduced to zero;
and

        (vi)  thereafter, as a return on equity.

        (d)    No Extension of Requisite Sale Dates.    Notwithstanding anything
to the contrary in this ARTICLE 13, nothing in this ARTICLE 13, nor any
arbitration proceeding or appraisal required under this Agreement, shall delay,
impact or effect the timing requirements in this Section 13.1 for the sale of
Projects under this Section 13.1, including, without limitation, the deadlines
for when such sales must occur.

        Section 13.2    Sale Process.    

        (a)    Sale Notice.    If a Member (for such purpose, the "Initiating
Member") is required or entitled to initiate the marketing and sale of a Project
or Projects then owned by the Company or its Subsidiaries under
Section 13.1(b)(1) hereof, Section 13.1(b)(2) hereof or Section 13.1(b)(3)
hereof and

83

--------------------------------------------------------------------------------


the Initiating Member either (x) makes an offer, or (y) the Company or its
Subsidiaries receive a bona fide offer that the Initiating Member desires to
accept (any such offer in clauses (x) or (y) as herein called an "Offer"), then
the Initiating Member shall deliver written notice of the terms of such Offer
(the "Sale Notice") to the other Members (the "Non-Initiating Member"). The Sale
Notice will include (1) the proposed gross purchase price (the "Proposed
Purchase Price") for the applicable Projects to be marketed for sale pursuant to
Section 13.1(b)(1) hereof or Section 13.1(b)(2) hereof, (2) the method of
payment, (3) the anticipated closing date measured from the date of any
to-be-executed contract, and (4) in the case of a group of Projects, whether
such Projects would be sold in a single transaction or in a series of
transactions. Notwithstanding anything to the contrary in this ARTICLE 13
hereof, for purposes of this ARTICLE 13 the AIMCO Members shall be deemed to
constitute a single Member, and the AIMCO Managing Member shall make all
decisions on behalf of such Member. Notwithstanding the foregoing of this
ARTICLE 13, if the Proposed Purchase Price of a Project is not of an amount at
least equal to the amount required to satisfy and pay off all Mortgage Loan
indebtedness secured by such Project being offered for sale, then a condition
precedent to such sale is that the Members must have first contributed
Additional Capital Contributions in order and in an amount sufficient so to
satisfy and pay off any shortfall under such Mortgage Loan indebtedness.

        (b)    Purchase Price.    Subject to Section 4.3(d)(4) hereof, the
purchase price for such Project or Projects to be marketed for sale (the
"Purchase Price") shall be calculated as follows:

        (1)    Proposed Purchase Price.    Except as provided in
Section 13.2(b)(2) hereof and Section 13.2(b)(3) hereof, for Projects to be
marketed for sale pursuant to Section 13.1(b)(1) hereof or Section 13.1(b)(2)
hereof, the Purchase Price shall be the Proposed Purchase Price;

        (2)    Arbitration.    Except as provided in Section 13.2(b)(3) hereof,
for Projects to be marketed for sale pursuant to (x) Section 13.1(b)(1) hereof
or Section 13.1(b)(2) hereof and where (i) the purchaser is AIMCO REIT, AIMCO
OP, or any of their respective Affiliates, and (ii) Investor objects to the
amount of the Proposed Purchase Price within ten (10) Business Days after
receipt of the Sale Notice, or (y) Section 13.1(b)(3) hereof, the Purchase Price
shall be determined pursuant to arbitration under Section 11.13 hereof; and

        (3)    Minimum Purchase Price.    In the case of a Liquidation Event,
the Purchase Price shall be equal to the greatest of (x) the Proposed Purchase
Price, (y) the Purchase Price as determined by arbitration under Section 11.13
hereof, if applicable, or (z) the Minimum Purchase Price. For purposes hereof,
"Minimum Purchase Price" means the minimum amount that, when distributed as
Capital Proceeds under ARTICLE 8 hereof, would result in Investor achieving an
Internal Rate of Return for all Projects (including, without limitation, all
previously sold Projects) equal to eight and one-quarter percent (8.25%). If the
Purchase Price is determined to be the Minimum Purchase Price under this
Section 13.2(b)(3), either Investor or the AIMCO Managing Member may exercise
the Buy-Sell Option pursuant to Section 12.1(o) hereof.

        Section 13.3    Response.    

        (a)    Right of First Offer.    The Non-Initiating Member is hereby
granted a right of first offer with respect to any Project included in a Sale
Notice, in accordance with this Section 13.3(a). The Non-Initiating Member shall
have fifteen (15) Business Days from the date of the Sale Notice (the "Response
Period") (or if the Purchase Price is determined pursuant to arbitration fifteen
(15) Business Days from such determination) to exercise its right of first offer
to acquire such Project or Projects. Such right of first offer may be exercised
by the Non-Initiating Member delivering written notice to the Initiating Member
of its commitment to purchase such Project or Projects for an amount equal to
ninety-eight percent (98%) of the Purchase Price (with any transfer or similar
tax allocated to the buyer or seller in accordance with the local custom and
with the buyer paying all other closing costs).

84

--------------------------------------------------------------------------------


        (b)    Failure to Respond.    If the Non-Initiating Member fails to
exercise the right of first offer within such fifteen (15) Business Day period,
then the Initiating Member shall have a right of first offer to purchase such
Project or Projects for an amount equal to ninety-eight percent (98%) of the
Purchase Price exercisable by the Initiating Member delivering written notice to
the Non-Initiating Member within thirty (30) days after delivery of the Sales
Notice.

        (c)    Offer Exercised.    If the right of first offer is exercised
pursuant to Section 13.3(a) hereof or Section 13.3(b) hereof, then the Company
shall cause the Project or Projects to be sold to the Member so exercising the
right of first offer for cash at a price equal to ninety-eight percent (98%) of
the price set forth in the Sale Notice within fifteen (15) Business Days after
the right of first offer has been exercised. If such Member fails to close
within such fifteen (15) Business Day period, then the Manager shall proceed
under Section 13.3(d) hereof to market and sell the Project or Projects on
behalf of the Company and its applicable Subsidiary as if such right of first
offer had not been exercised.

        (d)    Offer Not Exercised.    If the Initiating Member and the
Non-Initiating Member waive the right of first offer or do not exercise under
Section 13.3(a) hereof or Section 13.3(b) hereof, the Manager shall, or, shall
cause, a broker selected and engaged by the Manager (at a market fee and on
market terms) to, market for sale to third parties the applicable Projects or
Projects on behalf of the Company for cash at a price not less than the Purchase
Price. The Manager or such broker shall, at the Company's reasonable expense,
control the marketing and sale process with the full cooperation of the other
Members and the Manager, as applicable.

        (e)    Failure to Sell All of the Projects.    If a bona fide third
party (not Affiliated with the AIMCO Members) does not enter into a binding
(i.e., no contingencies) contract to acquire all of the Projects by the first
(1st) anniversary of the date that the marketing for sale to third parties
commenced for such Project or Projects for cash at a price of at least
ninety-eight percent (98%) of the Purchase Price and substantially on the other
terms and conditions set forth in the Offer, then the marketing for sale of such
Projects shall terminate, and the Members shall be entitled, as their sole
remedy, to exercise the Buy-Sell Option pursuant to Section 12.1(n) hereof. For
the avoidance of doubt, the previous sentence shall not in any way effect the
Manager's obligation to sell the requisite threshold of Projects under
Section 13.1(b)(1) hereof or Section 13.1(b)(2) hereof.

        (f)    Sale By the Company.    In the event of a sale under this ARTICLE
13, the sale will be treated as a sale by the Company (or its Subsidiaries), and
the Capital Proceeds resulting therefrom shall be distributed accordingly. At
the request of either Member and so long as the same can be accomplished at no
additional cost, expense or delay to the Company and so long as the Company or a
Subsidiary is not required to take title to any exchange property, the Members
will give fair consideration to, but will be under no obligation to implement,
any structure proposed by the requesting Member for disposing of any such
Project or Projects in a manner that permits the requesting Member to report its
share of the sales proceeds as a tax-free exchange under Section 1031 of the
Code.

        Section 13.4    No Suspension of Rights Under ARTICLE 12.    A Member's
exercise of its rights under this ARTICLE 13 shall not affect or prevent a
Member's exercise of its rights under ARTICLE 12 hereof but any Project that is
the subject of a Buy-Sell Option shall be subject to prior sale under
Section 13.3(a) hereof or Section 13.3(b) hereof, and any binding (i.e., no
contingencies) contract for sale of a Project or Projects with a bona fide third
party in accordance with this ARTICLE 13.

        Section 13.5    Changes in Distribution Rights.    In the event
following the exercise by a Member under this ARTICLE 13 (and prior to the
distribution in accordance with this Article), a Member's right to distributions
are modified as provided in Section 4.8 hereof, then the amount due the Members
on the closing date shall be determined in accordance with such modified
distribution rights.

        Section 13.6    Sale of Subsidiaries.    The Members intend that most,
if not all, of the Projects will be owned by the Company through individual
Subsidiaries and, as a result, it may be advantageous to

85

--------------------------------------------------------------------------------


structure the sale of one or more Projects pursuant to this ARTICLE 13 as a sale
of the Subsidiary or Subsidiaries owning such Project or Projects. Accordingly,
the provisions of this ARTICLE 13 shall apply equally to the sale of a
Subsidiary or Subsidiaries, and where in this ARTICLE 13 reference is made to
the sale of a Project or Projects, such terms shall be interpreted to include a
reference to the sale of the Subsidiary or Subsidiaries owning such Project or
Projects.

        Section 13.7    Ramblewood Project.    Notwithstanding the foregoing of
this ARTICLE 13, if after the seventh (7th) anniversary of the Effective Date
the Ramblewood Project is owned by the Company or one or more Subsidiaries, then
the following provisions shall apply:

        (a)    Ramblewood Project—Hypothetical Calculation.    

        (1)    Hypothetical Calculation.    After the seventh (7th) anniversary
of the Effective Date, if any of the Members, as the Initiating Member under
Section 13.2 hereof, elects to cause a Liquidation Event through the sale of all
(and not part) of the Projects (or the interests in the Subsidiaries that own
the Projects), then the Manager shall cause the RP Value to be determined and,
within two (2) Business Days after such determination, calculate the
Hypothetical Calculation and deliver to the Members the results in writing.

        (2)    Equal to or Greater Than 120% Threshold.    Should the
Hypothetical Calculation result in a Hypothetical AIMCO Sub Distribution that is
greater than one hundred twenty percent (120%) of the RP Value, then the Manager
may market the Remaining Projects for sale as a single portfolio, exclusive of
the Ramblewood Project, at the Hypothetical Remaining Projects Purchase Price.

        (3)    Less Than 120% Threshold.    Should the Hypothetical Calculation
result in a Hypothetical AIMCO Sub Distribution that is less than one hundred
twenty percent (120%) of the RP Value, then, subject to Section 13.7(c) hereof,
all of the Projects (including the Ramblewood Project) shall be marketed for
sale together as a single portfolio, and the Ramblewood Project shall not be
distributed to any of the Members under this ARTICLE 13.

        (b)    Ramblewood Project—Sale/Liquidation Event.    If the Hypothetical
Calculation results in a Hypothetical AIMCO Sub Distribution that is equal to or
greater than one hundred twenty percent (120%) of the RP Value (or if the 120%
Ramblewood Threshold Deposit is made pursuant to Section 13.7(c) hereof) and the
Remaining Projects are to be sold separate from the Ramblewood Project, then the
following shall apply:

        (1)    Final Calculation.    During the period that begins on the date
that is five (5) Business Days before the scheduled sale date of the Remaining
Projects and ending on the date that is two (2) Business Days before such sale
date, the Manager shall calculate the Final Calculation and deliver to the
Members the results in writing.

        (2)    Equal to or Greater Than RP Value.    Should the Final
Calculation result in a Final AIMCO Sub Distribution that is equal to or greater
than one hundred percent (100%) of the RP Value, then upon such sale of the
Remaining Projects

        (x)   the Company shall distribute to the AIMCO Sub the Final AIMCO Sub
Distribution in the form of (1) the Ramblewood Project, as an in-kind
distribution of Capital Proceeds equal to the RP Value, and (2) cash as a
distribution of Capital Proceeds in an amount equal to the difference of (a) the
Final AIMCO Sub Distribution, less (b) the RP Value,

        (y)   the Company shall distribute to the other Members their respective
Capital Proceeds distributions in cash, and

86

--------------------------------------------------------------------------------




        (z)   the AIMCO Sub shall pay all costs and expenses in connection with
such distribution of the Ramblewood Project, be they of the Company, the
Subsidiaries or otherwise, including, without limitation, all costs and expenses
under the Mortgage Loans encumbering the Ramblewood Project, that are in excess
of the costs and expenses that would have been paid by the Company or the
Subsidiaries if the Ramblewood Project was sold along with the Remaining
Projects.

        (3)    Less Than RP Value.    Should the Final Calculation result in a
Final AIMCO Sub Distribution that is less than one hundred percent (100%) of the
RP Value, then, contemporaneously with the closing of the sale of the Remaining
Projects, the AIMCO Sub shall contribute to the Company, as Project Capital
Contributions, the RP True-Up Amount. The Company and the Subsidiaries shall not
Transfer the Remaining Projects until the AIMCO Sub has so contributed the RP
True-Up Amount. Any failure so to contribute the RP True-Up Amount shall be
deemed a breach of this Agreement by the AIMCO Members that has a Material
Adverse Effect and is not subject to cure, and the AIMCO Members shall be liable
to the Company, the Subsidiaries and Investor for any losses, expenses and
damages arising therefrom. If the AIMCO Sub so contributes the RP True-Up
Amount, then the Capital Proceeds resulting from such Transfer shall be
determined by adding to the Total Portfolio Purchase Price the RP True-Up
Amount, and upon the sale the corresponding Capital Proceeds shall be
distributed accordingly pursuant to Section 8.3 hereof and Section 13.7(b)(2)
hereof.

        (c)    120% Ramblewood Threshold Deposit.    

        (1)   Should the Hypothetical Calculation result in a Hypothetical AIMCO
Sub Distribution that is less than one hundred twenty percent (120%) of the RP
Value, then the Manager may market the Remaining Projects for sale as a single
portfolio, exclusive of the Ramblewood Project, if and only if the 120%
Ramblewood Threshold Deposit is first made by AIMCO Sub. Such 120% Ramblewood
Threshold Deposit shall be made by AIMCO Sub, if at all, within ten
(10) Business Days after the calculation of the Hypothetical Calculation. If
such 120% Ramblewood Threshold Deposit is so made, then the same will be held as
security for the payment of the RP True-Up Amount. All interest earned on the
120% Ramblewood Threshold Deposit shall accrue to the benefit of AIMCO Sub.

        (2)   If the 120% Ramblewood Threshold Deposit has been so made and an
RP True-Up Amount is required to be contributed under Section 13.7(b)(3) hereof,
then the AIMCO Sub may elect for the 120% Ramblewood Threshold Deposit or any
portion thereof to be applied toward such Project Capital Contribution required
thereunder. Should any amount of the 120% Ramblewood Threshold Deposit remain on
deposit after the Transfers and any such application, if applicable, then such
amount shall be returned to AIMCO Sub.

87

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

        Executed effective as of the date above written.

MEMBERS:   AIMCO MANAGING MEMBER:
 
 
AIMCO BRE I, LLC, a Delaware limited liability company
 
 
By:
/s/ Peter K. Kompaniez

--------------------------------------------------------------------------------

Name: Peter K. Kompaniez
Title: Manager
 
 
Address:
c/o Apartment Investment and Management Company
Stanford Place 3
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Fax No.: (310) 278-7386
 
 
Taxpayer Identification
Number: 81-0639076

--------------------------------------------------------------------------------

    AIMCO SUB:
 
 
AIMCO BRE II, LLC, a Delaware limited liability company
 
 
By:
/s/ Peter K. Kompaniez

--------------------------------------------------------------------------------

Name: Peter K. Kompaniez
Title: Manager
 
 
Address:
c/o Apartment Investment and Management Company
Stanford Place 3
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado 80237
Fax No.: (310) 278-7386
 
 
Taxpayer Identification
Number: 20-0451320

--------------------------------------------------------------------------------

    INVESTOR:
 
 
SRV-AJVP#1, LLC, a Delaware limited liability company
 
 
By:
Strategic Realty Ventures, LLC, a Delaware limited liability company, its Sole
Member
 
 
By:
General Electric Capital Corporation, a Delaware corporation, its Manager
 
 
By:
/s/ Douglas A. Ewing

--------------------------------------------------------------------------------

Name: Douglas A. Ewing
Title: Authorized Signatory
 
 
Address:
c/o GE Real Estate
Attention: Legal Operations
292 Long Ridge Road
Stamford, Connecticut 06927
Fax No. (203) 357-6768
 
 
Taxpayer Identification
Number: 41-2111756

--------------------------------------------------------------------------------


JOINDER


        The undersigned hereby expects this joinder to unconditionally guaranty
the payment and performance by the AIMCO Sub of its obligation to contribute the
RP True-Up Account to the Company under Section 13.7(b)(3) of the Agreement.
This Joinder is a guaranty of full and complete payment and performance and not
of collectability.

        To the fullest extent permitted by applicable law, the undersigned
waives all rights and defenses of sureties, guarantors, accommodation parties
and/or co-makers and agrees that its obligations under this Joinder shall be
primary, absolute and unconditional, and that its obligations under this Joinder
shall be unaffected by any of such rights or defenses.

        The undersigned further represents, warrants and agrees that (a) the
obligations under this Joinder are enforceable against the undersigned and are
not subject to any defenses, offsets or counterclaims; (b) the provisions of
this Joinder are for the benefit of Investor; (c) Investor shall, subject to the
terms of the Agreement, have the right to (1) amend the Agreement, (2) pursue
some or all of its remedies against the AIMCO Sub or the undersigned, and (3)
release the AIMCO Sub from liability, all without notice to or consent of the
undersigned and without affecting the obligations of the undersigned hereunder;
(d) and to the maximum extent permitted by law, the undersigned hereby
knowingly, voluntarily and intentionally waives the right to a trial by jury in
respect of any litigation based hereon. This waiver is a material inducement to
Investor to enter into the Agreement.

    AIMCO PROPERTIES, L.P., a Delaware limited partnership
 
 
BY:
 
AIMCO-GP, Inc., a Delaware corporation, its general partner
 
 
 
 
By:
 
/s/ Steven D. Cordes

--------------------------------------------------------------------------------

Name: Steven D. Cordes
Title: Vice President

4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.54



TABLE OF CONTENTS
LIMITED LIABILITY COMPANY AGREEMENT OF AIMCO JV PORTFOLIO #1, LLC
ARTICLE 1 DEFINITIONS
ARTICLE 2 ORGANIZATIONAL MATTERS; PURPOSE; TERM
ARTICLE 3 MEMBERSHIP; DISPOSITIONS OF INTERESTS
ARTICLE 4 MANAGEMENT OF COMPANY
ARTICLE 5 ACCOUNTING AND REPORTING
ARTICLE 6 CAPITAL CONTRIBUTIONS
ARTICLE 7 FINANCING
ARTICLE 8 DISTRIBUTIONS
ARTICLE 9 CAPITAL ACCOUNTS, ALLOCATIONS, AND TAX MATTERS
ARTICLE 10 WITHDRAWAL, DISSOLUTION, LIQUIDATION, AND TERMINATION
ARTICLE 11 MISCELLANEOUS PROVISIONS
ARTICLE 12 BUY-SELL OPTION
ARTICLE 13 REQUIRED SALE; RIGHT OF FIRST OFFER
JOINDER
